

Exhibit 10.1


BASIC LEASE INFORMATION
INDUSTRIAL NET


LEASE DATE:   
 
January 10, 2000
 
 
 
TENANT:   
 
GenOA Corporation, a California corporation
 
 
 
TENANT’S NOTICE ADDRESS:   
 
41778 Christy Street, Fremont, CA 94538
 
 
 
TENANT’S BILLING ADDRESS:   
 
41778 Christy Street, Fremont, CA 94538
 
 
 
TENANT CONTACT:
Richard Gold
 
PHONE NUMBER:
(510) 656-6550
 
 
FAX NUMBER:
(510) 656-6731
 
 
 
LANDLORD:   
 
Spieker Properties, L.P., a California limited partnership
 
 
 
LANDLORD’S NOTICE ADDRESS:   
 
2180 Sand Hill Road, Suite 100, Menlo Park, CA 94025
 
 
 
LANDLORD’S REMITTANCE ADDRESS:   
 
P.O. Box 45587, Department 11771, San Francisco, CA 94145-0587
 
 
 
Project Description:   
 
A 166,468 square foot industrial business park located on Christy
 
 
Street in Fremont, California and more commonly known as Fremont Commerce Center
as outlined in green on Exhibit “B”.
 
 
 
Building Description:   
 
A 68,548 square foot industrial building located in Fremont Commerce Center,
designated as Building “B”, at 41762-41786 Christy Street in Fremont,
California, as outlined in blue on Exhibit “B”.
 
 
 
Premises:   
 
Approximately 16,501 rentable square feet located in Building “B”, at 41778
Christy Street in Fremont, California, as outlined in red on Exhibit “B”.
 
 
 
Permitted Use:   
 
The Premises shall be used for office, research and development and warehousing
of semiconductor wafers, and other related uses as approved by Landlord.
 
 
 
Parking Density:   
 
41 spaces
 
 
 
Scheduled Term Commencement Date:   
 
March 1, 2000
 
 
 
Scheduled Length of Term:   
 
Seventy-two (72) months
 
 
 
Scheduled Term Expiration Date:   
 
February 28, 2006
 
 
 
Rent:   
 
 
 
 
 
Base Rent:   
 
$15,676.00 per month
(subject to adjustment as provided in Paragraph 39.A. hereof)
 
 
 
Estimated First Year Operating Expenses:   
 
$2,491.00 per month





--------------------------------------------------------------------------------



 
 
 
Security Deposit:   
 
$100,000 in the form of Letter of Credit issued by a bank approved by Landlord
 
 
 
Tenant’s NAICS Code:   
 
541512
 
 
 
Tenant’s Proportionate Share:   
 
 
 
 
 
Of Building:   
 
24.07%
 
 
 
Of Project:   
 
9.91%



The foregoing Basic Lease Information is incorporated into and made a part of
this Lease. Each reference in this Lease to any of the Basic Lease Information
shall mean the respective information above and shall be construed to
incorporate all of the terms provided under the particular Lease paragraph
pertaining to such information. In the event of any conflict between the Basic
Lease Information and the Lease, the latter shall control.




LANDLORD
TENANT
 
 
Spieker Properties, L.P.,
GenOA Corporation,
a California limited partnership
A California corporation
 
 
By:
Spieker Properties, Inc.,
 
 
 
a Maryland corporation,
 
By:
/s/ Richard Gold
 
its general partner
 
 
Richard Gold
 
 
 
 
Its: President/CEO
 
 
 
 
 
 
By:
/s/ Eric T. Luhrs
 
 
 
 
Eric T. Luhrs
 
 
 
 
Vice President
 
 







--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
Page
 
Basic Lease Information
1
 
Table of Contents
2
1.
Premises
4
2.
Possession and Lease Commencement
4
3.
Term
4
4.
Use
4
5.
Rules and Regulations
5
6.
Rent
5
7.
Operating Expenses
5
8.
Insurance and Indemnification
7
9.
Waiver of Subrogation
8
10.
Landlord’s Repairs and Maintenance
8
11.
Tenant’s Repairs and Maintenance
9
12.
Alterations
9
13.
Signs
10
14.
Inspection/Posting Notices
10
15.
Services and Utilities
10
16.
Subordination
11
17.
Financial Statements
11
18.
Estoppel Certificate
11
19.
Security Deposit
11
20.
Limitation of Tenant’s Remedies
11
21.
Assignment and Subletting
12
22.
Authority of Tenant
13
23.
Condemnation
13
24.
Casualty Damage
13
25.
Holding Over
14
26.
Default
14
27.
Liens
15
28.
Substitution
15
29.
Transfers by Landlord
16
30.
Right of Landlord to Perform Tenant’s Covenants
16
31.
Waiver
16
32.
Notices
16
33.
Attorney’s Fees
16
34.
Successors and Assigns
16
35.
Force Majeure
16
36.
Surrender of Premises
17
37.
Hazardous Materials
17
38.
Miscellaneous
17
39.
Additional Provisions
19
40.
Jury Trial Waiver
20
 
Signatures
20







--------------------------------------------------------------------------------



Exhibits:
 
 
Exhibit A
Rules and Regulations
 
Exhibit B
Site Plan, Property Description
 
Exhibit C
Lease Improvement Agreement
 
Exhibit D
Hazardous Materials Questionnaire
 
 
 
 
Additional Exhibits as Required
 







--------------------------------------------------------------------------------





LEASE


THIS LEASE is made as of the tenth day of January, 2000, by and between Spieker
Properties, L.P., a California limited partnership (hereinafter called
“Landlord”), and GenOA Corporation, a California corporation (hereinafter called
“Tenant”).


1.   PREMISES


Landlord leases to Tenant and Tenant leases from Landlord, upon the terms and
conditions hereinafter set forth, those premises (the “Premises”) outlined in
red on Exhibit B and described in the Basic Lease Information. The Premises
shall be all or part of a building (the “Building”) and of a project (the
“Project”), which may consist of more than one building and additional
facilities, as described in the Basic Lease Information. The Building and
Project are outlined in blue and green respectively on Exhibit B. Landlord and
Tenant acknowledge that physical changes may occur from time to time in the
Premises, Building or Project, and that the number of buildings and additional
facilities which constitute the Project may change from time to time, which may
result in an adjustment in Tenant’s Proportionate Share, as defined in the Basic
Lease Information, as provided in Paragraph 7.A.


2.   POSSESSION AND LEASE COMMENCEMENT.


A.    Existing Improvements. If this Lease pertains to a Premises in which the
interior improvements have already been constructed (“Existing Improvements”),
the provisions of this Paragraph 2.A. shall apply and the term commencement date
(“Term Commencement Date”) shall be the earlier of the date on which: (1) Tenant
takes possession of some or all of the Premises; or (2) Landlord notifies Tenant
that Tenant may occupy the Premises. If for any reason Landlord cannot deliver
possession of the Premises to Tenant on the scheduled Term Commencement Date,
Landlord shall not be subject to any liability therefor, nor shall Landlord be
in default hereunder nor shall such failure affect the validity of this Lease,
and Tenant agrees to accept possession of the Premises at such time as Landlord
is able to deliver the same, which date shall then be deemed the Term
Commencement Date. Tenant shall not be liable for any Rent (defined below) for
any period prior to the Term Commencement Date. Tenant acknowledges that Tenant
has inspected and accepts the Premises in their present condition, broom clean,
“as is,” and as suitable for, the Permitted Use (as defined below), and for
Tenant’s intended operations in the Premises. Tenant agrees that the Premises
and other improvements are in good and satisfactory condition as of when
possession was taken. Tenant further acknowledges that no representations as to
the condition or repair of the Premises nor promises to alter, remodel or
improve the Premises have been made by Landlord or any agents of Landlord unless
such are expressly set forth in this Lease. Upon Landlord’s request, Tenant
shall promptly execute and return to Landlord a “Start-Up Letter” in which
Tenant shall agree, among other things, to acceptance of the Premises and to the
determination of the Term Commencement Date, in accordance with the terms of
this Lease, but Tenant’s failure or refusal to do so shall not negate Tenant’s
acceptance of the Premises or affect determination of the Term Commencement
Date.


B.    Construction of Improvements. If this Lease pertains to a Building to be
constructed or improvements to be constructed within a Building, the provisions
of this Paragraph 2.B. shall apply in lieu of the provisions of Paragraph 2.A.
above and the term commencement date (“Term Commencement Date”) shall be the
earlier of the date on which: (1) Tenant takes possession of some or all of the
Premises; or (2) the improvements to be constructed or performed in the Premises
by Landlord (if any) shall have been substantially completed in accordance with
the plans and specifications, if any, described on Exhibit C. Tenant’s taking of
possession of the Premises or any part thereof shall constitute Tenant’s
confirmation of substantial completion for all purposes hereof, whether or not
substantial completion of the Building or Project shall have occurred. If for
any reason Landlord cannot deliver possession of the Premises to Tenant on the
scheduled Term Commencement Date, Landlord shall not be subject to any liability
therefor, nor shall Landlord be in default hereunder nor shall such failure
affect the validity of this Lease, and Tenant agrees to accept possession of the
Premises at such time as such improvements have been substantially completed,
which date shall then be deemed the Term Commencement Date. Tenant shall not be
liable for any Rent for any period prior to the Term Commencement Date (but
without affecting any obligations of Tenant under any improvement agreement
appended to this Lease). In the event of any dispute as to substantial
completion of work performed or required to be performed by Landlord, the
certificate of Landlord’s architect or general contractor shall be conclusive.
Substantial completion shall have occurred notwithstanding Tenant’s submission
of a punchlist to Landlord, which Tenant shall submit, if at all, within three
(3) business days after the Term Commencement Date or otherwise in accordance
with any improvement agreement appended to this Lease. Upon Landlord’s request,
Tenant shall promptly execute and return to Landlord a “Start-Up Letter” in
which Tenant shall agree, among other things, to acceptance of the Premises and
to the determination of the Term Commencement Date, in accordance with the terms
of this Lease, but Tenant’s failure or refusal to do so shall not negate
Tenant’s acceptance of the Premises or affect determination of the Term
Commencement Date.


3.   TERM


The term of this Lease (the “Term”) shall commence on the Term Commencement Date
and continue in full force and effect for the number of months specified as the
Length of Term in the Basic Lease Information or until this Lease is terminated
as otherwise




--------------------------------------------------------------------------------



provided herein. If the Term Commencement Date is a date other than the first
day of the calendar month, the Term shall be the number of months of the Length
of Term in addition to the remainder of the calendar month following the Term
Commencement Date.


4.   USE


A.    General. Tenant shall use the Premises for the permitted use specified in
the Basic Lease Information (“Permitted Use”) and for no other use or purpose.
Tenant shall control Tenant’s employees, agents, customers, visitors, invitees,
licensees, contractors, assignees and subtenants (collectively, “Tenant’s
Parties”) in such a manner that Tenant and Tenant’s Parties cumulatively do not
exceed the parking density specified in the Basic Lease Information (the
“Parking Density”) at any time. So long as Tenant is occupying the Premises,
Tenant and Tenant’s Parties shall have the nonexclusive right to use, in common
with other parties occupying the Building or Project, the parking areas,
driveways and other common areas of the Building and Project, subject to the
terms of this Lease and such rules and regulations as Landlord may from time to
time prescribe. Landlord reserves the right, without notice or liability to
Tenant, and without the same constituting an actual or constructive eviction, to
alter or modify the common areas from time to time, including the location and
configuration thereof, and the amenities and facilities which Landlord may
determine to provide from time to time.


B.    Limitations. Tenant shall not permit any odors, smoke, dust, gas,
substances, noise or vibrations to emanate from the Premises or from any portion
of the common areas as a result of Tenant’s or any Tenant’s Party’s use thereof,
nor take any action which would on or about the Premises. Tenant shall not allow
any sale by auction upon the Premises, or place any loads upon the floors, walls
or ceilings which could endanger the structure, or place any harmful substances
in the drainage system of the Building or Project. No waste, materials or refuse
shall be dumped upon or permitted to remain outside the Premises except in trash
containers placed inside exterior enclosures designated for that purpose by
Landlord. Landlord shall not be responsible to Tenant for the non-compliance by
any other tenant or occupant of the Building or Project with any of the
above-referenced rules or any other terms or provisions of such tenant’s or
occupant’s lease or other contract.


C.    Compliance with Regulations. By entering the Premises, Tenant accepts the
Premises in the condition existing as of the date of such entry. Tenant shall at
its sole cost and expense strictly comply with all existing or future applicable
municipal, state and federal and other governmental statutes, rules,
requirements, regulations, laws and ordinances, including zoning ordinances and
regulations, and covenants, easements and restrictions of record governing and
relating to the use, occupancy or possession of the Premises, to Tenant’s use of
the common areas, or to the use, storage, generation or disposal of Hazardous
Materials (hereinafter defined) (collectively “Regulations”). Tenant shall at
its sole cost and expense obtain any and all licenses or permits necessary for
Tenant’s use of the Premises. Tenant shall at its sole cost and expense promptly
comply with the requirements of any board of fire underwriters or other similar
body now or hereafter constituted. Tenant shall not do or permit anything to be
done in, on, under or about the Project or bring or keep anything which will in
any way increase the rate of any insurance upon the Premises, Building or
Project or upon any contents therein or cause a cancellation of said insurance
or otherwise affect said insurance in any manner. Tenant shall indemnify, defend
(by counsel reasonably acceptable to Landlord), protect and hold Landlord
harmless from and against any loss, cost, expense, damage, attorneys’ fees or
liability arising out of the failure of Tenant to comply with any Regulation.
Tenant’s obligations pursuant to the foregoing indemnity shall survive the
expiration or earlier termination of this Lease.


5.   RULES AND REGULATIONS


Tenant shall faithfully observe and comply with the building rules and
regulations attached hereto as Exhibit A and any other rules and regulations and
any modifications or additions thereto which Landlord may from time to time
prescribe in writing for the purpose of maintaining the proper care,
cleanliness, safety, traffic flow and general order of the Premises or the
Building or Project. Tenant shall cause Tenant’s Parties to comply with such
rules and regulations. Landlord shall not be responsible to Tenant for the
non-compliance by any other tenant or occupant of the Building or Project with
any of such rules and regulations, any other tenant’s or occupant’s lease or any
Regulations.


6.   RENT


A.    Base Rent. Tenant shall pay to Landlord and Landlord shall receive,
without notice or demand throughout the Term, Base Rent as specified in the
Basic Lease Information, payable in monthly installments in advance on or before
the first day of each calendar month, in lawful money of the United States,
without deduction or offset whatsoever, at the Remittance Address specified in
the Basic Lease Information or to such other place as Landlord may from time to
time designate in writing. Base Rent for the first full month of the Term shall
be paid by Tenant upon Tenant’s execution of this Lease. If the obligation for
payment of Base Rent commences on a day other than the first day of a month,
then Base Rent shall be prorated and the prorated installment shall be paid on
the first day of the calendar month next succeeding the Term Commencement Date.
The Base Rent payable by Tenant hereunder is subject to adjustment as provided
elsewhere in this Lease, as applicable. As used herein, the term “Base Rent”
shall mean the Base Rent specified in the Basic Lease Information as it may be
so adjusted from time to time.






--------------------------------------------------------------------------------



B    Additional Rent. All monies other than Base Rent required to be paid by
Tenant hereunder, including, but not limited to, Tenant’s Proportionate Share of
Operating Expenses, as specified in Paragraph 7 of this Lease, charges to be
paid by Tenant under Paragraph 15, the interest and late charge described in
Paragraphs 26.D. and E., and any monies spent by Landlord pursuant to Paragraph
30, shall be considered additional rent (“Additional Rent”). “Rent” shall mean
Base Rent and Additional Rent.


7.   OPERATING EXPENSES


A.    Operating Expenses. In addition to the Base Rent required to be paid
hereunder, Tenant shall pay as Additional Rent, Tenant’s Proportionate Share of
the Building and/or Project (as applicable), as defined in the Basic Lease
Information, of Operating Expenses (defined below) in the manner set forth
below. Tenant shall pay the applicable Tenant’s Proportionate Share of each such
Operating Expenses. Landlord and Tenant acknowledge that if the number of
buildings which constitute the Project increases or decreases, or if physical
changes are made to the Premises, Building or Project or the configuration of
any thereof, Landlord may at its discretion reasonably adjust Tenant’s
Proportionate Share of the Building or Project to reflect the change. Landlord’s
determination of Tenant’s Proportionate Share of the Building and of the Project
shall be conclusive so long as it is reasonably and consistently applied.
“Operating Expenses” shall mean all expenses and costs of every kind and nature
which Landlord shall pay or become obligated to pay, because of or in connection
with the ownership, management, maintenance, repair, preservation, replacement
and operation of the Building or Project and its supporting facilities and such
additional facilities now and in subsequent years as may be determined by
Landlord to be necessary or desirable to the Building and/or Project (as
determined in a reasonable manner) other than those expenses and costs which are
specifically attributable to Tenant or which are expressly made the financial
responsibility of Landlord or specific tenants of the Building or Project
pursuant to this Lease. Operating Expenses shall include, but are not limited
to, the following:


(1)    Taxes. All real property taxes and assessments, possessory interest
taxes, sales taxes, personal property taxes, business or license taxes or fees,
gross receipts taxes, service payments in lieu of such taxes or fees, annual or
periodic license or use fees, excises, transit charges, and other impositions,
general and special, ordinary and extraordinary, unforeseen as well as foreseen,
of any kind (including fees “in-lieu” of any such tax or assessment) which are
now or hereafter assessed, levied, charged, confirmed, or imposed by any public
authority upon the Building or Project, its operations or the Rent (or any
portion or component thereof), or any tax, assessment or fee imposed in
substitution, partially or totally, of any of the above. Operating Expenses
shall also include any taxes, assessments, reassessments, or other fees or
impositions with respect to the development, leasing, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, Building or
Project or any portion thereof, including, without limitation, by or for Tenant,
and all increases therein or reassessments thereof whether the increases or
reassessments result from increased rate and/or valuation (whether upon a
transfer of the Building or Project or any portion thereof or any interest
therein or for any other reason). Operating Expenses shall not include
inheritance or estate taxes imposed upon or assessed against the interest of any
person in the Project, or taxes computed upon the basis of the net income of any
owners of any interest in the Project. If it shall not be lawful for Tenant to
reimburse Landlord for all or any part of such taxes, the monthly rental payable
to Landlord under this Lease shall be revised to net Landlord the same net
rental after imposition of any such taxes by Landlord as would have been payable
to Landlord prior to the payment of any such taxes.


[TEXT CUT OFF]




(3)
Common Area Maintenance.



(a)    Repairs, replacements, and general maintenance of and for the Building
and Project and public and common areas and facilities of and comprising the
Building and Project, including, but not limited to, the roof and roof membrane,
elevators, mechanical rooms, alarm systems, pest extermination, landscaped
areas, parking and service areas, driveways, sidewalks, truck staging areas,
rail spur areas, fire sprinkler systems, sanitary and storm sewer lines, utility
services, heating/ventilation/air conditioning systems, electrical, mechanical
or other systems, telephone equipment and wiring servicing, plumbing, lighting,
and any other items or areas which affect the operation or appearance of the
Building or Project, which determination shall be at Landlord’s discretion,
except for: those items to the extent paid for by the proceeds of insurance; and
those items attributable solely or jointly to specific tenants of the Building
or Project.


(b)    Repairs, replacements, and general maintenance shall include the cost of
any improvements made to or assets acquired for the Project or Building that in
Landlord’s discretion may reduce any other Operating Expenses, including present
or future repair work, are reasonably necessary for the health and safety of the
occupants of the Building or Project, or for the operation of the Building
systems, services and equipment, or are required to comply




--------------------------------------------------------------------------------



with any Regulation, such costs or allocable portions thereof to be amortized
over such reasonable period as Landlord shall determine, together with interest
on the unamortized balance at the publicly announced “prime rate” charged by
Wells Fargo Bank, N.A. (San Francisco) or its successor at the time such
improvements or capital assets are constructed or acquired, plus two
(2) percentage points, or in the absence of such prime rate, then at the U.S.
Treasury six-month market note (or bond, if so designated) rate as published by
any national financial publication selected by Landlord, plus four
(4) percentage points, but in no event more than the maximum rate permitted by
law, plus reasonable financing charges.


(c)    Payment under or for any easement, license, permit, operating agreement,
declaration, restrictive covenant or instrument relating to the Building or
Project.


(d)    All expenses and rental related to services and costs of supplies,
materials and equipment used in operating, managing and maintaining the
Premises, Building and Project, the equipment therein and the adjacent
sidewalks, driveways, parking and service areas, including, without limitation,
expenses related to service agreements regarding security, fire and other alarm
systems, janitorial services to the extent not addressed in Paragraph 11 hereof,
window cleaning, elevator maintenance, Building exterior maintenance,
landscaping and expenses related to the administration, management and operation
of the Project, including without limitation salaries, wages and benefits and
management office rent.


(e)    The cost of supplying any services and utilities which benefit all or a
portion of the Premises, Building or Project to the extent not addressed in
Paragraph 15 hereof.


(f)    Legal expenses and the cost of audits by certified public accountants;
provided, however, that legal expenses chargeable as Operating Expenses shall
not include the cost of negotiating leases, collecting rents, evicting tenants
nor shall it include costs incurred in legal proceedings with or against any
tenant or to enforce the provisions of any lease.


(g)    A management and accounting cost recovery fee equal to five percent (5%)
of the Tenant’s pro-rata share of the sum of the Project’s revenues.


If the rentable area of the Building and/or Project is not fully occupied during
any fiscal year of the Term as determined by Landlord, an adjustment shall be
made in Landlord’s discretion in computing the Operating Expenses for such year
so that Tenant pays an equitable portion of all variable items (e.g., utilities,
janitorial services and other component expenses that are affected by variations
in occupancy levels) of Operating Expenses, as reasonably determined by
Landlord; provided, however, that in no event shall Landlord be entitled to
collect in excess of one hundred percent (100%) of the total Operating Expenses
from all of the tenants in the Building or Project, as the case may be.


Operating Expenses shall not include the cost of providing tenant improvements
or other specific costs incurred for the account of, separately billed to and
paid by specific tenants of the Building or Project, the initial construction
cost of the Building, or debt service on any mortgage or deed of trust recorded
with respect to the Project other than pursuant to Paragraph 7.A.(3)(b) above.
Notwithstanding anything herein to the contrary, in any instance wherein
Landlord, in Landlord’s sole discretion, deems Tenant to be responsible for any
amounts greater than Tenant’s Proportionate Share, Landlord shall have the right
to allocate costs in any manner Landlord deems appropriate. In addition,
notwithstanding anything in the definition of Operating Expenses in this Lease
to the contrary, Operating Expenses shall not include the following, except to
the extent specifically provided:


(i)
Any ground lease rental;



(ii)
Costs of capital improvements, replacements or equipment and any depreciation or
amortization expenses thereon, except to the extent included in Operating
Expenses in Paragraph 7.A of this Lease;



(iii)
Costs incurred by Landlord for the repair of damage to the Building or Project,
to the extent that Landlord is reimbursed by insurance proceeds;



(iv)
Costs, including permit, license and inspection cost, incurred with respect to
the installation of tenant improvements made for other tenants in the Building
or the Project;



(v)
Marketing costs, including leasing commissions, attorneys’ fees in connection
with the negotiation and preparation or enforcement of letters, deal memos,
letters of intent, leases, subleases and/or assignments, space planning costs,
and other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Building or the Project;





--------------------------------------------------------------------------------





(vi)
Except to the extent included in Operating Expenses in Paragraph 7.A(3) above,
interest, principal, points and fees on debt or amortization payments on any
mortgage or deed of trust or any other debt instrument encumbering the Building
or Project or the land on which the Building [TEXT CUT OFF]



(viii)
Interest, fines or penalties incurred as a result of Landlord’s failure to make
payments when due unless such failure is commercially reasonable under the
circumstances;



(ix)
Costs arising from Landlord’s charitable or political contributions;



(x)
The depreciation of the Building and other real property structures in the
Protect;



The above enumeration of services and facilities shall not be deemed to impose
an obligation on Landlord to make available or provide such services or
facilities except to the extent if any that Landlord has specifically agreed
elsewhere in this Lease to make the same available or provide the same. Without
limiting the generality of the foregoing, Tenant acknowledges and agrees that it
shall be responsible for providing adequate security for its use of the
Premises, the Building and the Project and that Landlord shall have no
obligation or liability with respect thereto, except to the extent if any that
Landlord has specifically agreed elsewhere in this Lease to provide the same.


B.    . Payment of Estimated Operating Expenses. “Estimated Operating Expenses”
for any particular year shall mean Landlord’s estimate of the Operating Expenses
for such fiscal year made with respect to such fiscal year as hereinafter
provided. Landlord shall have the right from time to time to revise its fiscal
year and interim accounting periods so long as the periods as so revised are
reconciled with prior periods in a reasonable manner. During the last month of
each fiscal year during the Term, or as soon thereafter as practicable, Landlord
shall give Tenant written notice of the Estimated Operating Expenses for the
ensuing fiscal year. Tenant shall pay Tenant’s Proportionate Share of the
Estimated Operating Expenses with installments of Base Rent for the fiscal year
to which the Estimated Operating Expenses applies in monthly installments on the
first day of each calendar month during such year, in advance. Such payment
shall be construed to be Additional Rent for all purposes hereunder. If at any
time during the course of the fiscal year, Landlord determines that Operating
Expenses are projected to vary from the then Estimated Operating Expenses by
more than five percent (5%), Landlord may, by written notice to Tenant, revise
the Estimated Operating Expenses for the balance of such fiscal year, and
Tenant’s monthly installments for the remainder of such year shall be adjusted
so that by the end of such fiscal year Tenant has paid to Landlord Tenant’s
Proportionate Share of the revised Estimated Operating Expenses for such year,
such revised installment amounts to be Additional Rent for all purposes
hereunder.


C.    Computation of Operating Expense Adjustment. “Operating Expense
Adjustment” shall mean the difference between Estimated Operating Expenses and
actual Operating Expenses for any fiscal year determined as hereinafter
provided. Within one hundred twenty (120) days after the end of each fiscal
year, or as soon thereafter as practicable, Landlord shall deliver to Tenant a
statement of actual Operating Expenses for the fiscal year just ended,
accompanied by a computation of Operating Expense Adjustment. If such statement
shows that Tenant’s payment based upon Estimated Operating Expenses is less than
Tenant’s Proportionate Share of Operating Expenses, then Tenant shall pay to
Landlord the difference within twenty (20) days after receipt of such statement,
such payment to constitute Additional Rent for all purposes hereunder. If such
statement shows that Tenant’s payments of Estimated Operating Expenses exceed
Tenant’s Proportionate Share of Operating Expenses, then (provided that Tenant
is not in default under this Lease) Landlord shall pay to Tenant the difference
within twenty (20) days after delivery of such statement to Tenant. If this
Lease has been terminated or the Term hereof has expired prior to the date of
such statement, then the Operating Expense Adjustment shall be paid by the
appropriate party within twenty (20) days after the date of delivery of the
statement. Should this Lease commence or terminate at any time other than the
first day of the fiscal year, Tenant’s Proportionate Share of the Operating
Expense Adjustment shall be prorated based on a month of 30 days and the number
of calendar months during such fiscal year that this Lease is in effect.
Notwithstanding anything to the contrary contained in Paragraph 7.A or 7.B,
Landlord’s failure to provide any notices or statements within the time periods
specified in those paragraphs shall in no way excuse Tenant from its obligation
to pay Tenant’s Proportionate Share of Operating Expenses.


D.    Net Lease. This shall be a triple net Lease and Base Rent shall be paid to
Landlord absolutely net of all costs and expenses, except as specifically
provided to the contrary in this Lease. The provisions for payment of Operating
Expenses and the Operating Expense Adjustment are intended to pass on to Tenant
and reimburse Landlord for all costs and expenses of the nature described in
Paragraph 7.A. incurred in connection with the ownership, management,
maintenance, repair, preservation, replacement and operation of the Building
and/or Project and its supporting facilities and such additional facilities now
and in subsequent years as may be determined by Landlord to be necessary or
desirable to the Building and/or Project.


E.    Tenant Audit. If Tenant shall dispute the amount set forth in any
statement provided by Landlord under Paragraph 7.B. or 7.C. above, Tenant shall
have the right, not later than twenty (20) days following receipt of such
statement and upon the condition that Tenant shall first deposit with Landlord
the full amount in dispute, to cause Landlord’s books and records with respect
to Operating




--------------------------------------------------------------------------------



Expenses for such fiscal year to be audited by certified public accountants
selected by Tenant and subject to Landlord’s reasonable right of approval. The
Operating Expense Adjustment shall be appropriately adjusted on the basis of
such audit. If such audit discloses a liability for a refund in excess of seven
percent (7%) of Tenant’s Proportionate Share of the Operating Expenses
previously reported, the cost of such audit shall be borne by Landlord;
otherwise the cost of such audit shall be paid by Tenant. If Tenant shall not
request an audit in accordance with the provisions of this Paragraph 7.E. within
twenty (20) days after receipt of Landlord’s statement provided pursuant to
Paragraph 7.B. or 7.C., such statement shall be final and binding for all
purposes hereof. Tenant acknowledges and agrees that any information revealed in
the above described audit may contain proprietary and sensitive information and
that significant damage could result to Landlord if such information were
disclosed to any party other than Tenant’s auditors. Tenant shall not in any
manner disclose, provide or make available any information revealed by the audit
to any person or entity without Landlord’s prior written consent, which consent
may be withheld by Landlord in its sole and absolute discretion. The information
disclosed by the audit will be used by Tenant solely for the purpose of
evaluating Landlord’s books and records in connection with this Paragraph 7.E.


8.   INSURANCE AND INDEMNIFICATION


A.    Landlord’s Insurance. All insurance maintained by Landlord shall be for
the sole benefit of Landlord and under Landlord’s sole control.


(1)    Property Insurance. Landlord agrees to maintain property insurance
insuring the Building against damage or destruction due to risk including fire,
vandalism, and malicious mischief in an amount not less than the replacement
cost thereof, in the form and with deductibles and endorsements as selected by
Landlord. At its election, Landlord may instead (but shall have no obligation
to) obtain “All Risk” coverage, and may also obtain earthquake, pollution,
and/or flood insurance in amounts selected by Landlord. in such amounts and on
such terms as Landlord shall determine. Landlord shall not be obligated to
insure, and shall have no responsibility whatsoever for any damage to, any
furniture, machinery, goods, inventory or supplies, or other personal property
or fixtures which Tenant may keep or maintain in the Premises, or any leasehold
improvements, additions or alterations within the Premises.


B.    Tenant’s Insurance. Tenant shall procure at Tenant’s sole cost and expense
and keep in effect from the date of this Lease and at all times until the end of
the Term the following:


(1)    Property Insurance. Insurance on all personal property and fixtures of
Tenant and all improvements, additions or . alterations made by or for Tenant to
the Premises on an “All Risk” basis, insuring such property for the full
replacement value of such property.


(2)    Liability Insurance. Commercial General Liability insurance covering
bodily injury and property damage liability occurring in or about the Premises
or arising out of the use and occupancy of the Premises and the Project, and any
part of either, and any areas adjacent thereto, and the business operated by
Tenant or by any other occupant of the Premises. Such insurance shall include
contractual liability coverage insuring all of Tenant’s indemnity obligations
under this Lease. Such coverage shall have a minimum combined single limit of
liability of at least Two Million Dollars ($2,000,000.00), and a minimum general
aggregate limit of Three Million Dollars ($3,000,000.00), with an “Additional
Insured — Managers or Lessors of Premises Endorsement” and the “Amendment of the
Pollution Exclusion Endorsement.” All such policies shall be written to apply to
all bodily injury (including death), property damage or loss, personal and
advertising injury and other covered loss, however occasioned, occurring during
the policy term, shall be endorsed to add Landlord and any party holding an
interest to which this Lease may be subordinated as an additional insured, and
shall provide that such coverage shall be “primary” and non-contributing with
any insurance maintained by Landlord, which shall be excess insurance only. Such
coverage shall also contain endorsements including employees as additional
insureds if not covered by Tenant’s Commercial General Liability Insurance. All
such insurance shall provide for the severability of interests of insureds; and
shall be written on an “occurrence” basis, which shall afford coverage for all
claims based on acts, omissions, injury and damage, which occurred or arose (or
the onset of which occurred or arose) in whole or in part during the policy
period.


(3)    Workers’ Compensation and Employers’ Liability Insurance. Workers’
Compensation Insurance as required by any Regulation, and Employers’ Liability
Insurance in amounts not less than One Million Dollars ($1,000,000) each
accident for bodily injury by accident; One Million Dollars ($1,000,000) policy
limit for bodily injury by disease; and One Million Dollars ($1,000,000) each
employee for bodily injury by disease.


(4)    Commercial Auto Liability Insurance. Commercial auto liability insurance
with a combined limit of not less than One Million Dollars ($1,000,000) for
bodily injury and property damage for each accident. Such insurance shall cover
liability relating to any auto (including owned, hired and non-owned autos).






--------------------------------------------------------------------------------



(5)    Alterations Requirements. In the event Tenant shall desire to perform any
Alterations, Tenant shall deliver to Landlord, prior to commencing such
Alterations (i) evidence satisfactory to Landlord that Tenant carries “Builder’s
Risk” insurance covering construction of such Alterations in an amount and form
approved by Landlord, (ii) such other insurance as Landlord shall
nondiscriminatorily require, and (iii) a lien and completion bond or other
security in form and amount satisfactory to Landlord.


(6)    General Insurance Requirements. All coverages described in this Paragraph
8.B shall be endorsed to (i) provide Landlord with thirty (30) days’ notice of
cancellation or change in terms; and (ii) waive all rights of subrogation by the
insurance carrier against Landlord. If at any time during the Term the amount or
coverage of insurance which Tenant is required to carry under this Paragraph 8.B
is, in Landlord’s reasonable judgment, materially less than the amount or type
of insurance coverage typically carried by owners or tenants of properties
located in the general area in which the Premises are located which are similar
to and operated for similar purposes as the Premises or if Tenant’s use of the
Premises should change with or without Landlord’s consent, Landlord shall have
the right to require Tenant to increase the amount or change the types of
insurance coverage required under this Paragraph 8.B. All insurance policies
required to be carried by Tenant under this Lease shall be written by companies
rated A X or better in “Best’s Insurance Guide” and authorized to do business in
the State of California. In any event deductible amounts under all insurance
policies required to be carried by Tenant under this Lease shall not exceed Five
Thousand Dollars ($5,000.00) per occurrence. Tenant shall deliver to Landlord on
or before the Term Commencement Date, and thereafter at least thirty (30) days
before the expiration dates of the expired policies, certified copies of
Tenant’s insurance policies, or a certificate evidencing the same issued by the
insurer thereunder; and, if Tenant shall fail to procure such insurance, or to
deliver such policies or certificates, Landlord may, at Landlord’s option and in
addition to Landlord’s other remedies in the event of a default by Tenant
hereunder, procure the same for the account of Tenant, and the cost thereof
shall be paid to Landlord as Additional Rent.


C.    Indemnification. Tenant shall indemnify, defend by counsel reasonably
acceptable to Landlord, protect and hold Landlord, Spieker Properties, Inc., and
each of their respective directors, shareholders, partners, lenders, members,
managers, contractors, affiliates, and employees (collectively, “Landlord
Indemnities”) harmless from and against any and all claims, liabilities, losses,
costs, loss of rents, liens, damages, injuries or expenses, including reasonable
attorneys’ and consultants’ fees and court costs, demands, causes of action, or
judgments, directly or indirectly arising out of or related to: (1) claims of
injury to or death of persons or damage to property or business, loss occurring
or resulting directly or indirectly from the use or occupancy of the Premises,
Building or Project by Tenant or Tenant’s Parties, or from activities or
failures to act of Tenant or Tenant’s Parties; (2) claims arising from work or
labor performed, or for materials or supplies furnished to or at the request of
Tenant in connection with performance of any work done for the account of Tenant
within the Premises or Project; (3) claims arising from any breach or default on
the part of Tenant in the performance of any covenant contained in this Lease;
and (4) claims arising from the negligence or intentional acts or omissions of
Tenant or Tenant’s Parties. The foregoing indemnity by Tenant shall not be
applicable to claims to the extent arising from the gross negligence or willful
misconduct of Landlord. Landlord shall not be liable to Tenant and Tenant hereby
waives all claims against Landlord for any injury to or death of or damage to
any person or property or business loss in or about the Premises, Building or
Project by or from any cause whatsoever (other than Landlord’s gross negligence
or willful misconduct) and, without limiting the generality of the foregoing,
whether caused by water leakage of any character from the roof, walls, basement
or other portion of the Premises, Building or Project, or caused by gas, fire,
oil or electricity in, on or about the Premises, Building or Project, acts of
God or of third parties, or any matter outside of the reasonable control of
Landlord. The provisions of this Paragraph shall survive the expiration or
earlier termination of this Lease.


9.   WAIVER OF SUBROGATION


Landlord’s or Tenant’s fixtures, personal property, leasehold improvements, or
business, regardless of whether the negligence of the other party caused such
Loss.


10.   LANDLORD’S REPAIRS AND MAINTENANCE


Landlord shall maintain in good repair, reasonable wear and tear excepted, the
structural soundness of the roof, foundations, and exterior walls of the
Building. The term “exterior walls” as used herein shall not include windows,
glass or plate glass, doors, dock bumpers or dock plates, special store fronts
or office entries. Any damage caused by or repairs necessitated by any
negligence or act of Tenant or Tenant’s Parties may be repaired by Landlord at
Landlord’s option and Tenant’s expense. Tenant shall immediately give Landlord
written notice of any defect or need of repairs, in such components of the
Building for which Landlord is responsible, after which Landlord shall have a
reasonable opportunity and the right to enter the Premises at all reasonable
times to repair same. Landlord’s liability with respect to any defects, repairs,
or maintenance for which Landlord is responsible under any of the provisions of
this Lease shall be limited to the cost of such repairs or maintenance, and
there shall be no abatement of rent and no liability of Landlord by reason of
any injury to or interference with Tenant’s business arising from the making of
repairs, alterations or




--------------------------------------------------------------------------------



improvements in or to any portion of the Premises, the Building or the Project
or to fixtures, appurtenances or equipment in the Building, except as provided
in Paragraph 24. By taking possession of the Premises, Tenant accepts them “as
is,” as being in good order, condition and repair and the condition in which
Landlord is obligated to deliver them and suitable for the Permitted Use and
Tenant’s intended operations in the Premises, whether or not any notice of
acceptance is given.


11.   TENANT’S REPAIRS AND MAINTENANCE


Tenant shall at all times during the Term at Tenant’s expense maintain all parts
of the Premises and such portions of the Building as are within the exclusive
control of Tenant in a first-class, good, clean and secure condition and
promptly make all necessary repairs and replacements, as determined by Landlord,
including but not limited to, all windows, glass, doors, walls, including
demising walls, and wall finishes, floors and floor covering, heating,
ventilating and air conditioning systems, ceiling insulation, truck doors,
hardware, dock bumpers, dock plates and levelers, plumbing work and fixtures,
downspouts, entries, skylights, smoke hatches, roof vents, electrical and
lighting systems, and fire sprinklers, with materials and workmanship of the
same character, kind and quality as the original. Tenant shall at Tenant’s
expense also perform regular removal of trash and debris. If Tenant uses rail
and if required by the railroad company, Tenant agrees to sign a joint
maintenance agreement governing the use of the rail spur, if any. Tenant shall,
at Tenant’s own expense, enter into a regularly scheduled preventative
maintenance/service contract with a maintenance contractor for servicing all hot
water, heating and air conditioning systems and equipment within or serving the
Premises. The maintenance contractor and the contract must be approved by
Landlord. The service contract must include all services suggested by the
equipment manufacturer within the operation/maintenance manual and must become
effective and a copy thereof delivered to Landlord within thirty (30) days after
the Term Commencement Date. Landlord may, upon notice to Tenant, enter into such
a service contract on behalf of Tenant or perform the work and in either case
charge Tenant the cost thereof along with a reasonable amount for Landlord’s
overhead. Notwithstanding anything to the contrary contained herein, Tenant
shall, at its expense, promptly repair any damage to the Premises or the
Building or Project resulting from or caused by any negligence or act of Tenant
or Tenant’s Parties. Nothing herein shall expressly or by implication render
Tenant Landlord’s agent or contractor to effect any repairs or maintenance
required of Tenant under this Paragraph 11, as to all of which Tenant shall be
solely responsible.


12.   ALTERATIONS


A.    Tenant shall not make, or allow to be made, any alterations, physical
additions [TEXT CUT OFF]; without limitation the attachment of any fixtures or
equipment, in, about or to the Premises (“[TEXT CUT OFF] or written consent of
Landlord, which consent shall not be unreasonably withheld with respect to [TEXT
CUT OFF] y with all applicable Regulations; (b) are, in Landlord’s opinion,
compatible with the Building [TEXT CUT OFF] plumbing, electrical,
heating/ventilation/air conditioning systems, and will not cause the Building
[TEXT CUT OFF] to be modified to comply with any Regulations (including, without
limitation, the American [TEXT CUT OFF] interfere with the use and occupancy of
any other portion of the Building or Project by any other [TEXT CUT OFF] out
without limiting the generality of the foregoing, Landlord shall have the right
of written consent for all plans and [TEXT CUT OFF] proposed Alterations,
construction means and methods, all appropriate permits and licenses, any
contractor or subcontractor to be employed on the work of Alterations, and the
time for performance of such work, and may impose rules and regulations for
contractors and subcontractors performing such work. Tenant shall also supply to
Landlord any documents and information reasonably requested by Landlord in
connection with Landlord’s consideration of a request for approval hereunder.
Tenant shall cause all Alterations to be accomplished in a first-class, good and
workmanlike manner, and to comply with all applicable Regulations and Paragraph
27 hereof. Tenant shall at Tenant’s sole expense, perform any additional work
required under applicable Regulations due to the Alterations hereunder. No
review or consent by Landlord of or to any proposed Alteration or additional
work shall constitute a waiver of Tenant’s obligations under this Paragraph 12.
Tenant shall reimburse Landlord for all costs which Landlord may incur in
connection with granting approval to Tenant for any such Alterations, including
any costs or expenses which Landlord may incur in electing to have outside
architects and engineers review said plans and specifications, and shall pay
Landlord an administration fee of fifteen percent (15%) (exclusive of any Tenant
Improvements as described in Exhibit C) of the cost of the Alterations as
Additional Rent hereunder. All such Alterations shall remain the property of
Tenant until the expiration or earlier termination of this Lease, at which time
they shall be and become the property of Landlord; provided, however, that
Landlord may, at Landlord’s option, require that Tenant, at Tenant’s expense,
remove any or all Alterations made by Tenant and restore the Premises by the
expiration or earlier termination of this Lease, to their condition existing
prior to the construction of any such Alterations. All such removals and
restoration shall be accomplished in a first-class and good and workmanlike
manner so as not to cause any damage to the Premises or Project whatsoever. If
Tenant fails to remove such Alterations or Tenant’s trade fixtures or furniture
or other personal property, Landlord may keep and use them or remove any of them
and cause them to be stored or sold in accordance with applicable law, at
Tenant’s sole expense. In addition to and wholly apart from Tenant’s obligation
to pay Tenant’s Proportionate Share of Operating Expenses, Tenant shall be
responsible for and shall pay prior to delinquency any taxes or governmental
service fees, possessory interest taxes, fees or charges in lieu of any such
taxes, capital levies, or other charges imposed upon, levied with respect to or
assessed against its fixtures or personal property, on the value of Alterations
within the Premises, and on Tenant’s interest pursuant




--------------------------------------------------------------------------------



to this Lease, or any increase in any of the foregoing based on such
Alterations. To the extent that any such taxes are not separately assessed or
billed to Tenant, Tenant shall pay the amount thereof as invoiced to Tenant by
Landlord.


Notwithstanding the foregoing, at Landlord’s option (but without obligation),
all or any portion of the Alterations shall be performed by Landlord for
Tenant’s account and Tenant shall pay Landlord’s estimate of the cost thereof
(including a reasonable charge for Landlord’s overhead and profit) prior to
commencement of the work. In addition, at the time Tenant requests Landlord’s
consent to make an alteration pursuant to this Paragraph 12 and again at the
expiration or earlier termination of this Lease, at Landlord’s election and
notwithstanding the foregoing, however. Tenant shall pay to Landlord the cost of
removing any such Alterations and [TEXT CUT OFF]


B.    In compliance with Paragraph 27 hereof, at least ten (10) business days
before beginning construction of any Alteration, Tenant shall give Landlord
written notice of the expected commencement date of that construction to permit
Landlord to post and record a notice of non-responsibility. Upon substantial
completion of construction, if the law so provides, Tenant shall cause a timely
notice of completion to be recorded in the office of the recorder of the county
in which the Building is located.


13.   SIGNS


Tenant shall not place, install, affix, paint or maintain any signs, notices,
graphics or banners whatsoever or any window decor which is visible in or from
public view or corridors, the common areas or the exterior of the Premises or
the Building, in or on any exterior window or window fronting upon any common
areas or service area or upon any truck doors or man doors without Landlord’s
prior written approval which Landlord shall have the right to withhold in its
absolute and sole discretion; provided that Tenant’s name shall be included in
any Building-standard door and directory signage, if any, in accordance with
Landlord’s Building signage program, including without limitation, payment by
Tenant of any fee charged by Landlord for maintaining such signage, which fee
shall constitute Additional Rent hereunder. Any installation of signs, notices,
graphics or banners on or about the Premises or Project approved by Landlord
shall be subject to any Regulations and to any other requirements imposed by
Landlord. Tenant shall remove all such signs or graphics by the expiration or
any earlier termination of this Lease. Such installations and removals shall be
made in such manner as to avoid injury to or defacement of the Premises,
Building or Project and any other improvements contained therein, and Tenant
shall repair any injury or defacement including without limitation discoloration
caused by such installation or removal.


14.   INSPECTION/POSTING NOTICES


After reasonable notice, except in emergencies where no such notice shall be
required, Landlord and Landlord’s agents and representatives, shall have the
right to enter the Premises to inspect the same, to clean, to perform such work
as may be permitted or required hereunder, to make repairs, improvements or
alterations to the Premises, Building or Project or to other tenant spaces
therein, to deal with emergencies, to post such notices as may be permitted or
required by law to prevent the perfection of liens against Landlord’s interest
in the Project or to exhibit the Premises to prospective tenants, purchasers,
encumbrancers or to others, or for any other purpose as Landlord may deem
necessary or desirable; provided, however, that Landlord shall use reasonable,
efforts not to unreasonably interfere with Tenant’s business operations. Tenant
shall not be entitled to any abatement of Rent by reason of the exercise of any
such right of entry. Tenant waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby.
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises, excluding Tenant’s vaults and safes
or special security areas (designated in advance), and Landlord shall have the
right to use any and all means which Landlord may deem necessary or proper to
open said doors in an emergency, in order to obtain entry to any portion of the
Premises, and any entry to the Premises or portions thereof obtained by Landlord
by any of said means, or otherwise, shall not be construed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an eviction, actual or
constructive, of Tenant from the Premises or any portions thereof. At any time
within six (6) months prior to the expiration of the Term or following any
earlier termination of this Lease or agreement to terminate this Lease, Landlord
shall have the right to erect on the Premises, Building and/or Project a
suitable sign indicating that the Premises are available for lease.


15.   SERVICES AND UTILITIES


A.    Tenant shall (where practicable) contract for and pay directly when due,
for all water, gas, heat, air conditioning, light, power, telephone, sewer,
sprinkler charges, cleaning, waste disposal and other utilities and services
used on or from the Premises, together with any taxes, penalties, surcharges or
the like pertaining thereto, and maintenance charges for utilities and shall
furnish all electric light bulbs, ballasts and tubes. If any such services are
not separately billed or metered to Tenant, Tenant shall pay an equitable
proportion, as determined in good faith by Landlord, of all charges billed or
metered with other premises. All sums payable under this Paragraph 15 shall
constitute Additional Rent hereunder.




--------------------------------------------------------------------------------





B.    Tenant acknowledges that Tenant has inspected and accepts the water,
electricity, heat and air conditioning and other utilities and services being
supplied or furnished to the Premises as of the date Tenant takes possession of
the Premises, if any, as being sufficient in their present condition, “as is,”
for the Permitted Use, and for Tenant’s intended operations in the Premises.
Landlord shall have no obligation to provide additional or after-hours
electricity, heating or air conditioning, but if Landlord elects to provide such
services at Tenant’s, request, Tenant shall pay upon demand to Landlord a
reasonable charge for such services as determined by Landlord. Tenant agrees to
keep and cause to be kept closed all window covering when necessary because of
the sun’s position, and Tenant also agrees at all times to cooperate fully with
Landlord and to abide by all of the regulations and requirements which Landlord
may prescribe for the proper functioning and protection of electrical, heating,
ventilating and air conditioning systems. Wherever heat-generating machines,
excess lighting or equipment are used in the Premises which affect the
temperature otherwise maintained by the air conditioning system, Landlord
reserves the right to install supplementary air conditioning units in the
Premises and the cost thereof, including the cost of installation and the cost
of operation and maintenance thereof, shall be paid by Tenant to Landlord upon
demand by Landlord.


C.    Tenant shall not without written consent of Landlord use any apparatus,
equipment or device in the Premises, including without limitation, computers,
electronic data processing machines, copying machines, and other machines, using
excess lighting or using electric current, water, or any other resource in
excess of or which will in any way increase the amount of electricity, water, or
any other resource being furnished or supplied for the use of the Premises for
reasonable and normal office use, in each case as of the date Tenant takes
possession of the Premises and as determined by Landlord, or which will require
additions or alterations to or interfere with the Building power distribution
systems; nor connect with electric current, except through existing electrical
outlets in the Premises or water pipes, any apparatus, equipment or device for
the purpose of using electrical current, water, or any other resource. If Tenant
shall require water or electric current or any other resource in excess of that
being furnished or supplied for the use of the Premises as of the date Tenant
takes possession of the Premises, if any, as determined by Landlord, Tenant
shall first procure the written consent of Landlord which Landlord may refuse,
to the use thereof, and Landlord may cause a special meter to be installed in
the Premises so as to measure the amount of water, electric current or other
resource consumed for any such other use. Tenant shall pay directly to Landlord
upon demand as an addition to and separate from payment of Operating Expenses
the cost of all such additional resources, energy, utility service and meters
(and of installation, maintenance and repair thereof and of any additional
circuits or other equipment necessary to furnish such additional resources,
energy, utility or service). Landlord may add to the separate or metered charge
a recovery of additional expense incurred in keeping account of the excess
water, electric current or other resource so consumed. Landlord shall in no case
be liable for any damages directly or indirectly resulting from nor shall the
Rent or any monies owed Landlord under this Lease herein reserved be abated by
reason of: (a) the installation, use or interruption of use of any equipment
used in connection with the furnishing of any such utilities or services, or any
change in the character or means of supplying or providing any such utilities or
services or any supplier thereof, (b) the failure to furnish or delay in
furnishing any such utilities or services when such failure or delay is caused
by acts of God or the elements, labor disturbances of any character, or
otherwise, or because of any interruption of service due to Tenant’s use of
water, electric current or other [TEXT CUT OFF] interruption in Tenant’s
business operations as a result of any such occurrence; nor shall any such
occurrence constitute an actual or constructive eviction of Tenant or a breach
of an implied warranty by Landlord. Landlord shall further have no obligation to
protect or preserve any apparatus, equipment or device installed by Tenant in
the Premises, including without limitation by providing additional or
after-hours heating or air conditioning. Landlord shall be entitled to cooperate
voluntarily and in a reasonable manner with the efforts of national, state or
local governmental agencies or utility suppliers in reducing energy or other
resource consumption. The obligation to make services available hereunder shall
be subject to the limitations of any such voluntary, reasonable program. In
addition, Landlord reserves the right to change the supplier or provider of any
such utility or service from time to time. Landlord may, but shall not be
obligated to, upon notice to Tenant, contract with or otherwise obtain any
electrical or other such service for or with respect to the Premises or Tenant’s
operations therein from any supplier or provider of any such service. Tenant
shall cooperate with Landlord and any supplier or provider of such services
designated by Landlord from time to time to facilitate the delivery of such
services to Tenant at the Premises and to the Building and Project, including
without limitation allowing Landlord and Landlord’s suppliers or providers, and
their respective agents and contractors, reasonable access to the Premises for
the purpose of installing, maintaining, repairing, replacing or upgrading such
service or any equipment or machinery associated therewith.


16.   SUBORDINATION


Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be and is hereby
declared to be subject and subordinate at all times to: (a) all ground leases or
underlying leases which may now exist or hereafter be executed affecting the
Premises and/or the land upon which the Premises and Project are situated, or
both; and (b) any mortgage or deed of trust which may now exist or be placed
upon the Building, the Project and/or the land upon which the Premises or the
Project are situated, or said ground leases or underlying leases, or Landlord’s
interest or estate in any of said items which is specified as security.
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated




--------------------------------------------------------------------------------



any such ground leases or underlying leases or any such liens to this Lease. If
any ground lease or underlying lease terminates for any reason or any mortgage
or deed of trust is foreclosed or a conveyance in lieu of foreclosure is made
for any reason, Tenant shall, notwithstanding any subordination, attorn to and
become the Tenant of the successor in interest to Landlord provided that Tenant
shall not be disturbed in its possession under this Lease by such successor in
interest so long as Tenant is not in default under this Lease. Within ten
(10) days after request by Landlord, Tenant shall execute and deliver any
additional documents evidencing Tenant’s attornment or the subordination of this
Lease with respect to any such ground leases or underlying leases or any such
mortgage or deed of trust, in the form requested by Landlord or by any ground
landlord, mortgagee, or beneficiary under a deed of trust, subject to such
nondisturbance requirement. If requested in writing by Tenant, Landlord shall
use commercially reasonable efforts to obtain a subordination, nondisturbance
and attornment agreement for the benefit of Tenant reflecting the foregoing from
any ground landlord, mortgagee or beneficiary, at Tenant’s expense, subject to
such other terms and conditions as the ground landlord, mortgagee or beneficiary
may require.


17.   FINANCIAL STATEMENTS


At the request of Landlord from time to time, Tenant shall provide to Landlord
Tenant’s and any guarantor’s current financial statements or other information
discussing financial worth of Tenant and any guarantor, which Landlord shall use
solely for purposes of this Lease and in connection with the ownership,
management, financing and disposition of the Project.


18.   ESTOPPEL CERTIFICATE


Tenant agrees from time to time, within ten (10) days after request of Landlord,
to deliver to Landlord, or Landlord’s designee, an estoppel certificate stating
that this Lease is in full force and effect, that this Lease has not been
modified (or stating all modifications, written or oral, to this Lease), the
date to which Rent has been paid, the unexpired portion of this Lease, that
there are no current defaults by Landlord or Tenant under this Lease (or
specifying any such defaults), that the leasehold estate granted by this Lease
is the sole interest of Tenant in the Premises and/or the land at which the
Premises are situated, and such other matters pertaining to this Lease as may be
reasonably requested by Landlord or any mortgagee, beneficiary, purchaser or
prospective purchaser of the Building or Project or any interest therein.
Failure by Tenant to execute and deliver such certificate shall constitute an
acceptance of the Premises and acknowledgment by Tenant that the statements
included are true and correct without exception. Tenant agrees that if Tenant
fails to execute and deliver such certificate within such ten (10) day period,
Landlord may execute and deliver such certificate on Tenant’s behalf and that
such certificate shall be binding on Tenant. Landlord and Tenant intend that any
statement delivered pursuant to this Paragraph may be relied upon by any
mortgagee, beneficiary, purchaser or prospective purchaser of the Building or
Project or any interest therein. The parties agree that Tenant’s obligation to
furnish such estoppel certificates in a timely fashion is a material inducement
for Landlord’s execution of this Lease, and shall be an event of default
(without any cure period that might be provided under Paragraph 26.A(3) of this
Lease) if Tenant fails to fully comply or makes any material misstatement in any
such certificate.


19.   SECURITY DEPOSIT


Tenant agrees to deposit with Landlord upon execution of this Lease, a security
deposit as stated in the Basic Lease information (the “Security Deposit”), which
sum shall be held and owned by Landlord, without obligation to pay interest, as
security for the performance of Tenant’s covenants and obligations under this
Lease. The Security Deposit is not an advance rental deposit or a measure of
damages incurred by Landlord in case of Tenant’s default. Upon the occurrence of
any event of default by Tenant, Landlord may from time to time, without
prejudice to any other remedy provided herein or by law, use such fund as a
credit to the extent necessary to credit against any arrears of Rent or other
payments due to Landlord hereunder, and any other damage, injury, expense or
liability caused by such event of default, and Tenant shall pay to Landlord, on
demand, the amount so applied in order to restore the Security Deposit to its
original amount. Although the Security Deposit shall be deemed the property of
Landlord, any remaining balance of such deposit shall be returned by Landlord to
Tenant at such time after termination of this Lease that all of Tenant’s
obligations under this Lease have been fulfilled, reduced by such amounts as may
be required by Landlord to remedy defaults on the part of Tenant in the payment
of Rent or other obligations of Tenant under this Lease, to repair damage to the
Premises, Building or Project caused by Tenant or any Tenant’s Parties and to
clean the Premises. Landlord may use and commingle the Security Deposit with
other funds of Landlord. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code, and all other provisions of any Regulations, now
or hereinafter in force, which restricts the amount or types of claim that a
landlord may make upon a security deposit or imposes upon a landlord (or its
successors) any obligation with respect to the handling or return of security
deposits.


20.   LIMITATION OF TENANT’S REMEDIES






--------------------------------------------------------------------------------



The obligations and liability of Landlord to Tenant for any default by Landlord
under the terms of this Lease are not personal obligations of Landlord or of the
individual or other partners of Landlord or its or their partners, directors,
officers, or shareholders, and Tenant agrees to look solely to Landlord’s
interest in the Project for the recovery of any amount from Landlord, and shall
not look to other assets of [TEXT CUT OFF] profits, damage to business, or any
form of special, indirect or consequential damage on account of any breach of
this Lease or otherwise, notwithstanding anything to the contrary contained in
this Lease.


21.   ASSIGNMENT AND SUBLETTING


A.
(1)    General. This Lease has been negotiated to be and is granted as an
accommodation to Tenant. Accordingly, this Lease is personal to Tenant, and
Tenant’s rights granted hereunder do not include the right to assign this Lease
or sublease the Premises, or to receive any excess, either in installments or
lump sum, over the Rent which is expressly reserved by Landlord as hereinafter
provided, except as otherwise expressly hereinafter provided. Tenant shall not
assign or pledge this Lease or sublet the Premises or any part thereof, whether
voluntarily or by operation of law, or permit the use or occupancy of the
Premises or any part thereof by anyone other than Tenant, or suffer or permit
any such assignment, pledge, subleasing or occupancy, without Landlord’s prior
written consent except as provided herein. If Tenant desires to assign this
Lease or sublet any or all of the Premises, Tenant shall give Landlord written
notice (the “Transfer Notice”) at least forty-five (45) days prior to the
anticipated effective date of the proposed assignment or sublease, which shall
contain all of the information reasonably requested by Landlord to address
Landlord’s decision criteria specified hereinafter. Landlord shall then have a
period of thirty (30) days following receipt of the Transfer Notice to notify
Tenant in writing that Landlord elects either: (i) to terminate this Lease as to
the space so affected as of the date so requested by Tenant; or (ii) to consent
to the proposed assignment or sublease, subject, however, to Landlord’s prior
written consent of the proposed assignee or subtenant and of any related
documents or agreements associated with the assignment or sublease. If Landlord
should fail to notify Tenant in writing of such election within said period,
Landlord shall be deemed to have waived option (i) above, but written consent by
Landlord of the proposed assignee or subtenant shall still be required. If
Landlord does not exercise option (i) above, Landlord’s consent to a proposed
assignment or sublease shall not be unreasonably withheld. Consent to any
assignment or subletting shall not constitute consent to any subsequent
transaction to which this Paragraph 21 applies.



(2)
Conditions of Landlord’s Consent. Without limiting the other instances in which
it may be reasonable for Landlord to withhold Landlord’s consent to an
assignment or subletting, Landlord and Tenant acknowledge that it shall be
reasonable for Landlord to withhold Landlord’s consent in the following
instances: if the proposed assignee does not agree to be bound by and assume the
obligations of Tenant under this Lease in form and substance satisfactory to
Landlord; the use of the Premises by such proposed assignee or subtenant would
not be a Permitted Use or would violate any exclusivity or other arrangement
which Landlord has with any other tenant or occupant or any Regulation or would
increase the Occupancy Density or Parking Density of the Building or Project, or
would otherwise result in an undesirable tenant mix for the Project as
determined by Landlord; the proposed assignee or subtenant is not of sound
financial condition as determined by Landlord in Landlord’s sole discretion; the
proposed assignee or subtenant is a governmental agency; the proposed assignee
or subtenant does not have a good reputation as a tenant of property or a good
business reputation; the proposed assignee or subtenant is a person with whom
Landlord is negotiating to lease space in the Project or is a present tenant of
the Project; the assignment or subletting would entail any Alterations which
would lessen the value of the leasehold improvements in the Premises or use of
any Hazardous Materials or other noxious use or use which may disturb other
tenants of the Project; or Tenant is in default of any obligation of Tenant
under this Lease, or Tenant has defaulted under this Lease on three (3) or more
occasions during any twelve (12) months preceding the date that Tenant shall
request consent. Failure by or refusal of Landlord to consent to a proposed
assignee or subtenant shall not cause a termination of this Lease. Upon a
termination under Paragraph 21.A.(1)(i), Landlord may lease the Premises to any
party, including parties with whom Tenant has negotiated an assignment or
sublease, without incurring any liability to Tenant. At the option of Landlord,
a surrender and termination of this Lease shall operate as an assignment to
Landlord of some or all subleases or subtenancies. Landlord shall exercise this
option by giving notice of that assignment to such subtenants on or before the
effective date of the surrender and termination. In connection with each request
for assignment or subletting, Tenant shall pay to Landlord Landlord’s standard
fee for approving such requests, as well as all costs incurred by Landlord or
any mortgagee or ground lessor in approving each such request and effecting any
such transfer, including, without limitation, reasonable attorneys’ fees.



(3)
Permitted Transfers. An “Affiliate” means any entity that (i) controls, is
controlled by, or is under common control with Tenant, (ii) results from the
transfer of all or substantially all of Tenant’s assets or stock, or
(iii) results from the merger or consolidation of Tenant with another entity.
“Control” means the direct or indirect ownership of more than fifty percent
(50%) of the voting securities of an entity or possession of the right to vote
more than fifty percent (50%) of the voting interest in the ordinary direction
of the entity’s affairs. Notwithstanding anything to the contrary





--------------------------------------------------------------------------------



contained in this Lease, Landlord’s consent is not required for any assignment
of this Lease or sublease of all or a portion of the Premises to an Affiliate so
long as the following conditions are met: (a) at least ten (10) business days
before any such assignment or sublease. Landlord receives written notice of such
assignment or sublease (as well as any documents or information reasonably
requested by Landlord regarding the proposed intended transfer and the
transferee); (b) Tenant is not then and has not been more than one time in the
prior twelve months in default under this Lease; (c) if the transfer is an
assignment or any other transfer to an Affiliate other than a sublease, the
intended assignee assumes in writing all of Tenant’s obligations under this
Lease relating to the Premises in form satisfactory to Landlord or, if the
transfer is a sublease, the intended sublessee accepts the sublease in form
satisfactory to Landlord: (d) the intended transferee has a tangible net worth,
as evidenced by financial statements delivered to Landlord and certified by an
independent certified public accountant in accordance with generally accepted
accounting principles that are consistently applied, at least equal to
$30,000.000; (e) the Premises shall continue to be operated solely for the use
specified in the Basic Lease Information; and (f) Tenant shall pay to Landlord
one-thousand dollars ($1,000.00) and all costs reasonably incurred by Landlord
or any mortgagee or ground lessor for such assignment or subletting, including,
without limitation, reasonable attorneys’ fees. No transfer to an Affiliate in
accordance with this subparagraph shall relieve Tenant named herein of any
obligation under this Lease or alter the primary liability of Tenant named
herein for the payment of Rent or for the performance of any other obligation to
be performed by Tenant, including the obligations contained in Paragraph 25 with
respect to any Affiliate.


B.    Bonus Rent. Any Rent or other consideration realized by Tenant under any
such sublease or assignment in excess of the Rent payable hereunder, after
amortization of a reasonable brokerage commission incurred by Tenant, shall be
divided and paid, thirty percent (30%) to Tenant, seventy percent (70%) to
Landlord. In any subletting or assignment undertaken by Tenant, Tenant shall
diligently seek to obtain the maximum rental amount available in the marketplace
for [TEXT CUT OFF] proceedings) resulting in a change in the present control of
such corporation or any of its parent corporations by the person or persons
owning a majority of said corporate shares, shall constitute an assignment for
purposes of this Lease.


D.    Unincorporated Entity. If Tenant is a partnership, joint venture,
unincorporated limited liability company or other unincorporated business form,
a transfer of the interest of persons, firms or entities responsible for
managerial control of Tenant by sale, assignment, bequest, inheritance,
operation of law or other disposition, so as to result in a change in the
present control of said entity and/or of the underlying beneficial interests of
said entity and/or a change in the identity of the persons responsible for the
general credit obligations of said entity shall constitute an assignment for all
purposes of this Lease.


E.    Liability. No assignment or subletting by Tenant, permitted or otherwise,
shall relieve Tenant of any obligation under this Lease or any guarantor of this
Lease of any liability under its guaranty or alter the primary liability of the
Tenant named herein for the payment of Rent or for the performance of any other
obligations to be performed by Tenant, including obligations contained in
Paragraph 25 with respect to any assignee or subtenant. Landlord may collect
rent or other amounts or any portion thereof from any assignee, subtenant, or
other occupant of the Premises, permitted or otherwise, and apply the net rent
collected to the Rent payable hereunder, but no such collection shall be deemed
to be a waiver of this Paragraph 21, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of the obligations of Tenant under this Lease or any
guarantor of this Lease of any liability under its guaranty. Any assignment or
subletting which conflicts with the provisions hereof shall be void.


22.   AUTHORITY


Landlord represents and warrants that it has full right and authority to enter
into this Lease and to perform all of Landlord’s obligations hereunder and that
all persons signing this Lease on its behalf are authorized to do. Tenant and
the person or persons, if any, signing on behalf of Tenant, jointly and
severally represent and warrant that Tenant has full right and authority to
enter into this Lease, and to perform all of Tenant’s obligations hereunder, and
that all persons signing this Lease on its behalf are authorized to do so.


23.   CONDEMNATION


A.    Condemnation Resulting in Termination. If the whole or any substantial
part of the Premises should be taken or condemned for any public use under any
Regulation, or by right of eminent domain, or by private purchase in lieu
thereof, and the taking would prevent or materially interfere with the Permitted
Use of the Premises, either party shall have the right to terminate this Lease
at its option. If any material portion of the Building or Project is taken or
condemned for any public use under any Regulation, or by right of eminent
domain, or by private purchase in lieu thereof, Landlord may terminate this
Lease at its option. In either of such events, the Rent shall be abated during
the unexpired portion of this Lease, effective when the physical taking of said
Premises shall have occurred.






--------------------------------------------------------------------------------



B.    Condemnation Not Resulting in Termination. If a portion of the Project of
which the Premises are a part should be taken or condemned for any public use
under any Regulation, or by right of eminent domain, or by private purchase in
lieu thereof, and the taking prevents or materially interferes with the
Permitted Use of the Premises, and this Lease is not terminated as provided in
Paragraph 23.A. above, the Rent payable hereunder during the unexpired portion
of this Lease shall be reduced, beginning on the date when the physical taking
shall have occurred, to such amount as may be fair and reasonable under all of
the circumstances, but only after giving Landlord credit for all sums received
or to be received by Tenant by the condemning authority. Notwithstanding
anything to the contrary contained in this Paragraph, if the temporary use or
occupancy of any part of the Premises shall be taken or appropriated under power
of eminent domain during the Term, this Lease shall be and remain unaffected by
such taking or appropriation and Tenant shall continue to pay in full all Rent
payable hereunder by Tenant during the Term; in the event of any such temporary
appropriation or taking, Tenant shall be entitled to receive that portion of any
award which represents compensation for the use of or occupancy of the Premises
during the Term.


C.    Award. Landlord shall be entitled to (and Tenant shall assign to Landlord)
any and all payment, income, rent, award or any interest therein whatsoever
which may be paid or made in connection with such taking or conveyance and
Tenant shall have no claim against Landlord or otherwise for any sums paid by
virtue of such proceedings, whether or not attributable to the value of any
unexpired portion of this Lease, except as expressly provided in this Lease.
Notwithstanding the foregoing, any compensation specifically and separately
awarded Tenant for Tenant’s personal property and moving costs, shall be and
remain the property of Tenant.


D.    Waiver of CCP§1265.130. Each party waives the provisions of California
Civil Code Procedure Section 1265.130 allowing either party to petition the
superior court to terminate this Lease as a result of a partial taking.


24.   CASUALTY DAMAGE


A.    General. If the Premises or Building should be damaged or destroyed by
fire, tornado, or other casualty (collectively, “Casualty”), Tenant shall give
immediate written notice thereof to Landlord. Within thirty (30) days after
Landlord’s receipt of such notice, Landlord shall notify Tenant whether in
Landlord’s estimation material restoration of the Premises can reasonably be
made within one hundred eighty (180) days from the date of such notice and
receipt of required permits for such restoration. Landlord’s determination shall
be binding on Tenant.


B.    Within 180 Days. If the Premises or Building should be damaged by Casualty
to such extent that material restoration can in Landlord’s estimation be
reasonably completed within one hundred eighty (180) days after the date of such
notice and receipt of required permits for such restoration, this Lease shall
not terminate. Provided that insurance proceeds are received by Landlord to
fully repair the damage, Landlord shall proceed to rebuild and repair the
Premises diligently and in the manner determined by Landlord, except that
Landlord shall not be required to rebuild, repair or replace any part of any
Alterations which may have been placed on or about the Premises or paid for by
Tenant. If the Premises are untenantable in whole or in part following such
damage, the Rent payable hereunder during the period in which they are
untenantable shall be abated proportionately, but only to the extent of rental
abatement insurance proceeds received by Landlord during the time and to the
extent the Premises are unfit for occupancy.


C.    Greater than 180 Days. If the Premises or Building should be damaged by
Casualty to such extent that rebuilding or repairs
cannot in Landlord’s estimation be reasonably completed within one hundred
eighty (180) days after the date of such notice and receipt of required permits
for such rebuilding or repair, then Landlord shall have the option of either:
(1) terminating this Lease effective upon the date of the occurrence of such
damage, in which event the Rent shall be abated during the unexpired portion of
this Lease; or (2) electing to rebuild or repair the Premises diligently and in
the manner determined by Landlord. Landlord shall notify Tenant of its election
within thirty (30) days after Landlord’s receipt of notice of the damage or
destruction. Notwithstanding the above, Landlord shall not be required to
rebuild, repair or replace any part of any Alterations which may have been
placed, on or about the Premises or paid for by Tenant. If the Premises are
untenantable in whole or in part following such damage, the Rent payable
hereunder during the period in which they are untenantable shall be abated
proportionately, but only to the extent of rental [TEXT CUT OFF] Additional Rent
shall not be diminished during the repair of such damage unless covered by
rental insurance in which event it shall be diminished to the extent such rental
insurance proceeds are received by Landlord and Tenant shall be liable to
Landlord for the cost and expense of the repair and restoration of the Building
caused thereby to the extent such cost and expense is not covered by insurance
proceeds.


E.    Insurance Proceeds. Notwithstanding anything herein to the contrary, if
the Premises or Building are damaged or destroyed and are not fully covered by
the insurance proceeds received by Landlord or if the holder of any indebtedness
secured by a mortgage or deed of trust covering the Premises requires that the
insurance proceeds be applied to such indebtedness, then in either case Landlord
shall have the right to terminate this Lease by delivering written notice of
termination to Tenant within thirty (30) days after




--------------------------------------------------------------------------------



the date of notice to Landlord that said damage or destruction is not fully
covered by insurance or such requirement is made by any such holder, as the case
may be, whereupon this Lease shall terminate.


F.    Waiver. This Paragraph 24 shall be Tenant’s sole and exclusive remedy in
the event of damage or destruction to the Premises or the Building. As a
material inducement to Landlord entering into this Lease, Tenant hereby waives
any rights it may have under Sections 1932, 1933(4), 1941 or 1942 of the Civil
Code of California with respect to any destruction of the Premises, Landlord’s
obligation for tenantability of the Premises and Tenant’s right to make repairs
and deduct the expenses of such repairs, or under any similar law, statute or
ordinance now or hereafter in effect.


G.    Tenant’s Personal Property. In the event of any damage or destruction of
the Premises or the Building, under no circumstances shall Landlord be required
to repair any injury or damage to, or make any repairs to or replacements of,
Tenant’s personal property.


25.   HOLDING OVER


Unless Landlord expressly consents in writing to Tenant’s holding over, Tenant
shall be unlawfully and illegally in possession of the Premises, whether or not
Landlord accepts any rent from Tenant or any other person while Tenant remains
in possession of the Premises without Landlord’s written consent. If Tenant
shall retain possession of the Premises or any portion thereof without
Landlord’s consent following the expiration of this Lease or sooner termination
for any reason, then Tenant shall pay to Landlord for each day of such retention
triple the amount of daily rental as of the last month prior to the date of
expiration or earlier termination. Tenant shall also indemnify, defend, protect
and hold Landlord harmless from any loss, liability or cost, including
consequential and incidental damages and reasonable attorneys’ fees, incurred by
Landlord resulting from delay by Tenant in surrendering the Premises, including,
without limitation, any claims made by the succeeding tenant founded on such
delay. Acceptance of Rent by Landlord following expiration or earlier
termination of this Lease, or following demand by Landlord for possession of the
Premises, shall not constitute a renewal of this Lease, and nothing contained in
this Paragraph 25 shall waive Landlord’s right of reentry or any other right.
Additionally, if upon expiration or earlier termination of this Lease, or
following demand by Landlord for possession of the Premises, Tenant has not
fulfilled its obligation with respect to repairs and cleanup of the Premises or
any other Tenant obligations as set forth in this Lease, then Landlord shall
have the right to perform any such obligations as it deems necessary at Tenant’s
sole cost and expense, and any time required by Landlord to complete such
obligations shall be considered a period of holding over and the terms of this
Paragraph 25 shall apply. The provisions of this Paragraph 25 shall survive any
expiration or earlier termination of this Lease.


26.   DEFAULT


A.    Events of Default. The occurrence of any of the following shall constitute
an event of default on the part of Tenant:


(1)    Abandonment. Abandonment or vacation of the Premises for a continuous
period in excess of fifteen (15) days provided that no abandonment shall exist
during any period in which Tenant is actively attempting to assign or sublease
the Premises and Tenant is continuing to pay Rent. Tenant waives any right to
notice Tenant may have under Section 1951.3 of the Civil Code of the State of
California, the terms of this Paragraph 26.A. being deemed such notice to Tenant
as required by said Section 1951.3.


(2)    Nonpayment of Rent. Failure to pay any installment of Rent or any other
amount due and payable hereunder upon the date when said payment is due, as to
which time is of the essence.


(3)    Other Obligations. Failure to perform any obligation, agreement or
covenant under this Lease other than those matters specified in subparagraphs
(1) and (2) of this Paragraph 26.A., and in Paragraphs 8, 16, 18 and 25, such
failure continuing for fifteen (15) days after written notice of such failure,
or if such failure cannot reasonably be cured within fifteen (15) days then if
Tenant does not promptly commence cure and diligently prosecute it to completion
as to which time is of the essence; provided however, such cure period shall in
no event exceed a total of fifteen (15) days.


(4)    General Assignment. A general assignment by Tenant for the benefit of
creditors.


(5)    Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant,
or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for a period of thirty (30) days. If
under applicable law, the trustee in bankruptcy or Tenant has the right to
affirm this Lease and continue to perform the obligations of Tenant hereunder,
such trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such




--------------------------------------------------------------------------------



adequate assurances as may be necessary to ensure Landlord of the continued
performance of Tenant’s obligations under this Lease.


(6)    Receivership. The employment of a receiver to take possession of
substantially all of Tenant’s assets or the Premises, if such appointment
remains undismissed or undischarged for a period of fifteen (15) days after the
order therefor.


(7)    Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or Tenant’s leasehold of the Premises, if
such attachment or other seizure remains undismisscd or undischarged for a
period of fifteen (15) days after the levy thereof.


(8)    Insolvency. The admission by Tenant in writing of its inability to pay
its debts as they become due.


B.    Remedies Upon Default.


(1)    Termination. In the event of the occurrence of any event of default [TEXT
CUT OFF] Premises or any part thereof and expel and remove therefrom Tenant and
any other person occupying the same, including any subtenant or subtenants
notwithstanding Landlord’s consent to any sublease, by any lawful means, and
again repossess and enjoy the Premises without prejudice to any of the remedies
that Landlord may have under this Lease, or at law or equity by any reason of
Tenant’s default or of such termination. Landlord hereby reserves the right, but
shall not have the obligation, to recognize the continued possession of any
subtenant. The delivery or surrender to Landlord by or on behalf of Tenant of
keys, entry codes, or other means to bypass security at the Premises shall not
terminate this Lease.


(2)    Continuation After Default. Even though an event of default may have
occurred, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession under Paragraph 26.B.(1) hereof. Landlord
shall have the remedy described in California Civil Code Section 1951.4
(“Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations”), or any successor
code section. Accordingly, if Landlord does not elect to terminate this Lease on
account of any event of default by Tenant, Landlord may enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
Rent as it becomes due. Acts of maintenance, preservation or efforts to lease
the Premises or the appointment of a receiver under application of Landlord to
protect Landlord’s interest under this Lease or other entry by Landlord upon the
Premises shall not constitute an election to terminate Tenant’s right to
possession.


(3)    Increased Security Deposit. If Tenant is in default under Paragraph
26.A.(2) hereof and such default remains uncured for ten (10) days after such
occurrence or such default occurs more than three times in any twelve (12) month
period, Landlord may require that Tenant increase the Security Deposit to the
amount of three times the current month’s Rent at the time of the most recent
default.


C.    Damages After Default. Should Landlord terminate this Lease pursuant to
the provisions of Paragraph 26.B.(1) hereof, Landlord shall have the rights and
remedies of a Landlord provided by Section 1951.2 of the Civil Code of the State
of California, or any successor code sections. Upon such termination, in
addition to any other rights and remedies to which Landlord may be entitled
under applicable law or at equity, Landlord shall be entitled to recover from
Tenant: (1) the worth at the time of award of the unpaid Rent and other amounts
which had been earned at the time of termination, (2) the worth at the time of
award of the amount by which the unpaid Rent and other amounts that would have
been earned after the date of termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;
(3) the worth at the time of award of the amount by which the unpaid Rent and
other amounts for the balance of the Term after the time of award exceeds the
amount of such Rent loss that the Tenant proves could be reasonably avoided; and
(4) any other amount and court costs necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom. The “worth at the time of award” as used in (1) and (2) above
shall be computed at the Applicable Interest Rate (defined below). The “worth at
the time of award” as used in (3) above shall be computed by discounting such
amount at the Federal Discount Rate of the Federal Reserve Bank of San Francisco
at the time of award plus one percent (1%). If this Lease provides for any
periods during the Term during which Tenant is not required to pay Base Rent or
if Tenant otherwise receives a Rent concession, then upon the occurrence of an
event of default, Tenant shall owe to Landlord the full amount of such Base Rent
or value of such Rent concession, plus interest at the Applicable Interest Rate,
calculated from the date that such Base Rent or Rent concession would have been
payable.


D.    Late Charge. In addition to its other remedies, Landlord shall have the
right without notice or demand to add to the amount of any payment required to
be made by Tenant hereunder, and which is not paid and received by Landlord on
or before the first day of each calendar month, an amount equal to five percent
(5%) of the delinquent amount, or $150.00, whichever amount is greater, for each
month or portion thereof that the delinquency remains outstanding to compensate
Landlord for the loss of the use of the amount not paid and the administrative
costs caused by the delinquency, the parties agreeing that Landlord’s damage by
virtue of such




--------------------------------------------------------------------------------



delinquencies would be extremely difficult and impracticable to compute and the
amount stated herein represents a reasonable estimate thereof. Any waiver by
Landlord of any late charges or failure to claim the same shall not constitute a
waiver of other late charges or any other remedies available to Landlord.


E.    Interest. Interest shall accrue on all sums not paid when due hereunder at
the lesser of eighteen percent (18%) per annum or the maximum interest rate
allowed by law (“Applicable Interest Rate”) from the due date until paid.


F.    Remedies Cumulative. All of Landlord’s rights, privileges and elections or
remedies are cumulative and not alternative, to the extent permitted by law and
except as otherwise provided herein.


G.    Replacement of Statutory Notice Requirements. When this Lease requires
service of a notice, that notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notice required by
California Code of Civil Procedure Section 1161 or any similar or successor
statute. When a statute requires service of a notice in a particular manner,
service of that notice (or a similar notice required by this Lease) in the
manner required by this Paragraph 26 shall replace and satisfy the statutory
service-of-notice procedures, including those required by California Code of
Civil Procedure Section 1162 or any similar or successor statute.


27.   LIENS


Tenant shall at all times keep the Premises and the Project free from liens
arising out of or related to work or services performed, materials or supplies
furnished or obligations incurred by or on behalf of Tenant or in connection
with work made, suffered or done by or on behalf of Tenant in or on the Premises
or Project. If Tenant shall not, within ten (10) days following the imposition
of any such lien, cause the same to be released of record by payment or posting
of a proper bond, Landlord shall have, in addition to all other remedies
provided herein and by law, the right, but not the obligation, to cause the same
to be released by such means as Landlord shall deem proper, including payment of
the claim giving rise to such lien. All sums paid by Landlord on behalf of
Tenant and all expenses incurred by Landlord in connection therefor shall be
payable to Landlord by Tenant on demand with interest at the Applicable Interest
Rate as Additional Rent. Landlord shall have the right at all times to post and
keep posted on the Premises any notices permitted or required by law, or which
Landlord shall deem proper, for the protection of Landlord, the Premises, the
Project and any other party having an interest therein, from mechanics’ and
materialmen’s liens, and Tenant shall give Landlord not less than ten
(10) business days prior written notice of the commencement of any work in the
Premises or Project which could lawfully give rise to a claim for mechanics’ or
materialmen’s liens to permit Landlord to post and record a timely notice of
non-responsibility, as Landlord may elect to proceed or as the law may from time
to time provide, for which purpose, if Landlord shall so determine, Landlord may
enter the Premises. Tenant shall not remove any such notice posted by Landlord
without Landlord’s consent, and in any event not before completion of the work
which could lawfully give rise to a claim for mechanics’ or materialmen’s liens.


28.   SUBSTITUTION


(1)    The New Premises shall be similar in area and in function for Tenant’s
purposes; and


(2)    If Tenant is occupying the Premises at the time of such substitution,
Landlord shall pay the expense of physically moving Tenant, Tenant’s property
and equipment to the New Premises and shall, at Landlord’s sole cost, improve
the New Premises with improvements substantially similar to those the Landlord
has committed to provide or has provided in the Premises.


29.   TRANSFERS BY LANDLORD


In the event of a sale or conveyance by Landlord of the Building or a
foreclosure by any creditor of Landlord, the same shall operate to release
Landlord from any liability upon any of the covenants or conditions, express or
implied, herein contained in favor of Tenant, to the extent required to be
performed after the passing of title to Landlord’s successor-in-interest. In
such event, Tenant agrees to look solely to the responsibility of the
successor-in-interest of Landlord under this Lease with respect to the
performance of the covenants and duties of “Landlord” to be performed after the
passing of title to Landlord’s successor-in-interest. This Lease shall not be
affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. Landlord’s successor(s)-in-interest shall not have liability to Tenant
with respect to the failure to perform any of the obligations of “Landlord,” to
the extent required to be performed prior to the date such
successor(s)-in-interest became the owner of the Building.


30.   RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS


All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent. If Tenant shall fail to pay any sum of money,
other than Base Rent, required




--------------------------------------------------------------------------------



to be paid by Tenant hereunder or shall fail to perform any other act on
Tenant’s part to be performed hereunder, including Tenant’s obligations under
Paragraph 11 hereof, and such failure shall continue for fifteen (15) days after
notice thereof by Landlord, in addition to the other rights and remedies of
Landlord, Landlord may make any such payment and perform any such act on
Tenant’s part. In the case of an emergency, no prior notification by Landlord
shall be required. Landlord may take such actions without any obligation and
without releasing Tenant from any of Tenant’s obligations. All sums so paid by
Landlord and all incidental costs incurred by Landlord and interest thereon at
the Applicable Interest Rate, from the date of payment by Landlord, shall be
paid to Landlord on demand as Additional Rent.


31.   WAIVER


If either Landlord or Tenant waives the performance of any term, covenant or
condition contained in this Lease, such waiver shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition contained herein, or constitute a course of dealing contrary to the
expressed terms of this Lease. The acceptance of Rent by Landlord shall not
constitute a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, regardless of Landlord’s knowledge of such preceding
breach at the time Landlord accepted such Rent. Failure by Landlord to enforce
any of the terms, covenants or conditions of this Lease for any length of time
shall not be deemed to waive or decrease the right of Landlord to insist
thereafter upon strict performance by Tenant. Waiver by Landlord of any term,
covenant or condition contained in this Lease may only be made by a written
document signed by Landlord, based upon full knowledge of the circumstances.


32.   NOTICES


Each provision of this Lease or of any applicable governmental laws, ordinances,
regulations and other requirements with reference to sending, mailing, or
delivery of any notice or the making of any payment by Landlord or Tenant to the
other shall be deemed to be complied with when and if the following steps are
taken:


A.    Rent. All Rent and other payments required to be made by Tenant to
Landlord hereunder shall be payable to Landlord at Landlord’s Remittance Address
set forth in the Basic Lease Information, or at such other address as Landlord
may specify from time to time by written notice delivered in accordance
herewith. Tenant’s obligation to pay Rent and any other amounts to Landlord
under the terms of this Lease shall not be deemed satisfied until such Rent and
other amounts have been actually received by Landlord.


B.    Other. All notices, demands, consents and approvals which may or are
required to be given by either party to the other
hereunder shall be in writing and either personally delivered, sent by
commercial overnight courier, mailed, certified or registered, postage prepaid
or sent by facsimile with confirmed receipt (and with an original sent by
commercial overnight courier), and in each case addressed to the party to be
notified at the Notice Address for such party as specified in the Basic Lease
Information or to such other place as the party to be notified may from time to
time designate by at least fifteen (15) days notice to the notifying party.
Notices shall be deemed served upon receipt or refusal to accept delivery.
Tenant appoints as its agent to receive the service of all default notices and
notice of commencement of unlawful detainer proceedings the person in charge of
or apparently in charge of occupying the Premises at the lime, and, if there is
no such person, then such service may be made by attaching the same on the main
entrance of the Premises.


C.    Required Notices. Tenant shall immediately notify Landlord in writing of
any notice of a violation or a potential or alleged violation of any Regulation
that relates to the Premises or the Project, or of any inquiry, investigation,
enforcement or other action that is instituted or threatened by any governmental
or regulatory agency against Tenant or any other occupant of the Premises, or
any claim that is instituted or threatened by any third party that relates to
the Premises or the Project.


33.   ATTORNEYS’ FEES


If Landlord places the enforcement of this Lease, or any part thereof, or the
collection of any Rent due, or to become due hereunder, or recovery of
possession of the Premises in the hands of an attorney, Tenant shall pay to
Landlord, upon demand, Landlord’s reasonable attorneys’ fees and court costs,
whether incurred at trial, appeal or review. In any action which Landlord or
Tenant brings to enforce its respective rights hereunder, the unsuccessful party
shall pay all costs incurred by the prevailing party including reasonable
attorneys’ fees, to be fixed by the court, and said costs and attorneys’ fees
shall be a part of the judgment in said action.


34.   SUCCESSORS AND ASSIGNS


This Lease shall be binding upon and inure to the benefit of Landlord, its
successors and assigns, and shall be binding upon and inure to the benefit of
Tenant, its successors, and to the extent assignment is approved by Landlord as
provided hereunder, Tenant’s assigns.




--------------------------------------------------------------------------------





35.   FORCE MAJEURE


[TEXT CUT OFF] performance by that party for a period equal to the period of
that prevention, delay, or stoppage is excused. Tenant’s obligation to pay
Rentehowever, is not excused by this Paragraph 35.


36.   SURRENDER OF PREMISES


Tenant shall, upon expiration or sooner termination of this Lease, surrender the
Premises to Landlord in the same condition as existed on the date Tenant
originally took possession thereof, including, but not limited to, all interior
walls cleaned, all interior painted surfaces repainted in the original color,
all holes in walls repaired, all carpets shampooed and cleaned, all HVAC
equipment in operating order and in good repair, and all floors cleaned, waxed,
and free of any Tenant-introduced marking or painting, all to the reasonable
satisfaction of Landlord. Tenant shall remove all of its debris from the
Project. At or before the time of surrender, Tenant shall comply with the terms
of Paragraph 12.A. hereof with respect to Alterations to the Premises and all
other matters addressed in such Paragraph. If the Premises are not so
surrendered at the expiration or sooner termination of this Lease, the
provisions of Paragraph 25 hereof shall apply. All keys to the Premises or any
part thereof shall be surrendered to Landlord upon expiration or sooner
termination of the Term. Tenant shall give written notice to Landlord at least
thirty (30) days prior to vacating the Premises and shall meet with Landlord for
a joint inspection of the Premises at the time of vacating, but nothing
contained herein shall be construed as an extension of the Term or as a consent
by Landlord to any holding over by Tenant. In the event of Tenant’s failure to
give such notice or participate in such joint inspection, Landlord’s inspection
at or after Tenant’s vacating the Premises shall conclusively be deemed correct
for purposes of determining Tenant’s responsibility for repairs and restoration.
Any delay caused by Tenant’s failure to carry out its obligations under this
Paragraph 36 beyond the term hereof, shall constitute unlawful and illegal
possession of Premises under Paragraph 25 hereof.


37.   HAZARDOUS MATERIALS


A.    General Restrictions. Tenant shall conduct its business and shall cause
each Tenant Party to act in such a manner as to (a) not release or permit the
release of any Hazardous Material in, under, on or about the Premises or
Project, or (b) not use, store, generate, treat, discharge, disperse, handle,
manufacture, transport or dispose of (collectively, “Handle”) any Hazardous
Materials (other than incidental amounts of customary cleaning and office
supplies) in or about the Premises or Project without the prior written consent
of Landlord, which consent Landlord may withhold in its sole and absolute
discretion (“Hazardous Materials Consent Requirements”). “Hazardous Material”
means any hazardous, explosive, radioactive or toxic substance, material or
waste which is or becomes regulated by any local, state or federal governmental
authority or agency, including, without limitation, any material or substance
which is (i) defined or listed as a “hazardous waste,” “extremely hazardous
waste,” “restricted hazardous waste,” “hazardous substance,” “hazardous
material,” “pollutant” or “contaminant” under any Regulation, (ii) petroleum or
petroleum derivative, (iii) a flammable explosive, (iv) a radioactive material
or waste, (v) a polychlorinated biphenyl, (vi) asbestos or asbestos containing
material, (vii) infectious waste, or (viii) a carcinogen.


B.    Required Disclosures. Prior to Tenant (and at least five (5) days prior to
any assignee or any subtenant of Tenant) taking possession of any part of the
Premises, and on each anniversary of the Term Commencement Date (each such date
is hereinafter referred to as a “Disclosure Date”), until and including the
first Disclosure Date occurring after the expiration or sooner termination of
this Lease, Tenant shall disclose to Landlord in writing the names and amounts
of all Hazardous Materials, or any combination thereof, which were Handled on,
in, under or about the Premises or Project for the twelve (12) month period
prior to such Disclosure Date, or which Tenant intends to Handle on, under or
about the Premises during the twelve (12) month period following the Disclosure
Date by executing and delivering to Landlord a “Hazardous Materials
Questionnaire”, in the form attached hereto as Exhibit D (as updated and
modified by Landlord, from time to time). Tenant’s disclosure obligations under
this Paragraph 37.B shall include a requirement that, to the extent any
information contained in a Hazardous Materials Questionnaire previously
delivered by Tenant shall become inaccurate in any material respect, Tenant
shall immediately deliver to Landlord a new updated Hazardous Materials
Questionnaire.


C.    Additional Obligations. If any Hazardous Materials shall be released into
the environment comprising or surrounding the Project in connection with the
acts, omissions or operations of Tenant or any Tenant Party, Tenant shall at its
sole expense promptly prepare a remediation plan therefor consistent with
applicable Regulations and recommended industry practices (and approved by
Landlord and all governmental agencies having jurisdiction) to fully remediate
such release, and thereafter shall prosecute the remediation plan so approved to
completion with all reasonable diligence and to the satisfaction of Landlord and
applicable governmental agencies. If any Hazardous Materials are Handled in,
under, on or about the Premises during the Term, or if Landlord determines in
good faith that any release of any Hazardous Material or violation of Hazardous
Materials Regulations may have




--------------------------------------------------------------------------------



occurred in, on, under or about the Premises during the Term, Landlord may
require Tenant to at Tenant’s sole expense, (i) retain a qualified environmental
consultant reasonably satisfactory to Landlord to conduct a reasonable
investigation (an “Environmental Assessment”) of a nature and scope reasonably
approved in writing in advance by Landlord with respect to the existence of any
Hazardous Materials in, on, under or about the Premises and providing a review
of all Hazardous Materials activities of Tenant and the Tenant Parties, and
(ii) provide to Landlord a reasonably detailed, written report, prepared in
accordance with the institutional real estate standards, of the Environmental
Assessment.


D.    Indemnity. Tenant shall indemnify, defend (by counsel reasonably
acceptable to Landlord), protect and hold Landlord harmless from and against any
and all claims, liabilities, losses, costs, loss of rents, liens, damages,
injuries or expenses (including attorneys’ and consultants’ fees and court
costs), demands, causes of action, or judgments directly or indirectly arising
out of or related to the use, generation, storage, release, or disposal of
Hazardous Materials by Tenant or any of Tenant’s Parties in, on, under or about
the Premises, the Building or the Project or surrounding land or environment,
which indemnity shall include, without limitation, damages for personal or
bodily injury, property damage, damage to the environment or natural resources
occurring on or off the Premises, losses attributable to diminution in value or
adverse effects on marketability, the cost of any investigation, monitoring,
government oversight, repair, removal, remediation, restoration, abatement, and
disposal, and the preparation of any closure or other required plans, whether
such action is required or necessary prior to or following the expiration or
earlier termination of this Lease. Neither the consent by Landlord to the use,
generation, storage, release or disposal of Hazardous Materials nor the strict
compliance by Tenant with all laws pertaining to Hazardous Materials shall
excuse Tenant from Tenant’s obligation of indemnification pursuant to this
Paragraph 37.D. Tenant’s obligations pursuant to the foregoing indemnity shall
survive the expiration or earlier termination of this Lease.


E.    Landlord shall indemnify, defend and hold Tenant harmless from and against
any and all claims, judgments, damages, penalties, fines, costs, liabilities, or
losses, including without limitation reasonable attorneys’ fees and costs
arising out of any Hazardous Material in, on or about the Project or the
Premises which was created, handled, placed, stored, used, transported or
disposed of by Landlord or by Landlord’s agents, employees, invitees or
representatives in violation of applicable Regulations, excluding, however, any
Hazardous Material whose presence was caused by Tenant or any Tenant’s Parties.


38.   MISCELLANEOUS


B.    Time. Time is of the essence regarding this Lease and all of its
provisions.


C.    Choice of Law. This Lease shall in all respects be governed by the laws of
the State of California.


D.    Entire Agreement. This Lease, together with its Exhibits, addenda and
attachments and the Basic Lease Information, contains all the agreements of the
parties hereto and supersedes any previous negotiations. There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its Exhibits, addenda and
attachments and the Basic Lease Information.


E.    Modification. This Lease may not be modified except by a written
instrument signed by the parties hereto. Tenant accepts the area of the Premises
as specified in the Basic Lease Information as the approximate area of the
Premises for all purposes under this Lease, and acknowledges and agrees that no
other definition of the area (rentable, usable or otherwise) of the Premises
shall apply. Tenant shall in no event be entitled to a recalculation of the
square footage of the Premises, rentable, usable or otherwise, and no
recalculation, if made, irrespective of its purpose, shall reduce Tenant’s
obligations under this Lease in any manner, including without limitation the
amount of Base Rent payable by Tenant or Tenant’s Proportionate Share of the
Building and of the Project.


F.    Severability. If, for any reason whatsoever, any of the provisions hereof
shall be unenforceable or ineffective, all of the other provisions shall be and
remain in full force and effect.


G.    Recordation. Tenant shall not record this Lease or a short form memorandum
hereof.


H.    Examination of Lease. Submission of this Lease to Tenant does not
constitute an option or offer to lease and this Lease is not effective otherwise
until execution and delivery by both Landlord and Tenant.


I.    Accord and Satisfaction. No payment by Tenant of a lesser amount than the
total Rent due nor any endorsement on any check or letter accompanying any check
or payment of Rent shall be deemed an accord and satisfaction of full payment of
Rent, and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies. All offers by
or on behalf of Tenant of accord and satisfaction are hereby rejected in
advance.




--------------------------------------------------------------------------------





J.    Easements. Landlord may grant easements on the Project and dedicate for
public use portions of the Project without Tenant’s consent; provided that no
such grant or dedication shall materially interfere with Tenant’s Permitted Use
of the Premises. Upon Landlord’s request, Tenant shall execute, acknowledge and
deliver to Landlord documents, instruments, maps and plats necessary to
effectuate Tenant’s covenants hereunder.


K.    Drafting and Determination Presumption. The parties acknowledge that this
Lease has been agreed to by both the parties, that both Landlord and Tenant have
consulted with attorneys with respect to the terms of this Lease and that no
presumption shall be created against Landlord because Landlord drafted this
Lease. Except as otherwise specifically set forth in this Lease, with respect to
any consent, determination or estimation of Landlord required or allowed in this
Lease or requested of Landlord, Landlord’s consent, determination or estimation
shall be given or made solely by Landlord in Landlord’s good faith opinion.
whether or not objectively reasonable. If Landlord fails to respond to any
request for its consent within the time period, if any, specified in this Lease,
Landlord shall be deemed to have disapproved such request.


L.    Exhibits. The Basic Lease information, and the Exhibits, addenda and
attachments attached hereto are hereby incorporated herein by this reference and
made a part of this Lease as though fully set forth herein.


M.    No Light, Air or View Easement. Any diminution or shutting off of light,
air or view by any structure which may be erected on lands adjacent to or in the
vicinity of the Building shall in no way affect this Lease or impose any
liability on Landlord.


N.    No Third Party Benefit. This Lease is a contract between Landlord and
Tenant and nothing herein is intended to create any third party benefit.


O.    Quiet Enjoyment. Upon payment by Tenant of the Rent, and upon the
observance and performance of all of the other covenants, terms and conditions
on Tenant’s part to be observed and performed, Tenant shall peaceably and
quietly hold and enjoy the Premises for the term hereby demised without
hindrance or interruption by Landlord or any other person or persons lawfully or
equitably claiming by, through or under Landlord, subject, nevertheless, to all
of the other terms and conditions of this Lease. Landlord shall not be liable
for any hindrance, interruption, interference or disturbance by other tenants or
third persons, nor shall Tenant be released from any obligations under this
Lease because of such hindrance, interruption, interference or disturbance.
P.    Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be deemed an original.


Q.    Multiple Parties. If more than one person or entity is named herein as
Tenant, such multiple parties shall have joint and several responsibility to
comply with the terms of this Lease.


R.    Prorations. Any Rent or other amounts payable to Landlord by Tenant
hereunder for any fractional month shall be prorated
based on a month of 30 days. As used herein, the term “fiscal year” shall mean
the calendar year or such other fiscal year as Landlord may deem appropriate.


39.   ADDITIONAL PROVISIONS


A.    Rent. Base. Base Rent, net of Basic Operating Expenses per Paragraph 7 of
this Lease, for the Premises shall be as follows:






--------------------------------------------------------------------------------



Months 1-12
 
Base Rent shall be $15,676.00 per month. In addition to Base Rent, Tenant shall
also pay Tenant’s proportionate share of Basic Operating Expenses as set forth
in Paragraph 7 of the Lease Agreement. Basic Operating Expenses are initially
estimated to be $2,491.00 per month. Basic Operating Expenses are estimated a
year in advance and collected on a monthly basis. Any adjustments (up or down)
will be made at the end of the calendar year.
 
 
 
Months 13-24
 
Base Rent shall be $16,303.00 per month. In addition to Base Rent, Tenant shall
also pay Tenant’s Proportionate Share of Basic Operating Expenses as set forth
in Paragraph 7.
 
 
 
Months 25-36
 
Base Rent shall be $16,955.00 per month. In addition to Base Rent, Tenant shall
also pay Tenant’s Proportionate Share of Basic Operating Expenses as set forth
in Paragraph 7.
 
 
 
Months 37-48
 
Base Rent shall be $17,633.00 per month. In addition to Base Rent, Tenant shall
also pay Tenant’s Proportionate Share of Basic Operating Expenses as set forth
in Paragraph 7.
 
 
 
Months 49-60
 
Base Rent shall be $18,339.00 per month. In addition to Base Rent, Tenant shall
also pay Tenant’s Proportionate Share of Basic Operating Expenses as set forth
in Paragraph 7.
 
 
 
Months 61-72
 
Base Rent shall be $19,072.00 per month. In addition to Base Rent, Tenant shall
also pay Tenant’s Proportionate Share of Basic Operating Expenses as set forth
in Paragraph 7.



B.    Delivery of Letter of Credit. In lieu of depositing a security deposit
with Landlord, Tenant shall, on execution of this Lease, deliver to Landlord and
cause to be in effect during the Lease Term an unconditional, irrevocable letter
of credit (“LOC”) in the amount specified for the Security Deposit in the Basic
Lease Information, as it may be increased as provided in this Lease (the “LOC
Amount”) for an initial term extending 30 days beyond the expiration date of
this Lease or any extension thereto. The LOC shall be in a form acceptable to
Landlord and shall be issued by an LOC bank selected by Tenant and acceptable to
Landlord. The text of the LOC shall expressly state that the LOC shall survive
the termination of this Lease. An LOC bank is a bank that accepts deposits,
maintains accounts, has a local office that will negotiate a letter of credit,
and the deposits of which are insured by the Federal Deposit Insurance
Corporation. Tenant shall pay all expenses, points, or fees incurred by Tenant
in obtaining the LOC. The LOC shall not be mortgaged, assigned or encumbered in
any manner whatsoever by Tenant without the prior written consent of Landlord.
Tenant acknowledges that Landlord has the right to transfer or mortgage its
interest in the Project, the Building and in this Lease and Tenant agrees that
in the event of any such transfer or mortgage. Landlord shall have the right to
transfer or assign the LOC and/or the LOC Security Deposit (as defined below) to
the transferee or mortgagee, and in the event of such transfer, Tenant shall
look solely to such transferee or mortgagee for the return of the LOC and/or the
LOC Security Deposit.


C.    Replacement of Letter of Credit. Tenant may, from time to time, replace
any existing LOC with a new LOC if the new LOC (a) becomes effective at least
thirty (30) days before expiration of the LOC that it replaces; (b) is in the
required LOC amount; (c) is issued by an LOC bank acceptable to Landlord; and
(d) otherwise complies with the requirements of this Paragraph.


D.    Landlord’s Right to Draw on Letter of Credit. Landlord shall hold the LOC
as security for the performance of Tenant’s obligations under this Lease. If,
after notice and failure to cure within any applicable period provided in this
Lease. Tenant defaults on any provision of this Lease. Landlord may, without
prejudice to any other remedy it has, draw on that portion of the LOC necessary
to (a) pay Rent or other sum in default; (b) pay or reimburse Landlord for any
amount that Landlord may spend or become obligated to spend in exercising
Landlord’s rights under Paragraph 30 (Right of Landlord to Perform Tenant’s
Covenant); and/or (c) compensate Landlord for any expense, loss, or damage that
Landlord may suffer because of Tenant’s default. If Tenant fails to renew or
replace the LOC at least thirty (30) days before its expiration, Landlord may,
without prejudice to any other remedy it has, draw on the entire amount of the
LOC.


E.    LOC Security Deposit. Any amount of the LOC that is drawn on by Landlord
but not applied by Landlord shall be held by Landlord as a security deposit (the
“LOC Security Deposit”) in accordance with Paragraph 19 of this Lease.


F.    Restoration of Letter of Credit and LOC Security Deposit. If Landlord
draws on any portion of the LOC and/or applies all or any portion of such draw.
Tenant shall, within five (5) business days after demand by Landlord, either (a)
deposit cash with Landlord in an amount that, when added to the amount remaining
under the LOC and the amount of any LOC Security Deposit, shall equal the LOC
Amount then required under this Paragraph; or (b) reinstate the LOC to the full
LOC Amount.


40.   JURY TRIAL WAIVER




--------------------------------------------------------------------------------





EACH PARTY HERETO (WHICH INCLUDES ANY ASSIGNEE, SUCCESSOR HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY) SHALL NOT SEEK A JURY TRIAL, HEREBY WAIVES TRIAL BY
JURY, AND HEREBY FURTHER WAIVES ANY OBJECTION TO VENUE IN THE COUNTY IN WHICH
THE BUILDING IS LOCATED, AND AGREES AND CONSENTS TO PERSONAL JURISDICTION OF THE
COURTS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
OR ANY CLAIM OF INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY
STATUTE, EMERGENCY OR OTHERWISE, WHETHER ANY OF THE FOREGOING IS BASED ON THIS
LEASE OR ON TORT LAW. EACH PARTY REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO
CONSULT WITH LEGAL COUNSEL CONCERNING THE EFFECT OF THIS PARAGRAPH 40. THE
PROVISIONS OF THIS PARAGRAPH 40 SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.


IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and the year first above written.


 
LANDLORD
 
 
 
Spieker Properties, L.P.,
 
a California limited partnership
 
 
 
By:
Spieker Properties, Inc.,
 
 
a Maryland corporation,
 
 
its general partner
 
 
 
 
 
By:
/s/ Eric T. Luhrs
 
 
 
Eric T. Luhrs
 
 
 
Vice President
 
 
 
 
Date:
3/1/00, 00
 
 
 
 
TENANT
 
 
 
GenOA Corporation,
 
A California corporation
 
 
 
 
 
 
By:
/s/ Richard Gold
 
 
Richard Gold
 
 
Its: President/CEO
 
Date:
2-29, 2000









--------------------------------------------------------------------------------






EXHIBIT A
Industrial Lease
Rules and Regulations


1.
Driveways, sidewalks, halls, passages, exits, entrances, elevators, escalators
and stairways shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises. The
driveways, sidewalks, halls, passages, exits, entrances, elevators and stairways
are not for the use of the general public and Landlord shall in all cases retain
the right to control and prevent access thereto by all persons whose presence,
in the judgment of Landlord, shall be prejudicial to the safety, character,
reputation and interests of the Building, the Project and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any tenant normally deals in the ordinary course of such
tenant’s business unless such persons are engaged in illegal activities. No
tenant, and no employees or invitees of any tenant, shall go upon the roof of
any Building, except as authorized by Landlord.



2.
No sign, placard, banner, picture, name, advertisement or notice, visible from
the exterior of the Premises or the Building or the common areas of the Building
shall be inscribed, painted, affixed, installed or otherwise displayed by Tenant
either on its Premises or any part of the Building or Project without the prior
written consent of Landlord in Landlord’s sole and absolute discretion. Landlord
shall have the right to remove any such sign, placard, banner, picture, name,
advertisement, or notice without notice to and at the expense of Tenant, which
were installed or displayed in violation of this rule. If Landlord shall have
given such consent to Tenant at any time, whether before or after the execution
of Tenant’s Lease, such consent shall in no way operate as a waiver or release
of any of the provisions hereof or of the Lease, and shall be deemed to relate
only to the particular sign, placard, banner, picture, name, advertisement or
notice so consented to by Landlord and shall not be construed as dispensing with
the necessity of obtaining the specific written consent of Landlord with respect
to any other such sign, placard, banner, picture, name, advertisement or notice.



All approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person or vendor approved by
Landlord and shall be removed by Tenant at the time of vacancy at Tenant’s
expense.


3.
The directory of the Building or Project will be provided exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to charge for the use thereof and to exclude any other names therefrom.



4.
No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on the Premises without the prior
written consent of Landlord. In any event with the prior written consent of
Landlord, all such items shall be installed inboard of Landlord’s standard
window covering and shall in no way be visible from the exterior of the
Building. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent or of a quality, type, design, and
bulb color approved by Landlord. No articles shall be placed or kept on the
window sills so as to be visible from the exterior of the Building. No articles
shall be placed against glass partitions or doors which Landlord considers
unsightly from outside Tenant’s Premises.



5.
Each tenant shall be responsible for all persons for whom it allows to enter the
Building or the Project and shall be liable to Landlord for all acts of such
persons.



Landlord and its agents shall not be liable for damages for any error concerning
the admission to, or exclusion from, the Building or the Project of any person.


During the continuance of any invasion, mob, riot, public excitement or other
circumstance rendering such action advisable in Landlord’s opinion, Landlord
reserves the right (but shall not be obligated) to prevent access to the
Building and the Project during the continuance of that event by any means it
considers appropriate for the safety of tenants and protection of the Building,
property in the Building and the Project.


6.
Tenant shall not alter any lock or access device or install a new or additional
lock or access device or bolt on any door of its Premises, without the prior
written consent of Landlord. If Landlord shall give its consent, Tenant shall in
each case furnish Landlord with a key for any such lock. Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys for all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.



7.
The restrooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage, or damage resulting from Violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
the breakage, stoppage, or damage.







--------------------------------------------------------------------------------




8.
Tenant shall not use or keep in or on the Premises, the Building or the Project
any kerosene, gasoline, or inflammable or combustible fluid or material except
in strict accordance with the terms of the Lease.



9.
Tenant shall not use, keep or permit to be used or kept in its Premises any foul
or noxious gas or substance. Tenant shall not allow the Premises to be occupied
or used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors and/or vibrations or interfere in any way
with other tenants or those having business therein, nor shall any animals or
birds be brought or kept in or about the Premises, the Building, or the Project.



10.
Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on the Premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from the
Premises for the service or accommodation of occupants of any other portion of
the Building, or the business of a public barber shop, beauty parlor, nor shall
the Premises be used for any illegal, improper, immoral or objectionable
purpose, or any business or activity other than that specifically provided for
in such Tenant’s Least. Tenant shall not accept hairstyling, barbering,
shoeshine, nail, massage or similar services in the Premises or common areas
except as authorized by Landlord.



11.
If Tenant requires telegraphic, telephonic, telecommunications, data processing,
burglar alarm or similar services, it shall first obtain, and comply with,
Landlord’s instructions in their installation. The cost of purchasing,
installation and maintenance of such services shall be borne solely by Tenant.



12.
Landlord will direct electricians as to where and how telephone,telegraph and
electrical wires are to be introduced or installed. [TEXT CUT OFF]



13.
Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or any other device on the exterior walls or the roof of the
Building, without Landlord’s consent. Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building, the Project or
elsewhere.



14.
Tenant shall not mark, or drive nails, screws or drill into the partitions,
woodwork or drywall or in any way deface the Premises or any Part thereof.
Tenant shall not lay linoleum, tile, carpet or any other floor covering so that
the same shall be affixed to the floor of its Premises in any manner except as
approved in writing by Landlord. The expense of repairing any damage resulting
from a violation of this rule or the removal of any floor covering shall be
borne by the tenant by whom, or by whose contractors, employees or invitees, the
damage shall have been caused.



15.
Tenant shall not place a load upon any floor of its Premises which exceeds the
load per square foot which such floor was designed to carry or which is allowed
by law.



Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord.


16.
Each tenant shall store all its trash and garbage within the interior of the
Premises or as otherwise directed by Landlord from time to time. Tenant shall
not place in the trash boxes or receptacles any personal trash or any material
that may not or cannot be disposed of in the ordinary and customary manner of
removing and disposing of trash and garbage in the city, without violation of
any law or ordinance governing such disposal.



17.
Canvassing, soliciting, distribution of handbills or any other written material
and peddling in the Building and the Project are prohibited and each tenant
shall cooperate to prevent the same. No tenant shall make room-to-room
solicitation of business from other tenants in the Building or the Project,
without the written consent of Landlord.



18.
Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building and the Project.



19.
Landlord reserves the right to exclude or expel from the Project any person who,
in Landlord’s judgment, is under the influence of alcohol or drugs or who
commits any act in violation of any of these Rules and Regulations.







--------------------------------------------------------------------------------




20.
Without the prior written consent of Landlord, Tenant shall not use the name of
the Building or the Project or any photograph or other likeness of the Building
or the Project in connection with, or in promoting or advertising, Tenant’s
business except that Tenant may include the Building’s or Project’s name in
Tenant’s address.



21.
Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.



22.
Tenant assumes any and all responsibility for protecting its Premises from theft
robbery and pilferage, which includes keeping doors locked and other means of
entry to the Premises closed.



23.
Landlord reserves the right to designate the use of the parking spaces on the
Project. Tenant or Tenant’s guests shall park between designated parking lines
only, and shall not occupy two parking spaces with one car. No trucks, truck
tractors, trailers or fifth wheel are allowed to be parked anywhere at any time
within the Project other than in Tenant’s own truck dock well. Vehicles in
violation of the above shall be subject to tow-away, at vehicle owner’s expense.
Vehicles parked on the Project overnight without prior written consent of the
Landlord shall be deemed abandoned and shall be subject to tow-away at vehicle
owner’s expense. No tenant of the Building shall park in visitor or reserved
parking areas or loading areas. Any tenant found parking in such designated
visitor or reserved parking areas or loading areas or unauthorized areas shall
be subject to tow-away at vehicle owner’s expense. The parking areas shall not
be used to provide car wash, oil changes, detailing, automotive repair or other
services unless otherwise approved or furnished by Landlord, Tenant will from
time to time, upon the request of Landlord, supply Landlord with a list of
license plate numbers of vehicles owned or operated by its employees or agents.



24.
No Tenant is allowed to unload, unpack, pack or in any way manipulate any
products, materials or goods in the common areas of the Project including the
parking and driveway areas of the Project, All products, goods and materials
must be manipulated, handled, kept, and stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas of the Project. Tenant also agrees to keep the exterior of the Premises
clean and free of nails, wood, pallets, packing materials, barrels and any other
debris produced from their operation. All products, materials and goods are to
enter and exit the Premises by being loaded or unloaded through dock high doors
into trucks and or trailers, over dock high loading platforms into trucks and or
trailers or loaded or unloaded into trucks and or trailers within the Premises
through grade level door access.



25.
Tenant shall be responsible for the observance of all of the foregoing Rules and
Regulations by Tenant’s employees, agents, clients, customers, invitees and
guests.



26.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify, alter or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Project.



27.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all tenants of the Building.



Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and the Project and for the
preservation of good order therein. Tenant agrees to abide by all such Rules and
Regulations herein stated and any additional rules and regulations which are
adopted,






--------------------------------------------------------------------------------






Exhibit B


FREMONT COMMERCE CENTER


[FLOOR PLAN]






--------------------------------------------------------------------------------






EXHIBIT C


TENANT IMPROVEMENTS


1.    In consideration of the mutual covenants contained in the Lease of which
this Exhibit C is a part, Landlord shall provide Tenant with a Tenant
Improvement allowance of $60,000 to be used for improvements to suite 41778
Christy Street. Such Tenant Improvements shall be used for alterations to the
Premises as approved by Landlord. Such alterations may include but are not
limited to: carpet replacement, painting, bathroom upgrades, installation of
HVAC units, and additional alterations as approved by Landlord. The tenant
improvements as described in Exhibit C are not subject to restoration at the
expiration or earlier termination of this Lease. Any future tenant improvements
shall be subject to restoration at Landlord’s full and absolute discretion.


2.    All the Tenant Improvements performed by Tenant, as approved by Landlord,
shall use Building Standard materials and be constructed in the Building
Standard manner. As used herein, “Building Standard” shall mean the standards
for a particular item selected from time to time by Landlord for the Building or
such other standards as may be mutually agreed upon between Landlord and Tenant
in writing.


3.    Without limiting the “as-is” provisions of the Lease, Tenant accepts the
Premises in its “as-is” condition and acknowledges that Landlord has no
obligation to make any changes or improvements to the Premises or to pay any
costs expended or to be expended in connection with any such changes or
improvements, other than the Tenant improvements allowance specified in
Paragraph 1 of this Exhibit C.


4.    Tenant shall not perform any work in the Premises (including, without
limitation, cabling, wiring, fixturization, painting, carpeting, replacements or
repairs) except in accordance with Paragraphs 12 and 27 of the Lease.






--------------------------------------------------------------------------------






Exhibit C


[FLOOR PLAN]






--------------------------------------------------------------------------------






Exhibit C


SCOPE OF WORK FOR 41778 CHRISTY


Architectural
 
 
 
Demolish all front offices, and non structural elements in entire space
 
 
 
Demolish all unusable HVAC, Electrical, Plumbing systems and lines
 
 
 
Build 8 -10 conference rooms/offices
 
 
 
Build 200 feet long full height demising wall
 
 
 
Build 2 additional ADA compliant restrooms
 
 
 
Build reception/lobby area
 
 
 
Tape, Texture, and paint all envelope walls
 
 
 
Install carpet over 14000 square feet of floor space
 
 
 
Provide and install atleast 4 doors to 41762
 
 
 
Bring existing 2 rest rooms to ADA compliance
 
 
 
Provide and install storage shelving, cages etc.
 
 
 
 
 
 
 
HVAC
 
 
 
Provide and install 30 tons of additional air conditioning capacity
 
 
 
Provide and install HVAC distribution systemfor entire 16000 square feet
 
 
 
Provide separate zone controls for each of the conference and office areas
 
 
 
 
 
 
 
Electrical
 
 
 
Provide and install sub-panels for major sub-circuits
 
 
 
Provide and install electrical distribution systems
 
 
 
Provide and install required lighting for the entire space
 
 
 
Provide and install the required life safety and alarm systems
 
 
 
 
 
 
 
Total estimated costs of Tenant Improvements   
 
$
450,000
 











--------------------------------------------------------------------------------








EXHIBIT D


HAZARDOUS MATERIALS QUESTIONNAIRE


This questionnaire is designed to solicit information regarding Tenant’s
proposed use, generation, treatment, storage, transfer or disposal of hazardous
or toxic materials, substances or wastes. If this Questionnaire is attached to
or provided in connection with a lease, the reference herein to any such items
shall include all items defined as “Hazardous Materials,” “Hazardous
Substances,” “Hazardous Wastes,” “Toxic Materials,” “Toxic Substances, “Toxic
Wastes,” or such similar definitions contained in the lease. Please complete the
questionnaire and return it to Landlord for evaluation. If your use of materials
or substances, or generation of wastes is considered to be significant, further
information may be requested regarding your plans for hazardous and toxic
materials management. Your cooperation in this matter is appreciated. If you
have any questions, do not hesitate to call us for assistance.


1.    PROPOSED TENANT


Name (Corporation, Individual, Corporate or Individual DBA, or Public Agency):
Genoa Corporation


Standard Industrial Classification Code (SIC): 3674


Street Address: 41762 Christy Street


City, State, Zip Code: Fremont CA 94538


Contact Person & Title: Richard Gold CEO


Telephone Number: 510 656 6550 Facsimile Number: 510 656 6731


2.    LOCATION AND ADDRESS OF PROPOSED LEASE


Street Address: 41778 Christy Street


City, State, Zip Code: Fremont CA 94538


Bordering Streets: Christy


Streets to which Premises has Access: Christy


3.    DESCRIPTION OF PREMISES


Floor Area: 16,501 sq. ft.


Number of Parking Spaces: 41


Date of Original Construction:


Past Uses of Premises:


Dates and Descriptions of Significant Additions, Alterations or Improvements:


Proposed Additions, Alterations or Improvements, if any:


4.    DESCRIPTION OF PROPOSED PREMISES USE


Describe proposed use and operation of Premises including (i) services to be
performed, (ii) nature and types of manufacturing or assembly processes, if any,
and (iii) the materials or products to be stored at the Premises.






--------------------------------------------------------------------------------








Will the operation of your business at the Premises involve the use, generation,
treatment, storage, transfer or disposal of hazardous wastes or materials? Do
they now? Yes x No o If the answer is “yes,” or if your SIC code number is
between 2000 to 4000, please complete Section V.


5.
PERMIT DISCLOSURE



Does or will the operation of any facet of your business at the Premises require
any permits, licenses or plan approvals from any of the following agencies?


U.S. Environmental Protection Agency
 
Yes o
No x
 
 
 
 
City or County Sanitation District
 
Yes o
No x
 
 
 
 
State Department of Health Services
 
Yes o
No x
 
 
 
 
U.S. Nuclear Regulatory Commission
 
Yes o
No x
 
 
 
 
Air Quality Management District
 
Yes o
No x
 
 
 
 
Bureau of Alcohol, Firearms and Tobacco
 
Yes o
No x
 
 
 
 
City or County Fire Department
 
Yes o
No x
 
 
 
 
Regional Water Quality Control Board
 
Yes o
No x
 
 
 
 
Other Governmental Agencies (if yes, identify:
City of Fremont Business License)
 
Yes x
No o



If the answer to any of the above is “yes,” please indicate permit or license
numbers, issuing agency and expiration date or renewal date, if applicable.


If your answer to any of the above is “yes,” please complete Sections VI and
VII.


6.
HAZARDOUS MATERIALS DISCLOSURE



Will any hazardous or toxic materials or substances be stored on the Premises?
Yes o No x     If the answer is “yes,” please describe the materials or
substances to be stored, the quantities thereof and the proposed method of
storage of the same (i.e., drums, aboveground or underground storage tanks,
cylinders, other), and whether the material is a Solid (S), Liquid (L) or Gas
(G):


Material/
Substance
 
Quantity to be
Stored on Premises
 
Storage Method
 
Amount to be Stored
on a Monthly Basis
 
Maximum Period of
Premises Storage
 
 
 
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Attach additional sheets if necessary.






--------------------------------------------------------------------------------




Is any modification of the Premises improvements required or planned to mitigate
the release of toxic or hazardous materials substance or wastes into the
environment? Yes o No x If the answer is “yes,” please describe the proposed
Premises modifications:


7.    HAZARDOUS WASTE DISCLOSURE


Will any hazardous waste, including recycle waste, be generated by the operation
of your business at the Premises? Yes o No x If the answer is “Yes,” please list
the hazardous waste which is expected to be generated (or potentially will be
generated) at the Premises, its hazard class and volume/frequency of generation
on a monthly basis.


Waste Name
 
Hazard Class
 
Volume/Month
 
Maximum Period of
Premises Storage
 
 
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Attach additional sheets if necessary.


If the answer is “yes,” please also indicate if any such wastes are to be stored
within the Premises and the proposed method of storage (i.e., drums, aboveground
or underground storage tanks, cylinders, other).


Waste Name
 
Storage Method
 
N/A
 
 
 
 
 
 
 
 
 
 
 



Attach additional sheets if necessary.


If the answer is “yes,” please also describe the method(s) of disposal for each
waste. Indicate where disposal will take place including the methods, equipment
and companies to be used to transport the waste:


N/A


Is any treatment or processing of hazardous wastes to be conducted at the
Premises? Yes o No x If the answer is “yes,” please describe proposed
treatment/processing methods:


N/A


Which agencies are responsible for monitoring and evaluating compliance with
respect to the storage and disposal of hazardous materials or wastes at or from
the Premises? (Please list all agencies):


N/A


Have there been any agency enforcement actions regarding Tenant (or any
affiliate thereof), or any existing Tenant’s (or any affiliate’s) facilities, or
any past, pending or outstanding administrative orders or consent decrees with
respect to Tenant or any affiliate thereof? Yes o No  x If the answer is “yes,”
have there been any continuing compliances obligations imposed on Tenant or its
affliates as a result of the decrees or orders? Yes  o No o If the answer is
“Yes,” please describe:


N/A


Has Tenant or any of its affiliated been the recipient of requests for
information, notices and demand letters, cleanup and abatement orders, or cease
and desist orders or other administrative inquiries? Yes o No x If the answer is
“yes,” please describe:




--------------------------------------------------------------------------------










Are there any pending citizen lawsuits, or have any notices of violation been
provided to Tenant or its affiliates or with respect to any existing facilities
pursuant to the citizens suit provisions of any statute? Yes o No x. If the
answer is “yes,” please describe:


Have there been any previous lawsuits against the company regarding
environmental concerns? Yes o No x. If the answer is “yes,” please describe how
these lawsuits were resolved:


Has an environmental audit ever been conducted at any of your company’s existing
facilities? Yes o No x. If the answer is “yes,” please describe:


Does your company carry environmental impairment insurance? Yes o No o If the
answer is “yes,” what is the name of the carrier and what are the effective
periods and monetary limits of such coverage?


8.    EQUIPMENT LOCATED OR TO BE LOCATED AT THE PREMISES


Is (or will there be) any electrical transformer or other equipment containing
polychlorinated biphenyls located at the Premises? Yes o No x If the answer is
“yes,” please specify the size, number and location (or proposed location):


Is (or will there be) any tank for storage of a petroleum product located at the
Premises? Yes o No x If the answer is “yes,” please specify capacity and
contents of tank; permits, licenses and/or approvals received or to be received
therefor and any spill prevention control or conformance plan to be taken in
connection therewith:


9.    ONGOING ACTIVITIES (APPLICABLE TO TENANTS IN POSSESSION)


Has any hazardous material, substance or waste spilled, leaked, discharged,
leached, escaped or otherwise been released into the environment at the
Premises? Yes o No x If the answer is “yes,” please describe including (i) the
date and duration of each such release, (ii) the material, substance or waste
release, (iii) the extent of the spread of such release into or onto the air,
soil and/or water, (iv) any action to clean up the release, (v) any reports or
notifications made of filed with any federal, state, or local agency, or any
quasi-governmental agency (please provide copies of such reports or
notifications) and (vi) describe any legal, administrative or other action taken
by any of the foregoing agencies or by any other person as a result of the
release:


This Hazardous Materials Questionnaire is certified as being true and accurate
and has been completed by the party whose signature appears below on behalf of
Tenant as of the date set forth below.


DATED:
2-29-00
 
 
 
 
 
 
 
 
 
 
Signature
/s/ Richard B. Gold
 
 
 
 
 
 
Print Name
Richard B. Gold
 
 
 
 
 
 
Title
CEO







--------------------------------------------------------------------------------




EXPANSION AGREEMENT


AMENDMENT NUMBER ONE TO THAT LEASE DATED JANUARY 10, 2000 BETWEEN SPIEKER
PROPERTIES, L.P., AS LANDLORD, AND GENOA CORPORATION, AS TENANT (THE “LEASE”),
FOR PREMISES LOCATED AT 41778 CHRISTY STREET, FREMONT, CALIFORNIA.


Effective, February 1, 2004 the Lease will be amended as follows to provide for
Tenant’s expansion premises:


1.
Premises. The term “Premises” as used in the Lease is expanded to include Suites
41762 & 41772 for an additional approximately 19,575 square feet of rentable
area (which includes a portion of the building common area) located on the first
floor of the building known as building A. The Premises as expanded herein are
approximately as shown outlined in red on the attached floor plan (Exhibit B -
Suites 41762 & 41772).



2.
Occupancy Density. An additional 47 parking spaces for a total of 88 parking
spaces for the entire Premises.



3.
Rent. Additional Base Rent for the Premises as expanded herein shall be as
follows:



2/1/2004 – 2/28/2004:
Twenty thousand nine hundred and eighteen dollars ($20,918.00) per month plus
operating expenses per Paragraph 7 of the Lease. Direct operating expenses are
estimated a year in advance and collected on a monthly basis. Any adjustments
necessary (up or down) will be made at the end of the operating year.
 
 
3/1/2004 – 2/28/2005:
Twenty-one thousand seven hundred and fifty-five dollars ($21,755.00) per month
plus operating expenses per Paragraph 7 of the Lease.
 
 
3/1/2005 - 2/28/2006:
Twenty two thousand six hundred and twenty-five dollars ($22,625.00) per month
plus operating expenses per Paragraph 7 of the Lease.



4.
Security Deposit. The Security Deposit under the Lease shall be increased by
$100,000.00 in the form of a letter of credit as approved by Landlord for a
total Security Deposit of $200,000.00.



5.
Tenant’s Proportionate Share of Project. An additional 11.76% for a total of
21.67%



6.
Tenant Improvements. Tenant agrees to accept the Premises as so expanded in “as
is” condition



7.
Surrender of Premises. Upon surrender of suites 41762 and 41772 Christy Street,
Tenant shall be required, at Landlord’s discretion, to return all space
currently used for manufacturing purposes to warehouse space. Said warehouse
space shall include: open-ceiling, tiled-floor, high-bay lighting, functional
loading doors. Additionally, any exterior equipment pads shall be removed and
the remaining area shall be restored to its original condition.



8.
Environmental Insurance. Tenant shall maintain and keep in force at all times
during the term an environmental insurance policy or policies, naming Landlord
as additional insured thereunder, providing insurance coverage for (a) on-site
investigation, monitoring, remediation and cleanup or any Tenant’s or any
Tenant’s Party’s Hazardous Materials in, under or about the Premises, the
Buildings or the Project, (b) personal injury (including, without limitation,
illness, death and emotional distress) or property damage resulting from any act
or omission of Tenant or any other Tenant Party in, on, under or about the
Premises, the Buildings or Project, including, without limitation, any personal
injury (including, without limitation, illness, death and emotional distress) or
property damage, whether occurring at the Premises or at any other property,
resulting from the presence of any Hazardous Materials or any contamination
resulting therefrom in, on, under or about the Premises, the Buildings or the
Project, and (c) any claims, causes of action, orders, proceedings, liabilities,
damages or losses relating to the Tenant’s or any Tenant Party’s use or
occupancy of the Premises or any acts or omissions of Tenant or any Tenant
Parry, including, without limitation, any claims, causes of action, orders,
proceedings, liabilities, damages or losses (i) relating to any Hazardous
Materials in, on, under or about the Premises, or (ii) asserted by any adjacent
property owner or any other third- party. The coverage will apply to sudden and
non-sudden pollution conditions. Such insurance policy or policies shall have
limits of not less than Two Million Dollars ($2,000,000.00) per occurrence, with
an annual aggregate of at least Two Million Dollars ($2,000,000.00) and a
deductible of not more than Two Hundred Fifty Thousand Dollars ($250,000.00). If
any insurance coverage required by this Section is provided on a claims made
basis, the policy or policies will have a retroactive date no later than the
commencement of this Lease, or the Tenant’s first entry into the Premises,
whichever is earlier and Tenant shall maintain such insurance in full force and
effect for a minimum of three (3) years following the termination or expiration
of this





--------------------------------------------------------------------------------




Lease. If for any reason continuous coverage is not maintained, the Tenant will
purchase an extended reporting period to cover any gap in coverage. This
insurance will be primary and non-contributory with any insurance carried by the
Landlord. Tenant’s obligations shall survive the expiration or sooner
termination of this Lease.


All other terms and conditions of the Lease shall remain in full force and
effect and shall apply to the Premises as well as to the original premises


Dated: February 28, 2000


IN WITNESS WHEREOF, the parties hereto have executed this Expansion Agreement as
of the day and year first above written.


Landlord:
SPIEKER PROPERTIES, L.P.,
 
a California limited partnership
 
 
 
By
Spieker Properties, Inc.,
 
 
a Maryland corporation,
 
 
its general partner
 
 
 
 
By:
/s/ Eric T. Luhrs
 
 
 
Eric T. Luhrs
 
 
Its:
Vice President
 
 
Date:
3/1/00
 





Tenant:
GenOA Corporation,
 
 
a California corporation
 
 
 
By
/s/ Richard Gold
 
 
Richard Gold
 
 
President/CEO
 
Date:
2-29-00
 







--------------------------------------------------------------------------------






Exhibit B


FREMONT COMMERCE CENTER


[FLOOR PLAN]






--------------------------------------------------------------------------------






41762 CHRISTY ST. FREMONT


[FLOOR PLAN]






--------------------------------------------------------------------------------




AMENDMENT NUMBER TWO TO LEASE AND EXPANSION
AGREEMENT


THIS AMENDMENT NUMBER TWO TO LEASE AND EXPANSION AGREEMENT DATED OCTOBER 27,
2000 (this “Expansion Agreement”) IS ENTERED INTO BETWEEN SPIEKER PROPERTIES,
L.P., (“Landlord”), AND GENOA CORPORATION (“Tenant”).


Landlord and Tenant entered into a Lease dated January 10, 2000, as amended by
Amendment Number One dated February 28, 2000, (collectively the “Lease”) for
those certain premises located at 41778 Christy Street, Fremont, California (the
“Premises”), as more fully described in the Lease. Capitalized terms used but
not otherwise defined herein shall have the meanings given them in the Lease;
and


Effective November 10, 2000, the Lease will be amended as follows to provide for
Tenant’s expansion of the Premises:


1.
Premises. The term “Premises” as used in the Lease is amended to mean
approximately 7,680 square feet of rentable area (which includes a portion of
the building common area) located on the first floor of the building known as
41644 Christy Street, Fremont, California. The Premises as expanded herein are
approximately as shown outlined in red on the attached floor plan (Exhibit A -
Suite 41644).



2.    Occupancy Density. 7 parking spaces


3.    Rent. Base Rent for the Premises as expanded herein shall be as follows:


11/1/00 – 10/31/01:
Eight thousand eight hundred thirty-two and 00/100ths dollars ($8,832.00) per
month plus Operating Expenses per Paragraph 7 of the Lease. Operating Expenses
are estimated a year in advance and collected on a monthly basis. Any
adjustments necessary (up or down) will be made at the end of the operating
year.
 
 
11/1/01 – 10/31/02:
Nine thousand one hundred eighty-five and 00/100ths dollars ($9,185.00) per
month plus Operating Expenses per Paragraph 7 of the Lease.
 
 
11/1/02 - 10/31/03:
Nine thousand five hundred fifty-three and 00/100ths dollars ($9,553.00) per
month plus Operating Expenses per Paragraph 7 of the Lease.
11/1/03 - 10/31/04:
Nine thousand nine hundred thirty-five and 00/100ths dollars ($9,935.00) per
month plus Operating Expenses per Paragraph 7 of the Lease.
 
 
11/1/04 - 10/31/05:
Ten thousand three hundred thirty-two and 00/100ths dollars ($10,332.00) per
month plus Operating Expenses per Paragraph 7 of the Lease.
 
 
11/1/05 – 2/28/06:
Ten thousand seven hundred forty-five and 00/100ths dollars ($10,745.00) per
month plus Operating Expenses per Paragraph 7 of the Lease.



4.    Security Deposit. Subject to the provisions of Paragraphs 19 and 39 of the
Lease, and concurrently with Tenant’s execution and delivery of this Expansion
Agreement, Tenant shall deliver to Landlord an amendment to the $265,000.00 Bank
of America Letter of Credit No.3029908 currently held by Landlord increasing the
LOC Amount to a total LOC Amount equal to $385,000.00, in form and substance
satisfactory to Landlord and otherwise subject to the terms and conditions of
the Lease. Additionally, pursuant to Paragraphs 19 and 39 of the Lease, Landlord
currently holds a separate letter of credit in the amount of $100,000.00 issued
by Silicon Valley Bank as Security Deposit under the Lease. Upon execution of
this Amendment Number Two, Tenant shall have delivered to Landlord letters of
credit totaling in the aggregate an amount equal to $485,000. Pursuant to
Paragraphs 19 and 39 of the Lease, and ratified hereby, Tenant has a future
obligation to increase its Security Deposit by an additional $100,000.00 (for a
total Security Deposit amount equal to $585,000.00) on or before the expiration
of its sublease with Hewlett- which sublease is scheduled to expire on January
31, 2004.


5.
Tenant’s Proportionate Share. An additional 4.61% for a total of 26.28% of the
Project.



6.
Tenant Improvements. Tenant agrees to accept the Premises as so expanded in “as
is” condition and acknowledges that Landlord has no obligation to make any
changes or improvements to the Premises or to pay any costs expended or to be
expended in connection with any changes or improvements, which changes or
improvements, if any, are subject to the terms and conditions of the Lease







--------------------------------------------------------------------------------




All other terms and conditions of the Lease shall remain in full force and
effect and shall apply to the Premises as expanded pursuant to this Expansion
Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Expansion Agreement as
of the day and year first above written.




 
Landlord:
 
SPIEKER PROPERTIES, L.P.,
 
a California limited partnership
 
 
 
By:
Spieker Properties, Inc.,
 
 
a Maryland corporation,
 
Its:
General Partner
 
 
 
 
By:
/s/ Eric T. Luhrs
 
 
 
Eric T. Luhrs
 
 
Its:
Vice President
 
 
Date:
11/17/00
 
 
 
Tenant:
 
GenOA Corporation,
 
a California corporation
 
 
 
 
By:
/s/ Kathy J. Bagby
 
 
 
Kathy J. Bagby
 
 
Its:
CFO
 
 
Date:
Nov. 1, 2000











--------------------------------------------------------------------------------








THIRD AMENDMENT


THIS THIRD AMENDMENT (this “Amendment”) is made and entered into as of the 13th
day of October, 2005, by and between RREEF AMERICA REIT II CORP. DDD, a Maryland
corporation (“Landlord”), and FINISAR CORPORATION, a Delaware corporation
(“Tenant”).


RECITALS


A.
Landlord (as successor in interest to Spieker Properties, L.P., a California
limited partnership) and Tenant (as successor in interest to GeNOA Corporation,
a California corporation) are parties to that certain Lease (the “Original
Lease”), dated January 10, 2000, which Lease has been previously amended by that
certain Expansion Agreement (the “First Amendment”), dated February 28, 2000,
and that certain Amendment Number Two to Lease and Expansion Agreement (the
“Second Amendment”), dated October 27, 2000 (collectively, the “Lease”).
Pursuant to the Lease, Landlord has leased to Tenant space currently containing
approximately 43,756 rentable square feet (the “Premises”), more particularly
described as 16,501 rentable square feet of space at 41778 Christy Street,
19,575 rentable square feet of space at 41762-41772 Christy Street and 7,680
rentable square feet of space at 41644 Christy Street located in Fremont,
California (each, a “Building”).



B.
The Lease by its terms shall expire on February 28, 2006 (“Prior Termination
Date”), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.
Extension. The Term of the Lease is hereby extended for a period of twelve (12)
months and shall expire on February 28, 2007 (“Extended Termination Date”),
unless sooner terminated in accordance with the terms of the Lease. That portion
of the Term commencing the day immediately following the Prior Termination Date
(“Extension Date”) and ending on the Extended Termination Date shall be referred
to herein as the “Extended Term”.



2.
Base Rent. As of the Extension Date, the schedule of Base Rent payable with
respect to the Premises during the Extended Term is the following:



With respect to the portion of the Premises located at 41778 Christy Street:


Period
 
Rentable Square
 
Annual Rent
 
 
 
 
 
from
 
through
 
Footage
 
Per Square Foot
 
Annual Rent
 
Base Rent
 
3/1/2006
 
2/28/2007
 
16,501
 
$
8.40
 
$
138,608.40
 
$
11,550.70
 



With respect to the portion of the Premises located at 41762-41772 Christy
Street:


Period
 
Rentable Square
 
Annual Rent
 
 
 
 
 
from
 
through
 
Footage
 
Per Square Foot
 
Annual Rent
 
Base Rent
 
3/1/2006
 
2/28/2007
 
19,575
 
$
8.40
 
$
164,430.00
 
$
13,702.50
 



With respect to the portion of the Premises located at 41644 Christy Street:


Period
 
Rentable Square
 
Annual Rent
 
 
 
 
 
from
 
through
 
Footage
 
Per Square Foot
 
Annual Rent
 
Base Rent
 
3/1/2006
 
2/28/2007
 
7,680
 
$
6.60
 
$
50,688.00
 
$
4,224.00
 



All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.


3.
Additional Security Deposit. No additional Security Deposit shall be required in
connection with this Amendment.


1

--------------------------------------------------------------------------------






4.
Operating Expenses, Insurance and Taxes. For the period commencing on the
Extension Date and ending on the Extended Termination Date, Tenant shall pay for
Tenant’s Proportionate Share of Operating Expenses, Insurance and Taxes in
accordance with the terms of the Lease.



5.    Improvements to Premises.


5.1
Condition of Premises. Tenant is in possession of the Premises and accepts the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.



5.2
Responsibility for Improvements to Premises. Any construction, alterations or
improvements to the Premises shall be performed by Tenant at its sole cost and
expense using contractors selected by Tenant and approved by Landlord and shall
be governed in all respects by the provisions of Article 12 of the Lease.



6.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:



6.1
Security Deposit. The parties acknowledge that, as of the date of this
Amendment, Tenant has not delivered the additional Security Deposit in an amount
equal to $100,000.00 (the “Additional Security Deposit”), as more particularly
set forth in Paragraphs 19 and 39 of the Original Lease and referenced in
Section 4 of the First Amendment and Section 4 of the Second Amendment. Landlord
hereby agrees that the requirement to deliver such Additional Security Deposit
is hereby deleted in its entirety.



6.2
Tenant’s Insurance. Tenant shall procure and maintain throughout the Term of the
Lease, as amended hereby, at Tenant’s sole cost and expense, Business
Interruption Insurance with a limit of liability representing loss of at least
approximately six (6) months of income. Tenant shall deliver to Landlord upon
mutual execution of this Amendment by Tenant and Landlord, (a) a certificate of
insurance evidencing such Business Interruption Insurance, and (b) a certificate
of insurance evidencing the environmental insurance policy described in Section
8 of the First Amendment, each in a form reasonably acceptable to Landlord.



6.3
Landlord Notice and Rent Address. The Landlord’s Remittance Address and
Landlord’s Notice Address set forth in the Basic Lease Information of the
Original Lease are hereby deleted in their entirety and replaced with the
following:



Landlord’s Remittance Address:
Fremont Commerce Center
Dept# 2037
P O Box 39000
San Francisco, Calif. 94139


Landlord’s Notice Address:
26120 Eden Landing Road, Suite 2
Hayward, CA 94545


6.4
Landlord Obligations. Tenant hereby acknowledges that all of Landlord’s
obligations set forth in Exhibit C (Tenant Improvements) to the Original Lease
have been satisfied in full.



6.5
Tenant Indemnity. The words “Spieker Properties, Inc.” in the first sentence of
Section 8.C of the Original Lease are hereby deleted in their entirety.



7.
Option to Renew. Tenant shall, provided the Lease, as amended hereby, is in full
force and effect and Tenant is not in default under any of the other terms and
conditions of the Lease, as amended hereby, at the time of notification or
commencement, have one (1) option to renew (the “Renewal Option”) the Lease for
a term of twelve (12) months (the “Renewal Term”), on the same terms and
conditions set forth in the Lease, as amended hereby, except as modified by the
terms, covenants and conditions as set forth below:


2

--------------------------------------------------------------------------------






7.1
If Tenant elects to exercise the Renewal Option, then Tenant shall provide
Landlord with written notice no earlier than the date which is one hundred
eighty (180) days prior to the expiration of the Term of the Lease, as amended
hereby, but no later than the date which is one hundred twenty (120) days prior
to the expiration of the Term of the Lease, as amended hereby. If Tenant fails
to provide such notice, Tenant shall have no further or additional right to
extend or renew the Term of the Lease, as amended hereby.



7.2
The Base Rent in effect at the expiration of the then current Term of the Lease,
as amended hereby, shall be increased to reflect the current fair market rental
for comparable space in the applicable Building and in other similar buildings
in the same rental market as of the date the Renewal Term is to commence, taking
into account the specific provisions of this Lease which will remain constant.
Landlord shall advise Tenant of the new Base Rent for the Premises no later than
thirty (30) days after receipt of Tenant’s written request therefor. Said
request shall be made no earlier than thirty (30) days prior to the first date
on which Tenant may exercise its Renewal Option under this Section 7. Said
notification of the new Base Rent may include a provision for its escalation to
provide for a change in the Prevailing Market rate between the time of
notification and the commencement of the Renewal Term. In no event shall the
Base Rent for the Renewal Term be less than the Base Rent in the preceding
period.



7.3
This Renewal Option is not transferable; the parties hereto acknowledge and
agree that they intend that the aforesaid option to renew this Lease shall be
“personal” to Tenant and any permitted transfer to an Affiliate (as set forth in
Article 21 of the Original Lease) and that in no event will any assignee or
sublessee have any rights to exercise the aforesaid option to renew.



7.4
If the Renewal Option is properly exercised or if Tenant fails to properly
exercise the Renewal Option pursuant to the terms of this Section 7, Tenant
shall have no further right to extend the term of this Lease.



Notwithstanding anything herein to the contrary, Tenant’s Renewal Option is
subject and subordinate to the expansion rights (whether such rights are
designated as a right of first offer, right of first refusal, expansion option
or otherwise) of any tenant of the applicable Building existing on the date
hereof.


8.    Miscellaneous.


8.1
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.



8.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.



8.3
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.



8.4
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.



8.5
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.



8.6
Tenant hereby represents to Landlord that Tenant has dealt with no broker, other
than Commercial Property Services Corfac International (“CPS”) and BT Commercial
(“BT”), in connection with this Amendment. Tenant agrees to indemnify and hold
Landlord, its members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents (collectively, the “Landlord Related Parties”) harmless from all
claims of any other brokers claiming to have represented Tenant in connection
with this Amendment. Landlord hereby represents to Tenant that Landlord has
dealt with no broker, other than CPS and BT, in connection with this Amendment.
Landlord agrees to indemnify and hold Tenant, its members, principals,


3

--------------------------------------------------------------------------------




beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any other brokers claiming to have
represented Landlord in connection with this Amendment.


8.7
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


8.8
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the applicable Building (as defined in the Lease). The obligations
of Landlord under the Lease are not intended to and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
trustees or board of directors and officers, as the case may be, its investment
manager, the general partners thereof, or any beneficiaries, stockholders,
employees, or agents of Landlord or the investment manager.



IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.


LANDLORD:
TENANT:
 
 
RREEF AMERICA REIT II CORP. DDD,
a Maryland corporation
FINISAR CORPORATION, a Delaware corporation
 
 
By:
RREEF Management Company, a
 
 
Delaware corporation
 
 
 
 
By:
/s/ Mary Blaser
 
By:
/s/ S.K. Workman
 
 
 
 
 
Name:
Mary Blaser
 
Name:
S.K. Workman
 
 
 
 
 
Title:
District Manager
 
Title:
CFO
 
 
 
 
 
Dated:
10/13/05
 
 
 
 
 
 
Dated:
OCT. 11, 2005








4

--------------------------------------------------------------------------------




FOURTH AMENDMENT


THIS FOURTH AMENDMENT (this “Amendment”) is made and entered into as of November
7, 2006, by and between RREEF AMERICA REIT II CORP. DDD, a Maryland corporation
(“Landlord”), and FINISAR CORPORATION, a Delaware corporation (“Tenant”).


RECITALS


A.
Landlord (as successor in interest to Spieker Properties, L.P., a California
limited partnership) and Tenant (as successor in interest to GeNOA Corporation,
a California corporation) are parties to that certain Lease (the “Original
Lease”) dated January 10, 2000, which Original Lease has been previously amended
by that certain Expansion Agreement dated February 28, 2000, that certain
Amendment Number Two to Lease and Expansion Agreement dated October 27, 2000 and
that certain Third Amendment (the “Third Amendment”) dated as of October 13,
2005 (collectively, the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 43,756 rentable square feet (the
“Premises”), more particularly described as 16,501 rentable square feet of space
at 41778 Christy Street, 19,575 rentable square feet of space at 41762-41772
Christy Street and 7,680 rentable square feet of space at 41644 Christy Street
located in Fremont, California (each, a “Building”).



B.
The Lease by its terms shall expire on February 28, 2007 (“Prior Termination
Date”), and the parties desire to extend the Extended Term of the Lease, all on
the following terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.
Extension. The Extended Term of the Lease is hereby extended for a period of
thirteen (13) months and shall expire on March 31, 2008 (“Second Extended
Termination Date”), unless sooner terminated in accordance with the terms of the
Lease. That portion of the Extended Term commencing the day immediately
following the Prior Termination Date (“Second Extension Date”) and ending on the
Second Extended Termination Date shall be referred to herein as the “Second
Extended Term”.



2.
Base Rent. As of the Second Extension Date, the schedule of Base Rent payable
with respect to the Premises during the Second Extended Term is the following:



With respect to the portion of the Premises located at 41778 Christy Street:


Period
 
Rentable Square
 
Annual Rent
 
 
 
 
 
from
 
through
 
Footage
 
Per Square Foot
 
Annual Rent
 
Base Rent
 
3/1/2007
 
3/31/2008
 
16,501
 
$
8.64
 
$
142,568.64
 
$
11,880.72
 



With respect to the portion of the Premises located at 41762-41772 Christy
Street:


Period
 
Rentable Square
 
Annual Rent
 
 
 
 
 
from
 
through
 
Footage
 
Per Square Foot
 
Annual Rent
 
Base Rent
 
3/1/2007
 
3/31/2008
 
19,575
 
$
8.64
 
$
169,128.00
 
$
14,094.00
 



With respect to the portion of the Premises located at 41644 Christy Street:


Period
 
Rentable Square
 
Annual Rent
 
 
 
 
 
from
 
through
 
Footage
 
Per Square Foot
 
Annual Rent
 
Base Rent
 
3/1/2007
 
3/31/2008
 
7,680
 
$
6.84
 
$
52,531.20
 
$
4,377.60
 



All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.

1

--------------------------------------------------------------------------------






3.
Additional Security Deposit. No additional Security Deposit shall be required in
connection with this Amendment.



4.
Operating Expenses. For the period commencing on the Second Extension Date and
ending on the Second Extended Termination Date, Tenant shall pay for Tenant’s
Proportionate Share of Operating Expenses in accordance with the terms of the
Lease.



5.
Improvements to Premises.



5.1
Condition of Premises. Tenant is in possession of the Premises and accepts the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.



5.2
Responsibility for Improvements to Premises. Any construction, alterations or
improvements to the Premises shall be performed by Tenant at its sole cost and
expense using contractors selected by Tenant and approved by Landlord and shall
be governed in all respects by the provisions of Article 12 of the Original
Lease.



6.
Options to Renew. Tenant, provided the Lease, as amended hereby, is in full
force and effect and Tenant is not in default under any of the other terms and
conditions of the Lease, as amended hereby, at the time of notification or
commencement, shall have two (2) options to renew (each, a “Renewal Option”) the
Lease, each for a term of twelve (12) months (each, a “Renewal Term”), for the
portion of the Premises being leased by Tenant as of the date the applicable
Renewal Term is to commence, on the same terms and conditions set forth in the
Lease, as amended hereby, except as modified by the terms, covenants and
conditions as set forth below:



6.1
If Tenant elects to exercise the applicable Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is two
hundred forty (240) days prior to the expiration of the then current Term of the
Lease but no later than the date which is one hundred eight (180) days prior to
the expiration of the then current Term of the Lease. If Tenant fails to provide
such notice, Tenant shall have no further or additional right to extend or renew
the Term of the Lease.



6.2
The Base Rent in effect at the expiration of the then current Term of the Lease
shall be increased to reflect the Prevailing Market (defined below) rate as of
the date the applicable Renewal Term is to commence, taking into account the
specific provisions of the Lease which will remain constant. Landlord shall
advise Tenant of the new Base Rent for the Premises no later than thirty (30)
days after receipt of Tenant’s written request therefor. Said request shall be
made no earlier than thirty (30) days prior to the first date on which Tenant
may exercise the applicable Renewal Option under this Section 6. Said
notification of the new Base Rent may include a provision for its escalation to
provide for a change in fair market rental between the time of notification and
the commencement of the applicable Renewal Term. In no event shall the Base Rent
for the applicable Renewal Term be less than the Base Rent in the preceding
period.



6.3
The Renewal Options are not transferable; the parties hereto acknowledge and
agree that they intend that the aforesaid options to renew this Lease shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid options to renew.



6.4
If Tenant fails to validly exercise the first Renewal Option, Tenant shall have
no further right extend the term of the Lease, as amended hereby. In addition,
if both Renewal Options are validly exercised or if Tenant fails to validly
exercise the second Renewal Option, Tenant shall have no further right to extend
the term of the Lease.



6.5
Notwithstanding anything herein to the contrary, the Renewal Options are subject
and subordinate to the expansion rights (whether such rights are designated as a
right of first offer, right of first refusal, expansion option or otherwise) of
any tenant of the Building existing on the date hereof.



6.6
For purposes of this Section 6, “Prevailing Market” shall mean the arms length
fair market annual rental rate per rentable square foot under renewal and
expansion amendments entered into on or about the date on which the Prevailing
Market is being determined hereunder for space comparable to the Premises in the
Building and buildings comparable to the Building in the Fremont, California
area as of the date the applicable Renewal Term is to commence, taking into
account the specific provisions of this Lease which will remain constant, and
may, if


2

--------------------------------------------------------------------------------




applicable, include parking charges. The determination of Prevailing Market
shall take into account any material economic differences between the terms of
this Lease and any comparison lease or amendment, such as rent abatements,
construction costs and other concessions and the manner, if any, in which the
landlord under any such lease is reimbursed for operating expenses, insurance
costs and taxes.


7.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment, the Lease shall be amended in the following additional
respects:



7.1
Landlord Notice and Rent Address. Landlord’s Notice Address set forth in Section
6.3 of the Third Amendment is hereby deleted in its entirety and replaced with
the following:



Landlord’s Notice Address:
RREEF Management Company
3555 Arden Road
Hayward, California 94545
Attention: Property Manager


7.2
Deletion. Section 7 (Option to Renew) of the Third Amendment is hereby deleted
in its entirety and shall be of no further force and effect.



8.
Miscellaneous.



8.1
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.



8.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.



8.3
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.



8.4
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.



8.5
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.



8.6
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than NAI/BT Commercial. Tenant agrees to
indemnify and hold Landlord and the Landlord Related Parties harmless from all
claims of any other brokers claiming to have represented Tenant in connection
with this Amendment. Landlord hereby represents to Tenant that Landlord has
dealt with no broker in connection with this Amendment other than Commercial
Property Services Corfac International. Landlord agrees to indemnify and hold
Tenant and the Tenant Related Parties harmless from all claims of any other
brokers claiming to have represented Landlord in connection with this Amendment.



8.7
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default under
the Lease will be deemed to have occurred, without the necessity of notice to
Tenant.




3

--------------------------------------------------------------------------------




8.8
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the applicable Building. The obligations of Landlord under the Lease
are not intended to and shall not be personally binding on, nor shall any resort
be had to the private properties of, any of its trustees or board of directors
and officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager.



IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.


LANDLORD:
 
TENANT:
 
 
 
RREEF AMERICA REIT II CORP. DDD,
 
FINISAR CORPORATION,
a Maryland corporation
 
a Delaware corporation
 
 
 
 
 
By:
RREEF Management Company, a Delaware corporation, its Authorized Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen J. George
 
By:
/s/ J.E. Drury
 
 
 
 
 
Name:
Stephen J. George
 
Name:
John Drury
 
 
 
 
 
Title:
Regional Director
 
Title:
Vice President & Corp. Controller
 
 
 
 
 
Dated:
12/6/2006
 
Dated:
12/1/2006








4

--------------------------------------------------------------------------------




FIFTH AMENDMENT


THIS FIFTH AMENDMENT (this “Amendment”) is made and entered into as of October
15, 2007, by and between NORTHERN CALIFORNIA INDUSTRIAL PORTFOLIO, INC., a
Maryland corporation (“Landlord”), and FINISAR CORPORATION, a Delaware
corporation (“Tenant”).


RECITALS


A.
Landlord (as successor in interest to RREEF America REIT II Corp. DDD, a
Maryland corporation, successor in interest to Spieker Properties, L.P., a
California limited partnership) and Tenant (as successor in interest to GeNOA
Corporation, a California corporation) are parties to that certain Lease (the
“Original Lease”) dated January 10, 2000, which Original Lease has been
previously amended by that certain Expansion Agreement dated February 28, 2000,
that certain Amendment Number Two to Lease and Expansion Agreement dated October
27, 2000, that certain Third Amendment dated as of October 13, 2005 and that
certain Fourth Amendment dated as of November 7, 2006 (the “Fourth Amendment”)
(collectively, the “Lease”). Pursuant to the Lease. Landlord has leased to
Tenant space currently containing approximately 43,756 rentable square feet (the
“Premises”), more particularly described as 16,501 rentable square feet of space
at 41778 Christy Street, 19,575 rentable square feet of space at 41762-41772
Christy Street and 7,680 rentable square feet of space at 41644 Christy Street
located in Fremont, California (each, a “Building”).



B.
The Lease by its terms shall expire on March 31, 2008 (“Prior Termination
Date”), and the parties desire to extend the Second Extended Term of the Lease,
all on the following terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.
Extension. The Second Extended Term of the Lease is hereby extended for a period
of twelve (12) months and shall expire on March 31, 2009 (“Third Extended
Termination Date”), unless sooner terminated in accordance with the terms of the
Lease. That portion of the Third Extended Term commencing the day immediately
following the Prior Termination Date (“Third Extension Date”) and ending on the
Third Extended Termination Date shall be referred to herein as the “Third
Extended Term”.



2.
Base Rent. As of the Third Extension Date, the schedule of Base Rent payable
with respect to the Premises during the Third Extended Term is the following:



With respect to the portion of the Premises located at 41778 Christy Street:


Period
 
Rentable Square
 
Annual Rent
 
 
 
 
 
from
 
through
 
Footage
 
Per Square Foot
 
Annual Rent
 
Base Rent
 
4/1/2008
 
3/31/2009
 
16,501
 
$
8.90
 
$
146,858.90
 
$
12,238.24
 



With respect to the portion of the Premises located at 41762-41772 Christy
Street:


Period
 
Rentable Square
 
Annual Rent
 
 
 
 
 
from
 
through
 
Footage
 
Per Square Foot
 
Annual Rent
 
Base Rent
 
4/1/2008
 
3/31/2009
 
19,575
 
$
8.90
 
$
174,217.50
 
$
14,518.13
 



With respect to the portion of the Premises located at 41644 Christy Street:


Period
 
Rentable Square
 
Annual Rent
 
 
 
 
 
from
 
through
 
Footage
 
Per Square Foot
 
Annual Rent
 
Base Rent
 
4/1/2008
 
3/31/2009
 
7,680
 
$
7.05
 
$
54,144.00
 
$
4,512.00
 




1

--------------------------------------------------------------------------------




All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.


3.    Additional Security Deposit. No additional Security Deposit shall be
required in connection with this Amendment.


4.
Operating Expenses. For the period commencing on the Third Extension Date and
ending on the Third Extended Termination Date, Tenant shall pay for Tenant’s
Proportionate Share of Operating Expenses in accordance with the terms of the
Lease.



5.    Improvements to Premises.


5.1
Condition of Premises. Tenant is in possession of the Premises and accepts the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.



5.2
Responsibility for Improvements to Premises. Any construction, alterations or
improvements to the Premises shall be performed by Tenant at its sole cost and
expense using contractors selected by Tenant and approved by Landlord and shall
be governed in all respects by the provisions of Article 12 of the Original
Lease.



6.
Exercise of Option to Renew. The parties hereto acknowledge and agree that
Tenant has hereby exercised its first Renewal Option as provided in Section 6 of
the Third Amendment and, as of the date hereof, Tenant has one (1) remaining
Renewal Option pursuant to such Section.



7.
Miscellaneous.



7.1
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.



7.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.



7.3
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.



7.4
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.



7.5
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.



7.6
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord and
the Landlord Related Parties harmless from all claims of any brokers claiming to
have represented. Tenant in connection with this Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no broker in connection with
this Amendment. Landlord agrees to indemnify and hold Tenant and the Tenant
Related Parties harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.



7.7
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive


2

--------------------------------------------------------------------------------




Order of the President issued pursuant to such statutes; or (iii) named on the
following list that is published by OFAC: “List of Specially Designated
Nationals and Blocked Persons.” If the foregoing representation is untrue at any
time during the Term, an Event of Default under the Lease will be deemed to have
occurred, without the necessity of notice to Tenant.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





3

--------------------------------------------------------------------------------




SIXTH AMENDMENT


THIS SIXTH AMENDMENT (this “Amendment”) is made and entered into as of January
29, 2009, by and between NORTHERN CALIFORNIA INDUSTRIAL PORTFOLIO, INC., a
Maryland corporation (“Landlord”), and FINISAR CORPORATION, a Delaware
corporation (“Tenant”).


RECITALS


A.
Landlord (as successor in interest to RREEF America REIT II Corp. DDD, a
Maryland corporation, successor in interest to Spieker Properties, L.P., a
California limited partnership) and Tenant (as successor in interest to GeNOA
Corporation, a California corporation) are parties to that certain Lease (the
“Original Lease”) dated January 10, 2000, which Original Lease has been
previously amended by that certain Expansion Agreement dated February 28, 2000,
that certain Amendment Number Two to Lease and Expansion Agreement dated October
27, 2000, that certain Third Amendment dated as of October 13, 2005, that
certain Fourth Amendment dated as of November 7, 2006 (the “Fourth Amendment”)
and that certain Fifth Amendment dated as of October 15, 2007 (collectively, the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 43,756 rentable square feet (the “Premises”), more
particularly described as 16,501 rentable square feet of space at 41778 Christy
Street, 19,575 rentable square feet of space at 41762-41772 Christy Street and
7,680 rentable square feet of space at 41644 Christy Street located in Fremont,
California (each, a “Building”).



B.
The Lease by its terms shall expire on March 31, 2009 (“Prior Termination
Date”), and the parties desire to extend the Second Extended Term of the Lease,
all on the following terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.
Extension. The Third Extended Term of the Lease is hereby extended for a period
of thirty-six (36) months and shall expire on March 31, 2012 (“Fourth Extended
Termination Date”), unless sooner terminated in accordance with the terms of the
Lease. That portion of the Fourth Extended Term commencing the day immediately
following the Prior Termination Date (“Fourth Extension Date”) and ending on the
Fourth Extended Termination Date shall be referred to herein as the “Fourth
Extended Term”.



2.
Base Rent. As of the Fourth Extension Date, the schedule of Base Rent payable
with respect to the Premises during the Fourth Extended Term is the following:



With respect to the portion of the Premises located at 41778 Christy Street:


 
 
Rentable
 
Annual Rate Per
 
Annual Base
 
Monthly Base
 
Period
 
Square Footage
 
Square Foot
 
Rent
 
Rent
 
4/1/09 – 3/31/10
 
16,501
 
$
8.40
 
$
138,608.40
 
$
11,550.70
 
4/1/10 – 3/31/11
 
16,501
 
$
8.64
 
$
142,568.64
 
$
11,880.72
 
4/1/11 – 3/31/12
 
16,501
 
$
8.88
 
$
146,528.88
 
$
12,210.74
 



With respect to the portion of the Premises located at 41762-41772 Christy
Street:


 
 
Rentable
 
Annual Rate Per
 
Annual Base
 
Monthly Base
 
Period
 
Square Footage
 
Square Foot
 
Rent
 
Rent
 
4/1/09 – 3/31/10
 
19,575
 
$
8.40
 
$
164,430.00
 
$
13,702.50
 
4/1/10 – 3/31/11
 
19,575
 
$
8.64
 
$
169,128.00
 
$
14,094.00
 
4/1/11 – 3/31/12
 
19,575
 
$
8.88
 
$
173,826.00
 
$
14,485.50
 



With respect to the portion of the Premises located at 41644 Christy Street:



1

--------------------------------------------------------------------------------




 
 
Rentable
 
Annual Rate Per
 
Annual Base
 
Monthly Base
 
Period
 
Square Footage
 
Square Foot
 
Rent
 
Rent
 
4/1/09 – 3/31/10
 
7,680
 
$
6.48
 
$
49,766.40
 
$
4,147.20
 
4/1/10 – 3/31/11
 
7,680
 
$
6.66
 
$
51,148.80
 
$
4,262.40
 
4/1/11 – 3/31/12
 
7,680
 
$
6.84
 
$
52,531.20
 
$
4,377.60
 



All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.


3.
Additional Security Deposit. No additional Security Deposit shall be required in
connection with this Amendment.



4.
Operating Expenses. For the period commencing on the Fourth Extension Date and
ending on the Fourth Extended Termination Date, Tenant shall pay for Tenant’s
Proportionate Share of Operating Expenses in accordance with the terms of the
Lease, as amended hereby.



5.
Improvements to Premises.



5.1
Condition of Premises. Tenant is in possession of the Premises and accepts the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.



5.2
Responsibility for Improvements to Premises. Any construction, alterations or
improvements to the Premises shall be performed by Tenant at its sole cost and
expense using contractors selected by Tenant and approved by Landlord and shall
be governed in all respects by the provisions of Article 12 of the Original
Lease.



6.
Option to Renew. The parties hereto acknowledge and agree that Tenant has hereby
exercised its second Renewal Option as provided in Section 6 of the Fourth
Amendment. Provided that (i) the Lease, as amended hereby, is in full force and
effect, (ii) Tenant has not assigned its interest in the Lease, (iii) the
Premises (or any portion thereof), is not sublet at the time Tenant exercises
the Renewal Option or at the time the Renewal Term is scheduled to commence, and
(iv) Tenant is not in default under any of the other terms and conditions of the
Lease, as amended hereby, beyond any applicable cure periods at the time of
notification or commencement, Tenant shall have one (1) option to renew (the
“Renewal Option”) the Lease for a term of three (3) years (the “Renewal Term”),
for the portion of the Premises being leased by Tenant as of the date the
Renewal Term is to commence, on the same terms and conditions set forth in the
Lease, as amended hereby, except as modified by the terms, covenants and
conditions as set forth below:



6.1
If Tenant elects to exercise the Renewal Option, then Tenant shall provide
Landlord with written notice no earlier than two hundred seventy (270) days
prior to the expiration of the Term of this Lease but no later than the date
which is one hundred eighty (180) days prior to the expiration of the Fourth
Extended Term. If Tenant fails to provide such notice, Tenant shall have no
further or additional right to extend or renew the Fourth Extended Term.



6.2
The Base Rent in effect at the expiration of the Fourth Extended Term shall be
increased to reflect the Prevailing Market (defined below) rate. Landlord shall
advise Tenant of the new Base Rent for the Premises no later than thirty (30)
days after receipt of Tenant’s written request therefor. Said request shall be
made no earlier than thirty (30) days prior to the first date on which Tenant
may exercise its Renewal Option under this Section 6. Said notification of the
new Base Rent may include a provision for its escalation to provide for a change
in fair market rental between the time of notification and the commencement of
the Renewal Term. Notwithstanding anything to the contrary set forth herein, in
no event shall the Base Rent for the Renewal Term be less than the Base Rent in
the preceding period.



6.3
This Renewal Option is not transferable; the parties hereto acknowledge and
agree that they intend that the aforesaid option to renew the Lease shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid option to renew.



6.4
If the Renewal Option is validly exercised or if Tenant fails to validly
exercise the Renewal Option, Tenant shall have no further right to extend the
term of the Lease.



6.5
For purposes of this Section 6, “Prevailing Market” shall mean the arms length
fair market annual rental rate per rentable square foot under renewal leases and
amendments entered into on or about the date on which the Prevailing


2

--------------------------------------------------------------------------------




Market is being determined hereunder for space comparable to the Premises in the
Building and buildings comparable to the Building in the same rental market in
the Fremont, California area as of the date the Renewal Term is to commence,
taking into account the specific provisions of the Lease which will remain
constant, and may, if applicable, include parking charges. The determination of
Prevailing Market shall take into account any material economic differences
between the terms of the Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes.


7.    Miscellaneous.


7.1
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.



7.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.



7.3
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.



7.4
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.



7.5
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.



7.6
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than NAI BT Commercial. Tenant agrees to
indemnify and hold Landlord and the Landlord Related Parties harmless from all
claims of any other brokers claiming to have represented Tenant in connection
with this Amendment. Landlord hereby represents to Tenant that Landlord has
dealt with no broker in connection with this Amendment other than CPS CORFAC
International. Landlord agrees to indemnify and hold Tenant and the Tenant
Related Parties harmless from all claims of any other brokers claiming to have
represented Landlord in connection with this Amendment.



7.7
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default under
the Lease will be deemed to have occurred, without the necessity of notice to
Tenant.



7.8
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the applicable Building. The obligations of Landlord under the Lease
are not intended to and shall not be personally binding on, nor shall any resort
be had to the private properties of, any of its trustees or board of directors
and officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager.


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.


LANDLORD:
TENANT:
 
 
NORTHERN CALIFORNIA INDUSTRIAL
FINISAR CORPORATION,
PORTFOLIO, INC., a Maryland corporation
a Delaware corporation
 
 
By:
RREEF Management Company, a Delaware corporation, its Authorized Agent
 
 
 
 
 
 
 
 
By:
/s/ John D. Baruh
 
By:
/s/ S. K. Workman
 
 
 
 
 
Name:
John D. Baruh
 
Name:
S. K. Workman
 
 
 
 
 
Title:
District Manager
 
Title:
CFO
 
 
 
 
 
Dated:
Feb 5, 2009
 
Dated:
Feb 2, 2009






4

--------------------------------------------------------------------------------




SEVENTH AMENDMENT


THIS SEVENTH AMENDMENT (this “Amendment”) is made and entered into as of August
24, 2011, by and between NORTHERN CALIFORNIA INDUSTRIAL PORTFOLIO, INC., a
Maryland corporation (“Landlord”), and FINISAR CORPORATION, a Delaware
corporation (“Tenant”).


RECITALS


A.
Landlord (as successor in interest to RREEF America REIT II Corp. DDD, a
Maryland corporation, successor in interest to Spieker Properties, L.P., a
California limited partnership) and Tenant (as successor in interest to GeNOA
Corporation, a California corporation) are parties to that certain Lease (the
“Original Lease”) dated January 10, 2000, which Original Lease has been
previously amended by that certain Expansion Agreement dated February 28, 2000,
that certain Amendment Number Two to Lease and Expansion Agreement dated October
27, 2000, that certain Third Amendment dated as of October 13, 2005 (the “Third
Amendment”), that certain Fourth Amendment dated as of November 7, 2006 (the
“Fourth Amendment”), that certain Fifth Amendment dated as of October 15, 2007,
and that certain Sixth Amendment dated January 29, 2009 (the “Sixth Amendment”)
(collectively, the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 43,756 rentable square feet (the
“Original Premises”), more particularly described as (i) 16,501 rentable square
feet of space described as 41778 Christy Street (the “41778 Christy Street
Premises”) in the building located at 41762-41786 (the “41762-41786 Building”),
(ii) 19,575 rentable square feet of space described as 41762-41772 Christy
Street (the “41762-41772 Christy Street Premises”) in the 41762-41786 Building,
and (iii) 7,680 rentable square feet of space described as 41644 Christy Street
(the “41644 Christy Street Premises”) in the building located at 41638-41758
Christy Street (the “41638- 41758 Building”) in Fremont, California. The
41762-41786 Building and the 41638-41758 Building are collectively referred to
herein as the “Building”. The Building is a part of the project commonly known
as Fremont Commerce Center (the “Project”).



B.
Tenant has requested that additional space containing approximately 12,400
rentable square feet (the “Third Expansion Space”) described as 41752 Christy
Street located in the 41638-41758 Building, as shown on Exhibit A hereto, be
added to the Original Premises and that the Lease be appropriately amended and
Landlord is willing to do the same on the following terms and conditions.



C.
The Lease by its terms shall expire on March 31, 2012 (“Prior Termination
Date”), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


1.    Expansion and Effective Date.


1.1
Effective as of January 1, 2012 (the “Third Expansion Effective Date”), the
Original Premises is increased from approximately 43,756 rentable square feet to
approximately 56,156 rentable square feet by the addition of the Third Expansion
Space, and from and after the Third Expansion Effective Date, the Original
Premises and the Third Expansion Space, collectively, shall be deemed the
“Premises”, as defined in the Lease, and as used herein. The Term for the Third
Expansion Space shall commence on the Third Expansion Effective Date and end on
the Fifth Extended Termination Date (defined below). The Expansion Space is
subject to all the terms and conditions of the Lease except as expressly
modified herein and except that Tenant shall not be entitled to receive any
allowances, abatements or other financial concessions granted with respect to
the Original Premises unless such concessions are expressly provided for herein.



1.2
The Third Expansion Effective Date shall be delayed to the extent that Landlord
fails to deliver possession of the Third Expansion Space for any reason,
including but not limited to, holding over by prior occupants. Any such delay in
the Third Expansion Effective Date shall not subject Landlord to any liability
for any loss or damage resulting therefrom. If the Third Expansion Effective
Date is delayed, the Fifth Extended Termination Date under the Lease shall not
be similarly extended.



2.
Fifth Extension. The Term of the Lease is hereby extended for a period of sixty
(60) months and shall expire on March 31, 2017 (the “Fifth Extended Termination
Date”), unless sooner terminated in accordance with the terms of the Lease. That


C-1

--------------------------------------------------------------------------------




portion of the Term commencing the day immediately following the Prior
Termination Date (“Fifth Extension Date”) and ending on the Fifth Extended
Termination Date shall be referred to herein as the “Fifth Extended Term”.


3.
Base Rent.



3.1
Original Premises Through Day Immediately Prior to the Third Expansion Effective
Date. The Base Rent, Tenant’s Proportionate Share of Operating Expenses and all
other charges under the Lease shall be payable as provided therein with respect
to the Original Premises through and including the day immediately prior to the
Third Expansion Effective Date.



3.2
Original Premises From and After the Third Expansion Effective Date.
Notwithstanding anything to the contrary set forth in the Lease, as of the Third
Expansion Effective Date, the schedule of Base Rent payable with respect to the
Original Premises for the balance of the original Term and during the Fifth
Extended Term is the following:



3.2.1       With respect to the 41778 Christy Street Premises:


 
 
Rentable Square
 
Annual Rate Per
 
Annual
 
Monthly
 
Period
 
Footage
 
Square Foot
 
Base Rent
 
Base Rent
 
1/1/12 – 3/31/13
 
16,501
 
$
7.56
 
$
124,747.56
 
$
10,395.63
 
4/1/13 – 3/31/14
 
16,501
 
$
7.80
 
$
128,707.80
 
$
10,725.65
 
4/1/14 – 3/31/15
 
16,501
 
$
8.04
 
$
132,668.04
 
$
11,055.67
 
4/1/15 – 3/31/16
 
16,501
 
$
8.28
 
$
136,628.28
 
$
11,385.69
 
4/1/16 – 3/31/17
 
16,501
 
$
8.52
 
$
140,588.52
 
$
11,715.71
 



3.2.2
With respect to the 41762-41772 Christy Street Premises:



 
 
Rentable Square
 
Annual Rate Per
 
Annual
 
Monthly
 
Period
 
Footage
 
Square Foot
 
Base Rent
 
Base Rent
 
1/1/12 – 3/31/13
 
19,575
 
$
7.56
 
$
147,987.00
 
$
12,332.25
 
4/1/13 – 3/31/14
 
19,575
 
$
7.80
 
$
152,685.00
 
$
12,723.75
 
4/1/14 – 3/31/15
 
19,575
 
$
8.04
 
$
157,383.00
 
$
13,115.25
 
4/1/15 – 3/31/16
 
19,575
 
$
8.28
 
$
162,081.00
 
$
13,506.75
 
4/1/16 – 3/31/17
 
19,575
 
$
8.52
 
$
166,779.00
 
$
13,898.25
 



3.2.3
With respect to the 41644 Christy Street Premises:



 
 
Rentable Square
 
Annual Rate Per
 
Annual
 
Monthly
 
Period
 
Footage
 
Square Foot
 
Base Rent
 
Base Rent
 
1/1/12 – 3/31/13
 
7,680
 
$
7.56
 
$
58,060.80
 
$
4,838.40
 
4/1/13 – 3/31/14
 
7,680
 
$
7.80
 
$
59,904.00
 
$
4,992.00
 
4/1/14 – 3/31/15
 
7,680
 
$
8.04
 
$
61,747.20
 
$
5,145.60
 
4/1/15 – 3/31/16
 
7,680
 
$
8.28
 
$
63,590.40
 
$
5,299.20
 
4/1/16 – 3/31/17
 
7,680
 
$
8.52
 
$
65,433.60
 
$
5,452.80
 



All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.


3.3
Third Expansion Space From Third Expansion Effective Date Through Fifth Extended
Termination Date. As of the Third Expansion Effective Date, the schedule of Base
Rent payable with respect to the Third Expansion Space for the balance of the
original Term and the Fifth Extended Term is the following:




C-2

--------------------------------------------------------------------------------




 
 
Rentable Square
 
Annual Rate Per
 
Annual
 
Monthly
 
Period
 
Footage
 
Square Foot
 
Base Rent
 
Base Rent
 
1/1/12 – 3/31/13
 
12,400
 
$
7.56
 
$
93,744.00
 
$
7,812.00
 
4/1/13 – 3/31/14
 
12,400
 
$
7.80
 
$
96,720.00
 
$
8,060.00
 
4/1/14 – 3/31/15
 
12,400
 
$
8.04
 
$
99,696.00
 
$
8,308.00
 
4/1/15 – 3/31/16
 
12,400
 
$
8.28
 
$
102,672.00
 
$
8,556.00
 
4/1/16 – 3/31/17
 
12,400
 
$
8.52
 
$
105,648.00
 
$
8,804.00
 



All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby.


4.
Security Deposit and Letter of Credit. No additional Security Deposit shall be
required in connection with this Amendment. Concurrent with Tenant’s execution
of this Amendment, Tenant shall deliver to Landlord an amendment to the existing
Letter of Credit currently held by Landlord under the Lease, which amendment
shall be in form and substance satisfactory to Landlord, amending the final
expiration date of the Letter of Credit to be not earlier than sixty (60) days
following the Fifth Extended Termination Date.



5.
Tenant’s Proportionate Share. For the period commencing with the Third Expansion
Effective Date and ending on the Fifth Extended Termination Date, Tenant’s
Proportionate Share for the Third Expansion Space is 12.66% of the 41638-41758
Building and 3.71% of the Project. Tenant’s Proportionate Share for the Third
Expansion Space and the 41644 Christy Street Premises is, collectively, 20.51%
of the 41638-41758 Building and the Third Expansion Space and the Original
Premises is, collectively, 16,81% of the Project.



6.
Additional Rent.



6.1
Original Premises for the Extended Term. For the period commencing with the
Fifth Extension Date and ending on the Fifth Extended Termination Date, Tenant
shall pay all additional rent payable under the Lease, including Tenant’s
Proportionate Share of Operating Expenses applicable to the Original Premises in
accordance with the terms of the Lease, as amended hereby.



6.2
Third Expansion Space From Third Expansion Effective Date Through Fifth Extended
Termination Date. For the period commencing with the Third Expansion Effective
Date and ending on the Fifth Extended Termination Date, Tenant shall pay for
Tenant’s Proportionate Share of Operating Expenses applicable to the Third
Expansion Space in accordance with the terms of the Lease, as amended hereby.



7.    Improvements to the Premises.


7.1
Condition of Original Premises. Tenant is in possession of the Original Premises
and accepts the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment.



7.2
Condition of Third Expansion Space. Tenant has inspected the Third Expansion
Space and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements. However, notwithstanding the
foregoing, Landlord agrees that the base Building electrical, heating,
ventilation and air conditioning and plumbing systems located in the Third
Expansion Space shall be in good working order and repair and that the Third
Expansion Space shall be clean and free of debris, in each case as of the date
Tenant is provided early access to the Third Expansion Space pursuant to Section
8 below. Except to the extent caused by the acts or omissions of Tenant or any
Tenant Related Parties or by any alterations or improvements performed by or on
behalf of Tenant, if such systems are not in good working order as of the date
possession of the Third Expansion Space is delivered to Tenant and Tenant
provides Landlord with notice of the same within sixty (60) days following the
date Landlord delivers possession of the Third Expansion Space to Tenant,
Landlord shall be responsible for repairing or restoring the same.



7.3
Responsibility for Improvements to Original Premises and Third Expansion Space.
Tenant may perform improvements to the Original Premises and Third Expansion
Space in accordance with the terms of Exhibit B attached hereto and Tenant shall
be entitled to an improvement allowance in connection with such work as more
fully described in Exhibit B. In any and all events, the Third Expansion
Effective Date shall not be postponed or


C-3

--------------------------------------------------------------------------------




delayed if the initial improvements to the Third Expansion Space are incomplete
on the Third Expansion Effective Date for any reason whatsoever. Any delay in
the completion of initial improvements to the Third Expansion Space shall not
subject Landlord to any liability for any loss or damage resulting therefrom.


8.
Early Access to Third Expansion Space. Subject to the terms of this Section 8
and provided that this Amendment and the Early Possession Agreement (as defined
below) have been fully executed by all parties and Tenant has delivered Tenant’s
Insurance (defined below in Section 9) and an amendment to the existing Letter
of Credit pursuant to Section 4 above, Landlord grants Tenant the right to enter
the Third Expansion Space, at Tenant’s sole risk, solely for the purpose of
constructing the Tenant Alterations described on Exhibit B attached hereto and
installing telecommunications and data cabling, equipment, furnishings and other
personalty. Such possession prior to the Third Expansion Effective Date shall be
subject to all of the terms and conditions of the Lease, as amended hereby,
except that Tenant shall not be required to pay Base Rent or Tenant’s
Proportionate Share of Operating Expenses with respect to the period of time
prior to the Third Expansion Space Effective Date during which Tenant occupies
the Third Expansion Space solely for such purposes. However, Tenant shall be
liable for any utilities or special services provided to Tenant during such
period. Notwithstanding the foregoing, if Tenant takes possession of the Third
Expansion Space prior to the Third Expansion Space Effective Date for any
purpose other than as expressly provided in this Section 8, such possession
shall be subject to all the terms and conditions of the Lease and this
Amendment, and Tenant shall pay Base Rent, Tenant’s Proportionate Share of
Operating Expenses, and any other charges payable hereunder to Landlord for each
day of possession before the Third Expansion Space Effective Date. Said early
possession shall not advance the Fifth Extended Termination Date, As a condition
to any early entry by Tenant pursuant to this Section 8, Tenant shall execute
and deliver to Landlord an early possession agreement (the “Early Possession
Agreement”) in the form attached hereto as Exhibit C, provided by Landlord,
setting forth the actual date for early possession and the date for the
commencement of payment of Base Rent. If Tenant is not permitted to occupy the
Third Expansion Space pursuant to the terms of this Section 8 on or before the
date that is fifteen (15) days following the date this Amendment and the Early
Possession Agreement have been fully executed by all parties and Tenant has
delivered Tenant’s Insurance (defined below in Section 9) and an amendment to
the existing Letter of Credit pursuant to Section 4 above (the “Outside
Occupancy Date”), Tenant shall be entitled to a rent abatement following the
Third Expansion Effective Date of $260.00 per day for every day in the period
beginning on the Outside Occupancy Date and ending on the date Tenant is
permitted to occupy the Third Expansion Space pursuant to this Section 8.



9.
Insurance. Tenant’s insurance required under Article 8 of the Original Lease, as
amended by Section 8 of the First Amendment and Section 6.2 of the Third
Amendment (“Tenant’s Insurance”) shall include the Third Expansion Space. Tenant
shall provide Landlord with a certificate of insurance, in form and substance
satisfactory to Landlord and otherwise in compliance with Article 8 of the
Original Lease, as amended, evidencing that Tenant’s Insurance covers the
Original Premises and the Third Expansion Space, upon delivery of this
Amendment, executed by Tenant, to Landlord, and thereafter as necessary to
assure that Landlord always has current certificates evidencing Tenant’s
Insurance.



10.
Option to Renew. Tenant hereby acknowledges and agrees that the third Renewal
Option set forth in Section 6 of the Sixth Amendment is hereby deleted in its
entirety and is of no further force and affect. Provided that (i) the Lease, as
amended hereby, is in full force and effect, (ii) Tenant has not assigned its
interest in the Lease, (iii) not more than twenty-five percent (25%) of the
Premises (or any portion thereof) is sublet at the time Tenant exercises the
Renewal Option or at the time the Renewal Term is scheduled to commence, and
(iv) Tenant is not in default under any of the other terms and conditions of the
Lease, as amended hereby, beyond any applicable cure periods at the time of
notification or commencement, Tenant shall have one (1) option to renew (the
“Renewal Option”) the Lease for a term of five (5) years (the “Renewal Term”),
for the portion of the Premises being leased by Tenant as of the date the
Renewal Term is to commence, on the same terms and conditions set forth in the
Lease, as amended hereby, except as modified by the terms, covenants and
conditions as set forth below:



10.1
If Tenant elects to exercise the Renewal Option, then Tenant shall provide
Landlord with written notice no earlier than two hundred seventy (270) days
prior to the expiration of the Fifth Extended Term but no later than the date
which is one hundred eighty (180) days prior to the expiration of the Fifth
Extended Term. If Tenant fails to provide such notice, Tenant shall have no
further or additional right to extend or renew the Fifth Extended Term.



10.2
The Base Rent in effect at the expiration of the Fifth Extended Term shall be
increased or decreased to reflect the Prevailing Market (defined below) rate.
Landlord shall advise Tenant of the new Base Rent for the Premises no later than
thirty (30) days after receipt of Tenant’s written request therefor. Said
request shall be made no earlier than thirty (30) days prior to the first date
on which Tenant may exercise its Renewal Option under this Section 10.




C-4

--------------------------------------------------------------------------------




10.3
If Tenant and Landlord are unable to agree on a mutually acceptable Base Rent
for the Renewal Term not later than sixty (60) days prior to the expiration of
the Fifth Extended Term, then Landlord and Tenant, within five (5) days after
such date, shall each simultaneously submit to the other, in a sealed envelope,
its good faith estimate of the Prevailing Market rate for the Premises during
the Renewal Term (collectively referred to as the “Estimates”). If the higher of
such Estimates is not more than one hundred five percent (105%) of the lower of
such Estimates, then the Prevailing Market rate shall be the average of the two
Estimates. If the Prevailing Market rate is not established by the exchange of
Estimates, then, within seven (7) days after the exchange of Estimates, Landlord
and Tenant shall each select an appraiser to determine which of the two
Estimates most closely reflects the Prevailing Market rate for the Premises
during the Renewal Term. Each appraiser so selected shall be certified as an MAI
appraiser or as an ASA appraiser and shall have had at least five (5) years
experience within the previous ten (10) years as a real estate appraiser working
in Fremont, California, with working knowledge of current rental rates and
practices. For purposes hereof, an “MAI” appraiser means an individual who holds
an MAI designation conferred by, and is an independent member of, the American
Institute of Real Estate Appraisers (or its successor organization, or in the
event there is no successor organization, the organization and designation most
similar), and an “ASA” appraiser means an individual who holds the Senior Member
designation conferred by, and is an independent member of, the American Society
of Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).



10.4
Upon selection, Landlord’s and Tenant’s appraisers shall work together in good
faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimates chosen by such appraisers
shall be binding on both Landlord and Tenant. If either Landlord or Tenant fails
to appoint an appraiser within the seven (7) day period referred to above, the
appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof. If the two appraisers cannot agree upon which of the two
Estimates most closely reflects the Prevailing Market rate within twenty (20)
days after their appointment, then, within ten (10) days after the expiration of
such twenty (20) day period, the two appraisers shall select a third appraiser
meeting the aforementioned criteria. Once the third appraiser (i.e., the
arbitrator) has been selected as provided for above, then, as soon thereafter as
practicable but in any case within fourteen (14) days, the arbitrator shall make
his or her determination of which of the two Estimates most closely reflects the
Prevailing Market rate and such Estimate shall be binding on both Landlord and
Tenant as the Prevailing Market rate for the Premises. If the arbitrator
believes that expert advice would materially assist him or her, he or she may
retain one or more qualified persons to provide such expert advice. The parties
shall share equally in the costs of the arbitrator and of any experts retained
by the arbitrator. Any fees of any appraiser, counsel or experts engaged
directly by Landlord or Tenant, however, shall be borne by the party retaining
such appraiser, counsel or expert.



10.5
If the Prevailing Market rate has not been determined by the commencement date
of the Renewal Term, Tenant shall pay Base Rent upon the terms and conditions in
effect during the last month of the Fifth Extended Term until such time as the
Prevailing Market rate has been determined. Upon such determination, the Base
Rent for the Premises shall be retroactively adjusted to the commencement of
such Renewal Term for the Premises.



10.6
This Renewal Option is not transferable; the parties hereto acknowledge and
agree that they intend that the aforesaid option to renew the Lease shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid option to renew.



10.7
If the Renewal Option is validly exercised or if Tenant fails to validly
exercise the Renewal Option, Tenant shall have no further right to extend the
Term of the Lease.



10.8
For purposes of this Section 10, “Prevailing Market” shall mean the arms length
fair market annual rental rate per rentable square foot under renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and Project and buildings and projects comparable to the Building and Project in
the same rental market in the Fremont, California area as of the date the
Renewal Term is to commence, taking into account the specific provisions of the
Lease which will remain constant, but shall exclude, however, the clean rooms
and the directly related clean room support improvements located in the
Premises. The determination of Prevailing Market shall take into account any
material economic differences between the terms of the Lease and any comparison
lease or amendment, such as rent abatements, construction costs and other
concessions and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes.




C-5

--------------------------------------------------------------------------------




11.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:



11.1    Alterations and Surrender.


11.1.1
Notwithstanding anything to the contrary set forth in the Lease, the parties
hereby agree that other than data/telecommunications cabling and wiring, Tenant
shall have no obligations to remove from the Original Premises any standard
office improvements such as gypsum board, partitions, ceiling grids and tiles,
fluorescent lighting panels, Building standard doors and carpeting existing in
the Original Premises as of the date of this Amendment.



11.1.2
Notwithstanding anything to the contrary contained in the Lease, so long as
Tenant’s written request for consent for a proposed alteration or improvement in
the Premises (including any portion of the Tenant Alterations contained on the
final plans submitted to Landlord and so specified by Tenant in its request for
consent) contains the following statement in large, bold and capped font
“PURSUANT TO SECTION 11.1 OF THE SEVENTH AMENDMENT, IF LANDLORD CONSENTS TO THE
SUBJECT [ALTERATION] [TENANT IMPROVEMENT], LANDLORD SHALL NOTIFY TENANT IN
WRITING WHETHER OR NOT LANDLORD WILL REQUIRE SUCH ALTERATION TO BE REMOVED AT
THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE.”, at the time Landlord gives
its consent for any alterations or improvements (including, without limitation,
any portion of the Tenant Alterations contained on the final plans submitted to
Landlord and so specified by Tenant in its request for consent), if it so does,
Tenant shall also be notified whether or not Landlord will require that the
subject alterations or improvements be removed upon the expiration or earlier
termination of the Lease. If Tenant’s written notice strictly complies with the
foregoing and if Landlord fails to notify Tenant within twenty (20) days of
Landlord’s receipt of such notice whether (1) Landlord consents to the proposed
alteration or improvements and (2) Tenant shall be required to remove the
subject alterations or improvements at the expiration or earlier termination of
the Lease, Tenant may, within fifteen (15) days following the expiration of the
twenty (20) day period described above, provide to Landlord a second written
notice (the “Second Notice”) in compliance with the foregoing requirements but
also stating in large, bold and capped font the following: “THIS IS TENANT’S
SECOND NOTICE TO LANDLORD. LANDLORD FAILED TO RESPOND TO TENANT’S FIRST NOTICE
IN ACCORDANCE WITH THE TERMS OF SECTION 11.1 OF THE SEVENTH AMENDMENT. IF
LANDLORD FAILS TO RESPOND TO THIS NOTICE IN FIVE (5) BUSINESS DAYS WITH RESPECT
TO TENANT’S OBLIGATION TO REMOVE THE SUBJECT [ALTERATION] [TENANT IMPROVEMENT],
TENANT SHALL HAVE NO OBLIGATION TO REMOVE THE SUBJECT ALTERATION OR IMPROVEMENT
AT THE EXPIRATION OR EARLIER TERMINATION OF ITS LEASE”. If (a) Tenant’s second
written notice strictly complies with the terms of this Section 11.1, and (b)
Landlord fails to notify Tenant within five (5) business days of Landlord’s
receipt of such second written notice, it shall be assumed that Landlord shall
not require the removal of the subject alterations or improvements at the
expiration or earlier termination of the Lease. Notwithstanding anything to the
contrary contained in the Lease, at the expiration or earlier termination of the
Lease and otherwise in accordance with Article 12 of the Original Lease, as
amended by Section 7 of the First Amendment, Tenant shall be required to remove
all alterations or improvements made to the Premises except for any such
alterations, improvements or specific portions of the Tenant Alterations which
shall not be required to be removed from the Premises by Tenant pursuant to the
terms and conditions of this Section 11.1.



11.2
Landlord Notice and Rent Address. Landlord’s Remittance Address and Landlord’s
Notice Address set forth in the Basic Lease Information of the Original Lease,
as amended by Section 6.3 of the Third Amendment and Section 7.1 of the Fourth
Amendment, are hereby deleted in their entirety and replaced with the following:



‘‘Landlord’s Remittance Address:


For 41644 Christy Street and 41752 Christy Street:


NORTHERN CALIFORNIA IND. PORT., INC.
08.D24001 – Fremont Ctr I-41638 Christy

C-6

--------------------------------------------------------------------------------




PO BOX 9047
ADDISON, TX 75001-9047


For 41762-41772 Christy Street and 41778 Christy Street:


NORTHERN CALIFORNIA IND. PORT., INC.
08.D24002 – Fremont Ctr I-41762 Christy
PO BOX 9047
ADDISON, TX 75001-9047


Landlord’s Notice Address:


c/o RREEF
2185 North California Blvd. Suite 285
Walnut Creek, California 94596
Attn: Asset Manager


With a copy to:


CB Richard Ellis
101 California St.,
44th Floor
San Francisco, California 94111
Attn: Tim Ballas”


11.3
Holding Over. Article 25 of the Original Lease is hereby amended by the
replacement of the word “triple” on the fifth line of Article 5 with the
percentage “150%”.



12.
Miscellaneous.



12.1
This Amendment, including Exhibit A (Outline and Location of the Third Expansion
Space), Exhibit B (Tenant Alterations) and Exhibit C (Early Possession
Agreement) attached hereto, sets forth the entire agreement between the parties
with respect to the matters set forth herein. There have been no additional oral
or written representations or agreements. Under no circumstances shall Tenant be
entitled to any rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment. The capitalized terms used in this
Amendment shall have the same definitions as set forth in the Lease to the
extent that such capitalized terms are defined therein and not redefined in this
Amendment.



12.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control.



12.3
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.



12.4
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than Cassidy Turley/BT Commercial. Tenant
agrees to indemnify and hold Landlord and the Landlord Related Parties harmless
from all claims of any other brokers claiming to have represented Tenant in
connection with this Amendment.



12.5
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President


C-7

--------------------------------------------------------------------------------




or published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default under the Lease will be deemed to have occurred, without the
necessity of notice to Tenant.


12.6
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages.



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.


LANDLORD:
 
TENANT:
 
 
 
NORTHERN CALIFORNIA INDUSTRIAL
 
FINISAR CORPORATION,
PORTFOLIO, INC., a Maryland corporation
 
a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ John D. Baruh
 
By:
/s/ Kurt Adzema
 
 
 
 
 
Name:
John D. Baruh
 
Name:
Kurt Adzema
 
 
 
 
 
Title:
Vice President
 
Title:
CEO
 
 
 
 
 
Dated:
Aug 30, 2011
 
Dated:
8/29/11






C-8

--------------------------------------------------------------------------------




EXHIBIT A - OUTLINE AND LOCATION OF THIRD EXPANSION SPACE


attached to and made a part of the Amendment dated as of August 24, 2011,
between NORTHERN CALIFORNIA INDUSTRIAL PORTFOLIO, INC., a Maryland corporation,
as Landlord and FINISAR CORPORATION, a Delaware corporation, as Tenant


Exhibit A is intended only to show the general layout of the Third Expansion
Space as of the beginning of the Third Expansion Effective Date. It does not in
any way supersede any of Landlord’s rights set forth in the Lease with respect
to arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.


[FLOOR PLAN]


 
/s/ [ILLEGIBLE]
 
Initials






A-1

--------------------------------------------------------------------------------




EXHIBIT B – TENANT ALTERATIONS


attached to and made a part of the Amendment dated as of August 24, 2011,
between NORTHERN CALIFORNIA INDUSTRIAL PORTFOLIO, INC., a Maryland corporation,
as Landlord and FINISAR CORPORATION, a Delaware corporation, as Tenant


1.    Tenant, following the delivery of the Third Expansion Space by Landlord
and the full and final execution and delivery of the Amendment to which this
Exhibit B is attached and the Early Possession Agreement, Tenant’s Insurance and
the amendment to the existing Letter of Credit required under the Amendment,
shall have the right to perform alterations and improvements (the “Tenant
Alterations”) in the Original Premises and the Third Expansion Space
(collectively referred to herein as the “Premises”). Notwithstanding the
foregoing, Tenant and its contractors shall not have the right to perform the
Tenant Alterations in the Premises unless and until Tenant has complied with all
of the terms and conditions of Article 12 of the Original Lease (as amended),
including, without limitation, approval by Landlord, which shall not be
unreasonably withheld, of the final plans for the Tenant Alterations and the
contractors to be retained by Tenant to perform such Tenant Alterations. Tenant
shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the Premises and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. In addition to the foregoing, Tenant shall be
solely liable for all costs and expenses associated with or otherwise caused by
Tenant’s performance and installment of the Tenant Alterations (including,
without limitation, any legal compliance requirements arising outside of the
Premises). Landlord’s approval of the contractors to perform the Tenant
Alterations shall not be unreasonably withheld. The parties agree that
Landlord’s approval of the general contractor to perform the Tenant Alterations
shall not be considered to be unreasonably withheld if any such general
contractor (a) does not have trade references reasonably acceptable to Landlord,
(b) does not maintain insurance as required pursuant to the terms of the Lease,
(c) does not have the ability to be bonded for the work in an amount of no less
than one hundred fifty percent (150%) of the total estimated cost of the Tenant
Alterations, (d) does not provide current financial statements reasonably
acceptable to Landlord, or (c) is not licensed as a contractor in the
state/municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor.


2.    Provided Tenant is not in default, Landlord agrees to contribute the sum
of $336,936.00 (the “Allowance”) toward the cost of performing the Tenant
Alterations in the Premises. The Allowance may only be used for the cost of
preparing design and construction documents and mechanical and electrical plans
for the Tenant Alterations and for hard costs in connection with the Tenant
Alterations. The Allowance shall be paid to Tenant or, at Landlord’s option, to
the order of the general contractor that performed the Tenant Alterations,
within thirty (30) days following receipt by Landlord of (a) receipted bills
covering all labor and materials expended and used in the Tenant Alterations;
(b) a sworn contractor’s affidavit from the general contractor and a request to
disburse from Tenant containing an approval by Tenant of the work done; (c) full
and final waivers of lien; (d) as-built plans of the Tenant Alterations; and (e)
the certification of Tenant and its architect that the Tenant Alterations have
been installed in a good and workmanlike manner in accordance with the approved
plans, and in accordance with applicable laws, codes and ordinances. The
Allowance shall be disbursed in the amount reflected on the receipted bills
meeting the requirements above. Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse any portion of the Allowance during
the continuance of an uncured default under the Lease, and Landlord’s obligation
to disburse shall only resume when and if such default is cured.


 
/s/ [ILLEGIBLE]
 
Initials



3.    In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal properly of Tenant. If Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit B by December 31, 2012, any unused
amount shall accrue to the sole benefit of Landlord, it being understood that
Tenant shall not be entitled to any credit, abatement or other concession in
connection therewith. Tenant shall be responsible for all applicable state sales
or use taxes, if any, payable in connection with the Tenant Alterations and/or
Allowance. Landlord shall be entitled to deduct from the Allowance a
construction management fee for Landlord’s oversight of the Tenant Alterations
in an amount equal to two percent (2%) of the total cost of the Tenant
Alterations.


4.    Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Premises.



B-1

--------------------------------------------------------------------------------




5.    This Exhibit B shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.
 
/s/ [ILLEGIBLE]
 
Initials




B-2

--------------------------------------------------------------------------------








EXHIBIT C – EARLY POSSESSION AGREEMENT


attached to and made a part of the Amendment dated as of August 24, 2011,
between NORTHERN CALIFORNIA INDUSTRIAL PORTFOLIO, INC., a Maryland corporation,
as Landlord and FINISAR CORPORATION, a Delaware corporation, as Tenant


EARLY POSSESSION AGREEMENT


Reference is made to that certain Seventh Amendment (the “Seventh Amendment”)
dated August 24, 2011, between NORTHERN CALIFORNIA INDUSTRIAL PORTFOLIO, INC., a
Maryland corporation (“Landlord”) and FINISAR CORPORATION, a Delaware
corporation (“Tenant”), for the Third Expansion Space (as defined in the Seventh
Amendment) located at 41752 Christy Street, Fremont, California.


It is hereby agreed that, notwithstanding anything to the contrary contained in
the Lease or the Seventh Amendment but subject to the terms of the Section 8 of
the Seventh Amendment, Tenant may occupy the Third Expansion Space on
            . The first monthly installment of Base Rent is due on
               .


Landlord and Tenant agree that all the terms and conditions of the above
referenced Seventh Amendment and Lease are in full force and effect as of the
date of Tenant’s possession of the Third Expansion Space prior to the Third
Expansion Space Effective Date pursuant to Section 8 of the Seventh Amendment.


LANDLORD:
TENANT:
 
 
NORTHERN CALIFORNIA INDUSTRIAL
FINISAR CORPORATION,
PORTFOLIO, INC., a Maryland corporation
a Delaware corporation
 
 
By:
 
 
By:
 
 
 
 
 
Name:
John D. Baruh
 
Name:
 
 
 
 
 
Title:
Vice President
 
Title:
 
 
 
 
 
Dated:
 
 
Dated:
 





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
/s/ [ILLEGIBLE]
 
Initials




C-1

--------------------------------------------------------------------------------






Expansion Amendment


EIGHTH AMENDMENT
THIS EIGHTH AMENDMENT (the "Amendment") is made and entered into as of the 6th
day of August 2013 by and between PSB Northern California Industrial Portfolio
LLC, a Delaware Limited Liability Company ("Landlord”), and Finisar Corporation,
a Delaware Corporation, a(n) ("Tenant").
RECITALS
A.
Landlord and Tenant parties to that certain lease dated January 10, 2000, which
lease has been previously amended by instruments dated February 28, 2000,
October 27, 2000, October 13, 2005, November 7, 2006, October 15, 2007, January
29, 2009, and August 24, 2011 (collectively, the "Lease"). Pursuant to the
Lease, Landlord has leased to Tenant space currently containing approximately
56,156 rentable square feet (the “Original Premises”), more particularly
described as (i) 16,501 rentable square feet or space described as 41778 Christy
Street (the “41778 Christy Street Premises”) in the building located at
41762-41786 (the “41762-41786 Building”), (ii) 19,575 rentable square feet of
space described as 41762-41772 Christy Street (the “41762-41772 Christy Street
Premises”) in the 41762-41786 Building, (iii) 7,680 rentable square feet of
space described as 41644 Christy Street (the “41644 Christy Street Premises”) in
the building located at 41638-41758 Christy Street (the “41638-41758 Building”),
and (iv) 12,4000 rentable square feet of space described as 41752 Christy Street
(the “41752 Christy Street Premises”) in the building located at 41638-41758
Christy Street (the “41638-41758 Building”) in Fremont, California, which is a
part of the project commonly referred to as Fremont Commerce Center, (the
“Project”).

B.
Tenant has requested that additional space containing approximately 11,608
rentable square feet described as 41688 Christy Street located at 41638-41758
Christy Street (the “41638-41758 Building”) shown on Exhibit A hereto (the
“Expansion Space”) be added to the Original Premises and that the Lease be
appropriately amended and Landlord is willing to do the same on the following
terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
I.
Expansion and Effective Date.

A.
Effective as of August 15, 2013 (the “Fourth Expansion Effective Date”), the
Premises, as defined in the Lease, is increased from 56,156 rentable square feet
to 67,764 rentable square feet by the addition of the Expansion Space, and from
and after the Fourth Expansion Effective Date, the Original Premises and the
Expansion Space, collectively, shall be deemed the Premises, as defined in the
Lease. The Term for the Expansion Space shall commence on the Fourth Expansion
Effective Date and end on March 31, 2017 (the “Fifth Extended Termination
Date”). The Expansion Space is subject to all the terms and conditions of the
Lease except as expressly modified herein and except that Tenant shall not be
entitled to receive any allowances, abatements or other financial concessions
granted with respect to the Original Premises unless such concessions are
expressly provided for herein with respect to the Expansion Space.

B.
The Fourth Expansion Effective Date shall be delayed to the extent that Landlord
fails to deliver possession of the Expansion Space for any reason, including but
not limited to, holding over by prior occupants. Any such delay in the Fourth
Expansion Effective Date shall not subject Landlord to any liability for any
loss or damage resulting therefrom. If the Fourth Expansion Effective Date is
delayed, the Termination Date under the Lease shall not be similarly extended.

II.
Base Rent.

A.
Base Rent for Original Premises through Termination Date. Tenant's Base Rent
under the Lease shall be payable as provided therein with respect to the
Original Premises through and including the Termination Date. The schedule of
Base Rent for the Original Premises is restated as follows:

II. A.1 With respect to the 41778 Christy Street Premises



{2095-0000/00038775;3}
1

--------------------------------------------------------------------------------




Period of Term
Monthly
Base Rent
January 1, 2012
$10,395.63
April 1, 2013
$10,725.65
April 1, 2014
$11,055.67
April 1, 2015
$11,385.69
April 1, 2016
$11,715.71



II. A.2 With respect to the 41762-41772 Christy Street Premises:
Period of Term
Monthly
Base Rent
January 1, 2012
$12,332.25
April 1, 2013
$12,723.75
April 1, 2014
$13,115.25
April 1, 2015
$13,506.75
April 1, 2016
$13,898.25



II. A.3 With respect to the 41644 Christy Street Premises:
Period of Term
Monthly
Base Rent
January 1, 2012
$4,838.40
April 1, 2013
$4,992.00
April 1, 2014
$5,145.60
April 1, 2015
$5,299.20
April 1, 2016
$5,452.80



II. A.4 With respect to the 41752 Christy Street Premises:


Period of Term
Monthly
Base Rent
January 1, 2012
$7,812.00
April 1, 2013
$8,060.00
April 1, 2014
$8,308.00
April 1, 2015
$8,556.00
April 1, 2016
$8,804.00





B.
Base Rent for Expansion Space from Fourth Expansion Effective Date through Fifth
Extended Termination Date. As of the Fourth Expansion Effective Date, and in
addition to Tenant's obligation to pay Base Rent for the Original Premises,
Tenant shall pay Landlord Base Rent for the Expansion Space as follows:

Period of Term
Monthly
Base Rent
August 15, 2013
$6,384.40
April 1, 2014
$6,575.93
April 1, 2015
$6,773.21
April 1, 2016
$6,976.41

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

{2095-0000/00038775;3}
2

--------------------------------------------------------------------------------




III.
Additional Security Deposit.

IV.
Tenant's Proportionate Share. For the period commencing with the Fourth
Expansion Effective Date and ending on the Fifth Extended Termination Date,
Tenant's Proportionate Share for the Fourth Expansion Space is 11.85% of the
41638-41758 Building and 3.48% of the Project. And the Tenant's Proportionate
Share for the Original Premises and the Fourth Expansion Space is, collectively,
32.36% of the 41638-41758 Building, and the Fourth Expansion Space and the
Original Premises is, collectively, 20.29% of the Project.

V.
Operating Expenses. For the period commencing with the Fourth Expansion
Effective Date and ending on the Fifth Extended Termination Date, Tenant shall
pay for Tenant's Proportionate Share of Operating Expenses in accordance with
the terms of the Lease, provided, however, during such period, Estimated Initial
Monthly Operating Expenses shall be $11,519.88.

VI.
Improvements to Expansion Space.

A.
Condition of Expansion Space. Tenant has inspected the Expansion Space and
agrees to accept the same "as is" without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements.

B.
Responsibility for Improvements to Expansion Space. Any construction,
alterations or improvements to the Expansion Space shall be performed by Tenant
at its sole cost and expense using contractors selected by Tenant and approved
by Landlord and shall be governed in all respects by the terms of the Lease. In
any and all events, the Expansion Effective Date shall not be postponed or
delayed if the initial improvements to the Expansion Space are incomplete on the
Expansion Effective Date for any reason whatsoever. Any delay in the completion
of initial improvements to the Expansion Space shall not subject Landlord to any
liability for any loss or damage resulting therefrom.

C.
No Obligation to Remove Alterations or Improvements. Notwithstanding anything to
the contrary contained in the Lease, Tenant shall have no obligation at the
termination or expiration of the Lease to remove any alterations or improvements
made to the Expansion Space.

VII.
Early Access to Expansion Space. During any period that Tenant shall be
permitted to enter the Expansion Space prior to the Expansion Effective Date
(e.g., to perform alterations or improvements, if any), Tenant shall comply with
all terms and provisions of the Lease, except those provisions requiring payment
of Base Rent or Additional Rent as to the Expansion Space. If Tenant takes
possession of the Expansion Space prior to the Expansion Effective Date for any
reason whatsoever (other than the performance of work in the Expansion Space
with Landlord's prior approval), such possession shall be subject to all the
terms and conditions of the Lease and this Amendment, and Tenant shall pay Base
Rent and Additional Rent as applicable to the Expansion Space to Landlord on a
per diem basis for each day of occupancy prior to the Expansion Effective Date.

VIII.
Other Provisions. Landlord and Tenant agree that, effective as of the date of
this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

None.
IX.
Miscellaneous.

A.
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided Tenant in connection with entering into the Lease, unless specifically
set forth in this Amendment.

B.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

C.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

D.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

E.
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

F.
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord,
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents (collectively, the “Landlord Related Parties”) harmless from all
claims of any brokers claiming to have represented Tenant in connection with
this Amendment. Landlord hereby represents to Tenant that


{2095-0000/00038775;3}
3

--------------------------------------------------------------------------------




Landlord has dealt with no broker in connection with this Amendment. Landlord
agrees to indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.
G.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an uncured event of
default under the Lease will be deemed to have occurred, without the necessity
of notice to Tenant.

H.
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord's
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or board of directors and
officers, as the case may be, its investment manager, the general partners
thereof, or any beneficiaries, stockholders, employees, or agents of Landlord or
the investment manager.

I.
If Tenant is billed directly by a public utility with respect to Tenant's
electrical usage at the Premises, including the Expansion Space, then, upon
request, Tenant shall provide monthly electrical utility usage for the Premises
to Landlord for the period of time requested by Landlord (in electronic or paper
format) or, at Landlord's option, provide any written authorization or other
documentation required for Landlord to request information regarding Tenant's
electricity usage with respect to the Premises directly from the applicable
utility company.

J.
Pursuant to Civil Code section 1938, Landlord states that, as of the Expansion
Effective Date, the Premises has not undergone inspection by a “Certified Access
Specialist” (“CASp”) to determine whether the Premises meets all applicable
construction-related accessibility standards under California Civil Code section
55.53.



[SIGNATURES ARE ON FOLLOWING PAGE]

{2095-0000/00038775;3}
4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
LANDLORD:
 
PSB Northern California Industrial Portfolio LLC,
A Delaware Limited Liability Company


By: PS Business Parks, L.P.,
A California Limited Partnership
Its: Managing Member




By: PS Business Parks, Inc.,
A California Corporation
Its: General Partner






By:__________________________


Name:Richard E. Scott


Title:Divisional Vice President
TENANT:


Finisar Corporation,
A Delaware Corporation




By:_____________________________


Name:Kurt Adzema


Title:CFO

 







{2095-0000/00038775;3}
5

--------------------------------------------------------------------------------





EXHIBIT A


OUTLINE AND LOCATION OF EXPANSION SPACE
[image.jpg]

